Exhibit 10.2

Your plan is an important legal document. This sample plan has been prepared
based on our understanding of the desired provisions. It may not fit your
situation. You should consult with your lawyer on the plan’s legal and tax
implications. Neither Principal Life Insurance Company nor its agents can be
responsible for the legal or tax aspects of the plan nor its appropriateness for
your situation. If you wish to change the provisions of this sample plan, you
may ask us to prepare new sample wording for you and your lawyer to review.



--------------------------------------------------------------------------------

CVB FINANCIAL CORP.

401(k) & PROFIT SHARING PLAN

401(k) Plan CL2013    

Restated May 15, 2014    



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

INTRODUCTION

       

ARTICLE I

     FORMAT AND DEFINITIONS    2

Section 1.01

  -----    Format    2

Section 1.02

  -----    Definitions    2

ARTICLE II

     PARTICIPATION    20

Section 2.01

  -----    Active Participant    20

Section 2.02

  -----    Inactive Participant    21

Section 2.03

  -----    Cessation of Participation    21

ARTICLE III

     CONTRIBUTIONS    22

Section 3.01

  -----    Employer Contributions    22

Section 3.02

  -----    Rollover Contributions    24

Section 3.03

  -----    Forfeitures    26

Section 3.04

  -----    Allocation    27

Section 3.05

  -----    Contribution Limitation    28

Section 3.06

  -----    Excess Amounts    32

Section 3.07

  -----    401(k) Safe Harbor Provisions    37

ARTICLE IV

     INVESTMENT OF CONTRIBUTIONS    40

Section 4.01

  -----    Investment of Contributions    40

ARTICLE V

     BENEFITS    42

Section 5.01

  -----    Retirement Benefits    42

Section 5.02

  -----    Death Benefits    42

Section 5.03

  -----    Vested Benefits    42

Section 5.04

  -----    When Benefits Start    42

Section 5.05

  -----    Withdrawal Benefits    44

Section 5.06

  -----    Loans to Participants    45

Section 5.07

  -----    Distributions Under Qualified Domestic Relations Orders    48

ARTICLE VI

     DISTRIBUTION OF BENEFITS    50

Section 6.01

  -----    Automatic Forms of Distribution    50

Section 6.02

  -----    Optional Forms of Distribution    50

Section 6.03

  -----    Election Procedures    51

Section 6.04

  -----    Notice Requirements    53

Section 6.05

  -----    Transitional Rules    55

 

RESTATEMENT MAY 15, 2014    i    TABLE OF CONTENTS (5-22134)



--------------------------------------------------------------------------------

ARTICLE VII

     REQUIRED MINIMUM DISTRIBUTIONS    57

Section 7.01

  -----    Application    57

Section 7.02

  -----    Definitions    57

Section 7.03

  -----    Required Minimum Distributions    58

Section 7.04

  -----    TEFRA Section 242(b)(2) Elections    61

ARTICLE VIII

     TERMINATION OF THE PLAN    63

ARTICLE IX

     ADMINISTRATION OF THE PLAN    64

Section 9.01

  -----    Administration    64

Section 9.02

  -----    Expenses    64

Section 9.03

  -----    Records    64

Section 9.04

  -----    Information Available    65

Section 9.05

  -----    Claim Procedures    65

Section 9.06

  -----    Delegation of Authority    66

Section 9.07

  -----    Exercise of Discretionary Authority    66

Section 9.08

  -----    Transaction Processing    67

ARTICLE X

     GENERAL PROVISIONS    68

Section 10.01

  -----    Amendments    68

Section 10.02

  -----    Direct Rollovers    69

Section 10.03

  -----    Mergers and Direct Transfers    69

Section 10.04

  -----    Provisions Relating to the Insurer and Other Parties    71

Section 10.05

  -----    Employment Status    71

Section 10.06

  -----    Rights to Plan Assets    71

Section 10.07

  -----    Beneficiary    71

Section 10.08

  -----    Nonalienation of Benefits    72

Section 10.09

  -----    Construction    72

Section 10.10

  -----    Legal Actions    72

Section 10.11

  -----    Small Amounts    72

Section 10.12

  -----    Word Usage    73

Section 10.13

  -----    Change in Service Method    73

Section 10.14

  -----    Military Service    75

ARTICLE XI

     TOP-HEAVY PLAN REQUIREMENTS    76

Section 11.01

  -----    Application    76

Section 11.02

  -----    Definitions    76

Section 11.03

  -----    Modification of Contributions    78

 

PLAN EXECUTION

   80

 

PROTECTED BENEFIT ADDENDUM

   81

 

RESTATEMENT MAY 15, 2014    ii    TABLE OF CONTENTS (5-22134)



--------------------------------------------------------------------------------

INTRODUCTION

The Primary Employer previously established a retirement plan on January 1,
1982.

The Plan is being restated effective May 15, 2014, and is set forth in this
document which is substituted in lieu of the prior document with the exception
of any interim amendment and any model amendment that have not been incorporated
into this restatement. Such amendment(s) shall continue to apply to this
restated Plan until such provisions are integrated into the Plan or such
amendment(s) are superseded by another amendment.

It is intended that the Plan, as restated, qualify as a profit sharing plan
under the Internal Revenue Code of 1986, including any later amendments to the
Code. The Employer agrees to operate the Plan according to the terms,
provisions, and conditions set forth in this document.

The restated Plan continues to be for the exclusive benefit of employees of the
Employer. All persons covered under the Plan before the effective date of this
restatement shall continue to be covered under the restated Plan, if they are
still Eligible Employees as of the restatement date, with no loss of benefits.

This Plan includes the statutory, regulatory, and guidance changes specified in
the 2013 Cumulative List of Changes in Plan Qualification Requirements (2013
Cumulative List) contained in Internal Revenue Service Notice 2013-84 and the
qualification requirements and guidance published before the issuance of such
list. The provisions of this Plan apply as of the effective date of the
restatement unless otherwise specified.

 

RESTATEMENT MAY 15, 2014    1    INTRODUCTION (5-22134)



--------------------------------------------------------------------------------

ARTICLE I

FORMAT AND DEFINITIONS

SECTION 1.01—FORMAT.

Words and phrases defined in the DEFINITIONS SECTION of Article I shall have
that defined meaning when used in this Plan, unless the context clearly
indicates otherwise. These words and phrases have initial capital letters to aid
in identifying them as defined terms.

SECTION 1.02—DEFINITIONS.

Account means the Participant’s share of the Plan Fund. Separate accounting
records are kept for those parts of his Account resulting from:

 

  (a) Pre-tax Elective Deferral Contributions

 

  (b) Roth Elective Deferral Contributions

 

  (c) Qualified Nonelective Contributions

 

  (d) Other Employer Contributions

 

  (e) Rollover Contributions

If the Participant’s Vesting Percentage is less than 100% as to any of the
Employer Contributions, a separate accounting record will be kept for any part
of his Account resulting from such Employer Contributions and, if there has been
a prior Forfeiture Date, from such Contributions made before a prior Forfeiture
Date.

A Participant’s Account shall be reduced by any distribution of his Vested
Account and by any Forfeitures. A Participant’s Account shall participate in the
earnings credited, expenses charged, and any appreciation or depreciation of the
Investment Fund. His Account is subject to any minimum guarantees applicable
under the Annuity Contract or other investment arrangement.

Accrual Computation Period means a consecutive 12-month period ending on the
last day of each Plan Year, including corresponding consecutive 12-month periods
before the effective date of this Plan.

ACP Test means the nondiscrimination test described in Code Section 401(m)(2).

Active Participant means an Eligible Employee who is actively participating in
the Plan according to the provisions in the ACTIVE PARTICIPANT SECTION of
Article II.

ADP Test means the nondiscrimination test described in Code Section 401(k)(3) as
provided for in the EXCESS AMOUNTS SECTION of Article III.

ADP Test Safe Harbor means the method described in the 401(k) SAFE HARBOR
PROVISIONS SECTION of Article III for satisfying the ADP Test.

 

RESTATEMENT MAY 15, 2014    2    ARTICLE I (5-22134)



--------------------------------------------------------------------------------

Affiliated Service Group means any group of corporations, partnerships or other
organizations of which the Employer is a part and that is affiliated within the
meaning of Code Section 414(m) and the regulations thereunder. The term
Controlled Group, as it is used in this Plan, shall include the term Affiliated
Service Group.

Alternate Payee means any spouse, former spouse, child, or other dependent of a
Participant who is recognized by a qualified domestic relations order as having
a right to receive all, or a portion of, the benefits payable under the Plan
with respect to such Participant.

Annual Compensation means, for a Plan Year, the Employee’s Compensation for the
Compensation Year ending with or within the consecutive 12-month period ending
on the last day of the Plan Year.

Annual Compensation shall exclude Compensation for the portion of the
Compensation Year in which an Employee is not an Active Participant.

Annuity Contract means the annuity contract or contracts into which the Trustee
or the Primary Employer enters with the Insurer for guaranteed benefits, for the
investment of Contributions in separate accounts, and for the payment of
benefits under this Plan.

Annuity Starting Date means the first day of the first period for which an
amount is payable to the Participant as an annuity or any other form.

Beneficiary means the person or persons named by a Participant to receive any
benefits under the Plan when the Participant dies. See the BENEFICIARY SECTION
of Article X.

Catch-up Contributions means Elective Deferral Contributions made to the Plan
that are in excess of an otherwise applicable Plan limit and that are made by
Participants who are age 50 or older by the end of their taxable year. An
otherwise applicable Plan limit is a limit in the Plan that applies to Elective
Deferral Contributions without regard to Catch-up Contributions, such as the
limits on the Maximum Annual Additions, as defined in the CONTRIBUTION
LIMITATION SECTION of Article III, the dollar limitation on Elective Deferral
Contributions under Code Section 402(g) (not counting Catch-up Contributions),
and the limit imposed by the ADP Test.

Catch-up Contributions are not subject to the limits on the Maximum Annual
Additions, as defined in the CONTRIBUTION LIMITATION SECTION of Article III, are
not counted in the ADP Test, and are not counted in determining the minimum
allocation under Code Section 416 (but Catch-up Contributions made in prior
years are counted in determining whether the Plan is top-heavy).

Claimant means any person who makes a claim for benefits under this Plan. See
the CLAIM PROCEDURES SECTION of Article IX.

Code means the Internal Revenue Code of 1986, as amended.

Compensation means, except for purposes of the CONTRIBUTION LIMITATION SECTION
of Article III and Article XI, the total earnings, except as modified in this
definition, from the Employer during any specified period.

“Earnings” in this definition means wages within the meaning of Code Section
3401(a) for the purposes of income tax withholding at the source but determined
without regard to any rules that limit the remuneration included in wages based
on the nature or location of the employment or the services performed (such as
the exception for agricultural labor in Code Section 3401(a)(2)).

 

RESTATEMENT MAY 15, 2014    3    ARTICLE I (5-22134)



--------------------------------------------------------------------------------

For any Self-employed Individual, Compensation means Earned Income.

Except as provided herein, Compensation for a specified period is the
Compensation actually paid or made available (or if earlier, includible in gross
income) during such period.

Compensation for a Plan Year shall also include Compensation paid by the later
of 2 1/2 months after an Employee’s Severance from Employment with the Employer
maintaining the Plan or the end of the Plan Year that includes the date of the
Employee’s Severance from Employment with the Employer maintaining the Plan, if
(i) the payment is regular Compensation for services during the Employee’s
regular working hours, or Compensation for services outside the Employee’s
regular working hours (such as overtime or shift differential), commissions,
bonuses, or other similar payments, and, absent a Severance from Employment, the
payments would have been paid to the Employee while the Employee continued in
employment with the Employer; (ii) the payment is for unused accrued bona fide
sick, vacation or other leave that the Employee would have been able to use if
employment had continued; or (iii) the payment is received by the Employee
pursuant to a nonqualified unfunded deferred compensation plan and would have
been paid at the same time if employment had continued, but only to the extent
includible in gross income.

Any payments not described above shall not be considered Compensation if paid
after Severance from Employment, even if they are paid by the later of 2 1/2
months after the date of Severance from Employment or the end of the Plan Year
that includes the date of Severance from Employment.

Back pay, within the meaning of section 1.415(c)-2(g)(8) of the regulations,
shall be treated as Compensation for the Plan Year to which the back pay relates
to the extent the back pay represents wages and compensation that would
otherwise be included in this definition.

Compensation paid or made available during a specified period shall include
amounts that would otherwise be included in Compensation, but for an election
under Code Section 125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k), or
457(b).

Compensation shall exclude the following:

auto allowances

For purposes of the EXCESS AMOUNTS SECTION of Article III, the Employer may
elect to use an alternative nondiscriminatory definition of Compensation in
accordance with the regulations under Code Section 414(s).

The annual Compensation of each Participant taken into account in determining
contributions and allocations for any determination period (the period over
which Compensation is determined) shall not exceed $200,000, as adjusted for
cost-of-living increases in accordance with Code Section 401(a)(17)(B). The
cost-of-living adjustment in effect for a calendar year applies to any
determination period beginning with or within such calendar year.

If a determination period consists of fewer than 12 months, the annual
compensation limit is an amount equal to the otherwise applicable annual
compensation limit multiplied by a fraction. The numerator of the fraction is
the number of months in the short determination period, and the denominator of
the fraction is 12.

 

RESTATEMENT MAY 15, 2014    4    ARTICLE I (5-22134)



--------------------------------------------------------------------------------

If Compensation for any prior determination period is taken into account in
determining a Participant’s contributions or allocations for the current Plan
Year, the Compensation for such prior determination period is subject to the
applicable annual compensation limit in effect for that determination period.

Compensation means, for a Leased Employee, Compensation for the services the
Leased Employee performs for the Employer, determined in the same manner as the
Compensation of Employees who are not Leased Employees, regardless of whether
such Compensation is received directly from the Employer or from the leasing
organization.

Compensation Year means the period used to determine Compensation. The
Compensation Year is the consecutive 12-month period ending on the last day of
each Plan Year, including corresponding periods before the effective date of the
Plan.

Contingent Annuitant means an individual named by the Participant to receive a
lifetime benefit after the Participant’s death in accordance with a survivorship
life annuity.

Contributions means Employer Contributions and Rollover Contributions as set out
in Article III, unless the context clearly indicates only specific contributions
are meant.

Controlled Group means any group of corporations, trades, or businesses of which
the Employer is a part that is under common control. A Controlled Group includes
any group of corporations, trades, or businesses, whether or not incorporated,
which is either a parent-subsidiary group, a brother-sister group, or a combined
group within the meaning of Code Section 414(b), Code Section 414(c) and the
regulations thereunder and, for purposes of determining contribution limitations
under the CONTRIBUTION LIMITATION SECTION of Article III, as modified by Code
Section 415(h). The term Controlled Group, as it is used in this Plan, shall
include the term Affiliated Service Group and any other employer required to be
aggregated with the Employer under Code Section 414(o) and the regulations
thereunder.

Designated Roth Account means the portion of a Participant’s Account resulting
from Roth Elective Deferral Contributions, and the portion of a Rollover
Contribution from a designated Roth account under another plan and the
respective earnings thereon. The Designated Roth Account shall be recordkept in
a manner that satisfies the separate accounting requirements of section
1.401(k)-1(f) of the regulations.

Designated Beneficiary means the individual who is designated by the Participant
(or the Participant’s surviving spouse) as the Beneficiary of the Participant’s
interest under the Plan and who is the designated beneficiary under Code Section
401(a)(9) and section 1.401(a)(9)-4 of the regulations.

Differential Wage Payments means any payments that are made by an Employer to an
individual with respect to any period during which the individual is performing
Qualified Military Service while on active duty for a period of more than 30
days. Such payments shall be made in accordance with Code Section 3401(h) and
represent all or a portion of the wages the individual would have received from
the Employer if the individual were performing service for the Employer.

Direct Rollover means a payment by the Plan to the Eligible Retirement Plan
specified by the Distributee.

Discretionary Contributions means discretionary Employer Contributions. See the
EMPLOYER CONTRIBUTIONS SECTION of Article III.

 

RESTATEMENT MAY 15, 2014    5    ARTICLE I (5-22134)



--------------------------------------------------------------------------------

Distributee means an Employee or former Employee. In addition, the Employee’s
(or former Employee’s) surviving spouse and the Employee’s (or former
Employee’s) spouse or former spouse who is the Alternate Payee under a qualified
domestic relations order, as defined in Code Section 414(p), are Distributees
with regard to the interest of the spouse or former spouse. For distributions
made after December 31, 2006, a Distributee includes the Employee’s (or former
Employee’s) nonspouse Designated Beneficiary, in which case, the distribution
can only be transferred to a traditional IRA or Roth IRA established on behalf
of the nonspouse Designated Beneficiary and that will be treated as an inherited
IRA pursuant to the provisions of Code Section 402(c)(11).

Early Retirement Age means an age prior to the Participant’s Normal Retirement
Age. The Participant’s Account shall become nonforfeitable if he is an Employee
upon attainment of such age. A Participant’s Early Retirement Age is his age on
the date he meets the following requirement(s):

 

  (a) He has attained age 55.

 

  (b) He has completed six years of Vesting Service.

Early Retirement Date means the first day of any month before a Participant’s
Normal Retirement Date that he selects for receiving a distribution of his
Vested Account as an early retirement benefit. This day shall be on or after the
date he has a Severance from Employment and reaches Early Retirement Age. If a
Participant has a Severance from Employment before satisfying any age
requirement for Early Retirement Age, but after satisfying any other
requirements, the Participant shall be entitled to elect a distribution of his
Vested Account as an early retirement benefit upon satisfying such age
requirement.

Earned Income means, for a Self-employed Individual, net earnings from
self-employment in the trade or business for which this Plan is established if
such Self-employed Individual’s personal services are a material income
producing factor for that trade or business. Net earnings shall be determined
without regard to items not included in gross income and the deductions properly
allocable to or chargeable against such items. Net earnings shall be reduced for
the employer contributions to the employer’s qualified retirement plan(s) to the
extent deductible under Code Section 404.

Net earnings shall be determined with regard to the deduction allowed to the
employer by Code Section 164(f) for taxable years beginning after December 31,
1989.

Elective Deferral Agreement means an agreement between an Eligible Employee and
the Employer under which an Eligible Employee may make Elective Deferral
Contributions. An Elective Deferral Agreement (or change thereto) must be made
in such manner and in accordance with such rules as the Employer may prescribe
in a nondiscriminatory manner (including by means of voice response or other
electronic system under circumstances the Employer permits). Elective Deferral
Agreements cannot relate to Compensation that is payable prior to the later of
the adoption or effective date of the cash or deferred arrangement
(CODA). Elective Deferral Agreements shall be made, changed, or terminated
according to the provisions of the EMPLOYER CONTRIBUTIONS SECTION of Article
III. An Elective Deferral Agreement may also be terminated according to the
terms of an automatic contribution arrangement.

Elective Deferral Contributions means Employer Contributions made in accordance
with either an Elective Deferral Agreement or the terms of an automatic
contribution arrangement.

Elective Deferral Contributions means Pre-tax Elective Deferral Contributions
and Roth Elective Deferral Contributions, unless the context clearly indicates
only one is meant.

 

RESTATEMENT MAY 15, 2014    6    ARTICLE I (5-22134)



--------------------------------------------------------------------------------

Elective Deferral Contributions shall be 100% vested and subject to the
distribution restrictions of Code Section 401(k) when made. See the WHEN
BENEFITS START SECTION of Article V.

Eligibility Computation Period means a consecutive 12-month period used to
determine Eligibility Service. The first Eligibility Computation Period begins
on an Employee’s Employment Commencement Date. Later Eligibility Computation
Periods shall be consecutive 12-month periods ending on the last day of each
Plan Year that begins after his Employment Commencement Date.

For an Employee who has a Severance from Employment prior to satisfying the
eligibility requirements in the ACTIVE PARTICIPANT SECTION of Article II, the
Eligibility Computation Period will be determined based on his original
Employment Commencement Date. If such Employee is rehired after the first
anniversary of his original Employment Commencement Date, his Eligibility
Computation Period shall be the Plan Year, beginning with the Plan Year that
contains the date he is rehired.

Eligibility Service means, for purposes of Contributions other than Qualified
Nonelective Contributions, one year of service for each Eligibility Computation
Period in which an Employee is credited with at least 1,000 Hours of Service.
The year of service shall be credited as of the last day of the Eligibility
Computation Period.

For purposes of Qualified Nonelective Contributions, Eligibility Service means
an Employee’s Period of Service. Eligibility Service shall be measured from his
Employment Commencement Date to his most recent Severance Date. This Period of
Service shall be reduced by any Period of Severance that occurred prior to his
most recent Severance Date, unless such Period of Severance is included under
the service spanning rule below. This period of Eligibility Service shall be
expressed as months (on the basis that 30 days equal one month).

If the Eligibility Computation Period shifts to the Plan Year, an Employee will
be credited with two years of Eligibility Service if he has the Hours of Service
required for a year of Eligibility Service in both his first and second
Eligibility Computation Periods.

However, Eligibility Service is modified as follows:

Service with a Predecessor Employer that did not maintain this Plan included:

An Employee’s service with First Coastal Bank, Granite State Bank, and American
Security Bank shall be included as service with the Employer.

Period of Military Duty included:

A Period of Military Duty shall be included as service with the Employer to the
extent it has not already been credited. For purposes of crediting Hours of
Service during the Period of Military Duty, an Hour of Service shall be credited
(without regard to the 501 Hour of Service limitation) for each hour an Employee
would normally have been scheduled to work for the Employer during such period.

 

RESTATEMENT MAY 15, 2014    7    ARTICLE I (5-22134)



--------------------------------------------------------------------------------

Period of Severance included (service spanning rule):

A Period of Severance shall be deemed to be a Period of Service under either of
the following conditions:

 

  (a) the Period of Severance immediately follows a period during which an
Employee is not absent from work and ends within 12 months; or

 

  (b) the Period of Severance immediately follows a period during which an
Employee is absent from work for any reason other than quitting, being
discharged, or retiring (such as a leave of absence or layoff) and ends within
12 months of the date he was first absent.

Controlled Group service included:

An Employee’s service with a member firm of a Controlled Group while both that
firm and the Employer were members of the Controlled Group shall be included as
service with the Employer.

Eligible Employee means any Employee of the Employer excluding the following:

Bargaining class. Represented for collective bargaining purposes by any
collective bargaining agreement between the Employer and employee
representatives, if retirement benefits were the subject of good faith
bargaining and if two percent or less of the Employees who are covered pursuant
to that agreement are professionals as defined in section 1.410(b)-9 of the
regulations. For this purpose, the term “employee representatives” does not
include any organization more than half of whose members are Employees who are
owners, officers, or executives of the Employer.

However, to the extent an Employee becomes an Employee as a result of a Code
Section 410(b)(6)(C) transaction, that Employee shall not be an Eligible
Employee during the period beginning on the date of the transaction and ending
on the last day of the first Plan Year beginning after the date of the
transaction. This period is called the transition period. The transition period
may end earlier if there is a significant change in the coverage under the Plan
or if the Employer chooses to cover all similarly situated Employees as of an
earlier date. A Code Section 410(b)(6)(C) transaction is an asset or stock
acquisition, merger, or similar transaction involving a change in the employer
of the employees of a trade or business.

Eligible Retirement Plan means an eligible plan under Code Section 457(b) which
is maintained by a state, political subdivision of a state, or any agency or
instrumentality of a state or political subdivision of a state and which agrees
to separately account for amounts transferred into such plan from this Plan, a
traditional IRA, a Roth IRA, an annuity plan described in Code Section 403(a),
an annuity contract described in Code Section 403(b), or a qualified plan
described in Code Section 401(a), that accepts the Distributee’s Eligible
Rollover Distribution. The definition of Eligible Retirement Plan shall also
apply in the case of a distribution to a surviving spouse, or to a spouse or
former spouse who is the Alternate Payee under a qualified domestic relations
order, as defined in Code Section 414(p).

If any portion of an Eligible Rollover Distribution is attributable to payments
or distributions from a Designated Roth Account, an Eligible Retirement Plan
with respect to such portion shall include only (i) another designated Roth
account of the individual from whose Account the payments or distributions were
made or (ii) a Roth IRA of such individual.

Eligible Rollover Distribution means any distribution of all or any portion of
the balance to the credit of the Distributee, except that an Eligible Rollover
Distribution does not include: (i) any distribution that is one of a series of
substantially equal periodic payments (not less frequently than annually) made
for the life (or life expectancy) of the Distributee or the joint lives (or
joint life expectancies) of the Distributee and the Distributee’s Designated
Beneficiary, or for a specified period of ten years or more; (ii) any
distribution to the extent such distribution is required under Code Section
401(a)(9); (iii) any

 

RESTATEMENT MAY 15, 2014    8    ARTICLE I (5-22134)



--------------------------------------------------------------------------------

hardship distribution; and (iv) any other distribution(s) that is reasonably
expected to total less than $200 during a year. For purposes of the $200 rule, a
distribution from a Designated Roth Account and a distribution from other
accounts under the Plan shall be treated as made under separate plans.

Any portion of a distribution that consists of after-tax employee contributions
that are not includible in gross income may be transferred only to (i) a
traditional individual retirement account or annuity described in Code Section
408(a) or (b) (a “traditional IRA”); (ii) a Roth individual retirement account
or annuity described in Code Section 408A (a “Roth IRA”); or (iii) a qualified
plan or an annuity contract described in Code Section 401(a) and 403(b),
respectively, that agrees to separately account for amounts so transferred,
including separately accounting for the portion of such distribution which is
includible in gross income and the portion of such distribution which is not so
includible.

Employee means an individual who is employed by the Employer or any other
employer required to be aggregated with the Employer under Code Sections 414(b),
(c), (m), or (o). A Controlled Group member is required to be aggregated with
the Employer.

The term Employee shall include any individual receiving Differential Wage
Payments.

The term Employee shall include any Self-employed Individual treated as an
employee of any employer described in the preceding paragraphs as provided in
Code Section 401(c)(1).

The term Employee shall also include any Leased Employee deemed to be an
employee of any employer described in the preceding paragraphs as provided in
Code Section 414(n) or (o).

An independent contractor is not an Employee. If the Internal Revenue Service
determines that an individual who the Employer considered to be an independent
contractor, or the employee of an independent contractor, is an Employee, such
individual shall be an Employee as of the reclassification date.

Employer means, except for purposes of the CONTRIBUTION LIMITATION SECTION of
Article III, the Primary Employer. This will also include any successor
corporation, trade or business which will, by written agreement, assume the
obligations of this Plan or any Predecessor Employer that maintained this Plan.

Employer Contributions means

Elective Deferral Contributions

Qualified Nonelective Contributions

Discretionary Contributions

as set out in Article III and contributions made by the Employer in accordance
with the provisions of the MODIFICATION OF CONTRIBUTIONS SECTION of Article XI,
unless the context clearly indicates only specific contributions are meant.

Employment Commencement Date means the date an Employee first performs an Hour
of Service.

Entry Date means the date an Employee first enters the Plan as an Active
Participant for purposes of specified Contributions. See the ACTIVE PARTICIPANT
SECTION of Article II.

ERISA means the Employee Retirement Income Security Act of 1974, as amended.

 

RESTATEMENT MAY 15, 2014    9    ARTICLE I (5-22134)



--------------------------------------------------------------------------------

Forfeiture means the part, if any, of a Participant’s Account that is
forfeited. See the FORFEITURES SECTION of Article III.

Forfeiture Date means the date the Participant incurs five consecutive Vesting
Breaks in Service.

Highly Compensated Employee means any Employee who:

 

  (a) was a 5-percent owner at any time during the year or the preceding year,
or

 

  (b) for the preceding year had compensation from the Employer in excess of
$80,000. The $80,000 amount is adjusted at the same time and in the same manner
as under Code Section 415(d), except that the base period is the calendar
quarter ending September 30, 1996.

For this purpose the applicable year of the plan for which a determination is
being made is called a determination year and the preceding 12-month period is
called a look-back year.

The determination of who is a highly compensated former Employee is based on the
rules applicable to determining Highly Compensated Employee status as in effect
for that determination year, in accordance with section 1.414(q)-1T, A-4 of the
temporary Income Tax Regulations and Internal Revenue Service Notice 97-45.

The determination of who is a Highly Compensated Employee, including the
compensation that is considered and the identity of the 5-percent owners, shall
be made in accordance with Code Section 414(q) and the regulations thereunder.

For purposes of this definition, the above references to compensation shall mean
Compensation as defined in the CONTRIBUTION LIMITATION SECTION of Article III.

Hour of Service means, for the elapsed time method of crediting service in this
Plan, each hour for which an Employee is paid, or entitled to payment, for
performing duties for the Employer. Hour of Service means, for the hours method
of crediting service in this Plan, the following:

 

  (a) Each hour for which an Employee is paid, or entitled to payment, for
performing duties for the Employer during the applicable computation period.

 

  (b) Each hour for which an Employee is paid, or entitled to payment, by the
Employer on account of a period of time in which no duties are performed
(irrespective of whether the employment relationship has terminated) due to
vacation, holiday, illness, incapacity (including disability), layoff, jury
duty, military duty or leave of absence. Notwithstanding the preceding
provisions of this subparagraph (b), no credit will be given to the Employee:

 

  (1) for more than 501 Hours of Service under this subparagraph (b) on account
of any single continuous period in which the Employee performs no duties
(whether or not such period occurs in a single computation period); or

 

  (2) for an Hour of Service for which the Employee is directly or indirectly
paid, or entitled to payment, on account of a period in which no duties are
performed if such payment is made or due under a plan maintained solely for the
purpose of complying with applicable worker’s or workmen’s compensation, or
unemployment compensation, or disability insurance laws; or

 

  (3) for an Hour of Service for a payment which solely reimburses the Employee
for medical or medically related expenses incurred by him.

 

RESTATEMENT MAY 15, 2014    10    ARTICLE I (5-22134)



--------------------------------------------------------------------------------

For purposes of this subparagraph (b), a payment shall be deemed to be made by,
or due from the Employer, regardless of whether such payment is made by, or due
from the Employer, directly or indirectly through, among others, a trust fund or
insurer, to which the Employer contributes or pays premiums and regardless of
whether contributions made or due to the trust fund, insurer or other entity are
for the benefit of particular employees or are on behalf of a group of employees
in the aggregate.

 

  (c) Each hour for which back pay, irrespective of mitigation of damages, is
either awarded or agreed to by the Employer. The same Hours of Service shall not
be credited both under subparagraph (a) or subparagraph (b) above (as the case
may be) and under this subparagraph (c). Crediting of Hours of Service for back
pay awarded or agreed to with respect to periods described in subparagraph (b)
above will be subject to the limitations set forth in that subparagraph.

The crediting of Hours of Service above shall be applied under the rules of
paragraphs (b) and (c) of the Department of Labor Regulation 2530.200b-2
(including any interpretations or opinions implementing such rules); which
rules, by this reference, are specifically incorporated in full within this
Plan. The reference to paragraph (b) applies to the special rule for determining
Hours of Service for reasons other than the performance of duties such as
payments calculated (or not calculated) on the basis of units of time and the
rule against double credit. The reference to paragraph (c) applies to the
crediting of Hours of Service to computation periods.

Hours of Service shall be credited for employment with any other employer
required to be aggregated with the Employer under Code Sections 414(b), (c),
(m), or (o) and the regulations thereunder for purposes of eligibility and
vesting. Hours of Service shall also be credited for any individual who is
considered an employee for purposes of this Plan pursuant to Code Section 414(n)
or (o) and the regulations thereunder.

Solely for purposes of determining whether a one-year break in service has
occurred for vesting purposes, during a Parental Absence an Employee shall be
credited with the Hours of Service which would otherwise have been credited to
the Employee but for such absence, or in any case in which such hours cannot be
determined, eight Hours of Service per day of such absence. The Hours of Service
credited under this paragraph shall be credited in the computation period in
which the absence begins if the crediting is necessary to prevent a break in
service in that period; or in all other cases, in the following computation
period.

Inactive Participant means a former Active Participant who has an Account. See
the INACTIVE PARTICIPANT SECTION of Article II.

Insurer means Principal Life Insurance Company or the insurance company or
companies named by (i) the Primary Employer or (ii) the Trustee in its
discretion or as directed under the Trust Agreement.

Investment Fund means the total of Plan assets, excluding the guaranteed benefit
policy portion of any Annuity Contract. All or a portion of these assets may be
held under, or invested pursuant to, the terms of a Trust Agreement.

The Investment Fund shall be valued at current fair market value as of the
Valuation Date. The valuation shall take into consideration investment earnings
credited, expenses charged, payments made, and changes in the values of the
assets held in the Investment Fund.

 

RESTATEMENT MAY 15, 2014    11    ARTICLE I (5-22134)



--------------------------------------------------------------------------------

The Investment Fund shall be allocated at all times to Participants, except as
otherwise expressly provided in the Plan. The Account of a Participant shall be
credited with its share of the gains and losses of the Investment Fund. The part
of a Participant’s Account invested in a funding arrangement that establishes
one or more accounts or investment vehicles for such Participant thereunder
shall be credited with the gain or loss from such accounts or investment
vehicles. The part of a Participant’s Account invested in other funding
arrangements shall be credited with a proportionate share of the gain or loss of
such investments. The share shall be determined by multiplying the gain or loss
of the investment by the ratio of the part of the Participant’s Account invested
in such funding arrangement to the total of the Investment Fund invested in such
funding arrangement.

Investment Manager means any fiduciary (other than a trustee or Named Fiduciary)

 

  (a) who has the power to manage, acquire, or dispose of any assets of the
Plan;

 

  (b) who (i) is registered as an investment adviser under the Investment
Advisers Act of 1940; (ii) is not registered as an investment adviser under such
Act by reason of paragraph (1) of section 203A(a) of such Act, is registered as
an investment adviser under the laws of the state (referred to in such paragraph
(1)) in which it maintains its principal office and place of business, and, at
the time it last filed the registration form most recently filed by it with such
state in order to maintain its registration under the laws of such state, also
filed a copy of such form with the Secretary of Labor; (iii) is a bank, as
defined in that Act; or (iv) is an insurance company qualified to perform
services described in subparagraph (a) above under the laws of more than one
state; and

 

  (c) who has acknowledged in writing being a fiduciary with respect to the
Plan.

Late Retirement Date means the first day of any month that is after a
Participant’s Normal Retirement Date and on which retirement benefits begin. If
a Participant continues to work for the Employer after his Normal Retirement
Date, his Late Retirement Date shall be the earliest first day of the month on
or after the date he has a Severance from Employment. A later Retirement Date
(after a Severance from Employment) may apply if the Participant so elects. See
the WHEN BENEFITS START SECTION of Article V. In modification of the foregoing,
a Participant may elect to begin his retirement benefits before he has a
Severance from Employment.

Leased Employee means any person (other than an employee of the recipient) who,
pursuant to an agreement between the recipient and any other person (“leasing
organization”), has performed services for the recipient (or for the recipient
and related persons determined in accordance with Code Section 414(n)(6)) on a
substantially full time basis for a period of at least one year, and such
services are performed under primary direction or control by the
recipient. Contributions or benefits provided by the leasing organization to a
Leased Employee, which are attributable to service performed for the recipient
employer, shall be treated as provided by the recipient employer.

A Leased Employee shall not be considered an employee of the recipient if:

 

  (a) such employee is covered by a money purchase pension plan providing (i) a
nonintegrated employer contribution rate of at least 10 percent of compensation,
as defined in Code Section 415(c)(3), (ii) immediate participation, and (iii)
full and immediate vesting, and

 

  (b) Leased Employees do not constitute more than 20 percent of the recipient’s
nonhighly compensated work force.

 

RESTATEMENT MAY 15, 2014    12    ARTICLE I (5-22134)



--------------------------------------------------------------------------------

Loan Administrator means the person(s) or position(s) authorized to administer
the Participant loan program.

The Loan Administrator is the Plan Administrator.

Mandatory Distribution means a distribution to a Participant that is made
without the Participant’s consent and is made to the Participant before he
attains the older of age 62 or his Normal Retirement Age.

Monthly Date means each Yearly Date and the same day of each following month
during the Plan Year beginning on such Yearly Date.

Named Fiduciary means the person or persons who have authority to control and
manage the operation and administration of the Plan.

The Named Fiduciary is the Primary Employer.

Net Profits means the Employer’s current or accumulated net earnings, determined
according to generally accepted accounting practices, before any Contributions
made by the Employer under this Plan and before any deduction for Federal or
state income tax, dividends on the Employer’s stock, and capital gains or
losses.

Nonhighly Compensated Employee means an Employee of the Employer who is not a
Highly Compensated Employee.

Nonvested Account means the excess, if any, of a Participant’s Account over his
Vested Account.

Normal Form means a single life annuity with installment refund.

Normal Retirement Age means the age at which the Participant’s Account becomes
nonforfeitable if he is an Employee. A Participant’s Normal Retirement Age is
the older of age 65 or his age on the date five years after the first day of the
Plan Year in which his earliest Entry Date occurred.

Normal Retirement Date means the earliest first day of the month on or after the
date the Participant reaches his Normal Retirement Age. Unless otherwise
provided in this Plan, a Participant’s retirement benefits shall begin on his
Normal Retirement Date if he has had a Severance from Employment on such
date. Even if the Participant is an Employee on his Normal Retirement Date, he
may choose to have his retirement benefit begin on such date.

Parental Absence means an Employee’s absence from work:

 

  (a) by reason of pregnancy of the Employee,

 

  (b) by reason of birth of a child of the Employee,

 

  (c) by reason of the placement of a child with the Employee in connection with
adoption of such child by such Employee, or

 

  (d) for purposes of caring for such child for a period beginning immediately
following such birth or placement.

 

RESTATEMENT MAY 15, 2014    13    ARTICLE I (5-22134)



--------------------------------------------------------------------------------

Participant means either an Active Participant or an Inactive Participant.

Period of Military Duty means, for an Employee

 

  (a) who served as a member of the armed forces of the United States, and

 

  (b) who was reemployed by the Employer at a time when the Employee had a right
to reemployment in accordance with seniority rights as protected under Chapter
43 of Title 38 of the U.S. Code,

the period of time from the date the Employee was first absent from active work
for the Employer because of such military duty to the date the Employee was
reemployed.

Period of Service means a period of time beginning on an Employee’s Employment
Commencement Date and ending on his Severance Date. 

Period of Severance means a period of time beginning on an Employee’s Severance
Date and ending on the date he again performs an Hour of Service.

A one-year Period of Severance means a Period of Severance of 12 consecutive
months.

Solely for purposes of determining whether a one-year Period of Severance has
occurred for eligibility or vesting purposes, the consecutive 12-month period
beginning on the first anniversary of the first date of a Parental Absence shall
not be a one-year Period of Severance.

Plan means the 401(k) plan of the Employer set forth in this document, including
any later amendments to it.

Plan Administrator means the person or persons who administer the Plan.

The Plan Administrator is the Primary Employer.

Plan Fund means the total of the Investment Fund and the guaranteed benefit
policy portion of any Annuity Contract. The Investment Fund shall be valued as
stated in its definition. The guaranteed benefit policy portion of any Annuity
Contract shall be determined in accordance with the terms of the Annuity
Contract and, to the extent that such Annuity Contract allocates contract values
to Participants, allocated to Participants in accordance with its terms. The
total value of all amounts held under the Plan Fund shall equal the value of the
aggregate Participants’ Accounts under the Plan.

Plan Year means a consecutive 12-month period beginning on a Yearly Date and
ending on the day before the next Yearly Date. If the Yearly Date changes, the
change will result in a short Plan Year.

Predecessor Employer means, except for purposes of the CONTRIBUTION LIMITATION
SECTION of Article III, a firm of which the Employer was once a part (e.g., due
to a spinoff or change of corporate status) or a firm absorbed by the Employer
because of a merger or acquisition (stock or asset, including a division or an
operation of such company) that maintained this Plan or that is named below:

First Coastal Bank

Granite State Bank

Kaweah National Bank

Golden West Enterprises

 

RESTATEMENT MAY 15, 2014    14    ARTICLE I (5-22134)



--------------------------------------------------------------------------------

Western Security Bank

Orange National Bancorp

Orange National Bank

American Security Bank

Pre-tax Elective Deferral Contributions means a Participant’s Elective Deferral
Contributions that are not includible in the Participant’s gross income at the
time deferred.

Primary Employer means CVB Financial Corp.

Qualified Joint and Survivor Annuity means, for a Participant who has a spouse,
an immediate survivorship life annuity with installment refund, where the
survivorship percentage is 50% and the Contingent Annuitant is the Participant’s
spouse. A former spouse will be treated as the spouse to the extent provided
under a qualified domestic relations order as described in Code Section 414(p).

The amount of benefit payable under the Qualified Joint and Survivor Annuity
shall be the amount of benefit that may be provided by the Participant’s Vested
Account.

Qualified Military Service means any service in the uniformed services (as
defined in Chapter 43 of Title 38 of the U.S. Code) by any individual if such
individual is entitled to reemployment rights under such chapter with respect to
such service.

Qualified Nonelective Contributions means Employer Contributions (other than
Elective Deferral Contributions) that are 100% vested when made to the Plan and
that are distributable only in accordance with the distribution provisions
applicable to Elective Deferral Contributions, to the extent Qualified
Nonelective Contributions can be distributed under such distribution
provision. See the EMPLOYER CONTRIBUTIONS SECTION of Article III.

Qualified Preretirement Survivor Annuity means a single life annuity with
installment refund payable to the surviving spouse of a Participant who dies
before his Annuity Starting Date. A former spouse will be treated as the
surviving spouse to the extent provided under a qualified domestic relations
order as described in Code Section 414(p).

Qualified Reservist Distribution means any distribution to an individual if: (i)
such distribution is from an individual retirement plan, or from amounts
attributable to employer contributions made pursuant to elective deferrals
described in Code Section 402(g)(3)(A) or (C) or Code Section
501(c)(18)(D)(iii); (ii) such individual was (by reason of being a member of a
reserve component (as defined in Section 101 of Title 37 of the U.S. Code))
ordered or called to active duty after September 11, 2001 for a period in excess
of 179 days or for an indefinite period; and (iii) such distribution is made
during the period beginning on the date of such order or call and ending at the
close of the active duty period.

Quarterly Date means each Yearly Date and the third, sixth, and ninth Monthly
Date after each Yearly Date that is within the same Plan Year.

Reentry Date means the date a former Active Participant reenters the Plan. See
the ACTIVE PARTICIPANT SECTION of Article II.

Retirement Date means the date a retirement benefit will begin and is a
Participant’s Early, Normal, or Late Retirement Date, as the case may be.

 

RESTATEMENT MAY 15, 2014    15    ARTICLE I (5-22134)



--------------------------------------------------------------------------------

Rollover Contributions means the Rollover Contributions that are made by an
Eligible Employee or an Inactive Participant according to the provisions of the
ROLLOVER CONTRIBUTIONS SECTION of Article III.

Roth Elective Deferral Contributions means a Participant’s Elective Deferral
Contributions that are not excludible from the Participant’s gross income at the
time deferred and have been irrevocably designated as Roth Elective Deferral
Contributions by the Participant in his Elective Deferral Agreement. Whether an
Elective Deferral Contribution is not excludible from a Participant’s gross
income will be determined in accordance with section 1.401(k)-1(f)(2) of the
regulations. In the case of a Self-employed Individual, an Elective Deferral
Contribution is not excludible from gross income only if the individual does not
claim a deduction for such amount.

Self-employed Individual means, with respect to any taxable year, an individual
who has Earned Income for the taxable year (or who would have Earned Income but
for the fact the trade or business for which this Plan is established did not
have net profits for such taxable year).

Semi-yearly Date means each Yearly Date and the sixth Monthly Date after each
Yearly Date that is within the same Plan Year.

Severance Date means the earlier of:

 

  (a) the date on which an Employee quits, retires, dies, or is discharged, or

 

  (b) the first anniversary of the date an Employee begins a one-year absence
from service (with or without pay). This absence may be the result of any
combination of vacation, holiday, sickness, disability, leave of absence, or
layoff.

Solely to determine whether a one-year Period of Severance has occurred for
eligibility or vesting purposes for an Employee who is absent from service
beyond the first anniversary of the first day of a Parental Absence, Severance
Date is the second anniversary of the first day of the Parental Absence. The
period between the first and second anniversaries of the first day of the
Parental Absence is not a Period of Service and is not a Period of Severance.

Severance from Employment means, except for purposes of the CONTRIBUTION
LIMITATION SECTION of Article III, an Employee has ceased to be an Employee. An
Employee does not have a Severance from Employment if, in connection with a
change of employment, the Employee’s new employer maintains such Plan with
respect to the Employee. The Plan Administrator shall determine if a Severance
from Employment has occurred in accordance with the regulations that are
applicable to such determination.

Totally and Permanently Disabled means that a Participant is disabled, as a
result of sickness or injury, to the extent that he is prevented from engaging
in any substantial gainful activity, and is eligible for and receives a
disability benefit under Title II of the Federal Social Security Act.

Trust Agreement means an agreement or agreements of trust between the Primary
Employer and Trustee established for the purpose of holding and distributing the
Trust Fund under the provisions of the Plan. The Trust Agreement may provide for
the investment of all or any portion of the Trust Fund in the Annuity Contract
or any other investment arrangement.

Trust Fund means the total funds held under an applicable Trust Agreement. The
term Trust Fund when used within a Trust Agreement shall mean only the funds
held under that Trust Agreement.

 

RESTATEMENT MAY 15, 2014    16    ARTICLE I (5-22134)



--------------------------------------------------------------------------------

Trustee means the party or parties named in the applicable Trust Agreement.

Valuation Date means the date on which the value of the assets of the Investment
Fund is determined. The value of each Account that is maintained under this Plan
shall be determined on the Valuation Date. In each Plan Year, the Valuation Date
shall be the last day of the Plan Year. At the discretion of the Plan
Administrator, Trustee, or Insurer (whichever applies) and in a
nondiscriminatory manner, assets of the Investment Fund may be valued more
frequently. These dates shall also be Valuation Dates.

Vested Account means the vested part of a Participant’s Account. The
Participant’s Vested Account is determined as follows.

If the Participant’s Vesting Percentage for all Employer Contributions is 100%,
his Vested Account equals his Account.

If the Participant’s Vesting Percentage for all Employer Contributions is not
100%, his Vested Account equals the sum of (a) and (b) below:

 

  (a) The part of the Participant’s Account resulting from Employer
Contributions made before a prior Forfeiture Date and all other Contributions
that were 100% vested when made.

 

  (b) The balance of the Participant’s Account in excess of the amount in (a)
above multiplied by his Vesting Percentage.

If the Participant has received a distribution of or withdrawn any part of his
Account resulting from Employer Contributions, other than the vested Employer
Contributions included in (a) above and his Vesting Percentage with respect to
such Contributions is less than 100%, the amount determined under this
subparagraph (b) shall be equal to P(AB + D) - D as defined below:

 

  P The Participant’s Vesting Percentage.

 

  AB The balance of the Participant’s Account in excess of the amount in (a)
above.

 

  D The amount of the distribution or withdrawal resulting from Employer
Contributions, other than the vested Employer Contributions included in (a)
above.

Vesting Break in Service means a Vesting Computation Period in which an Employee
is credited with 500 or fewer Hours of Service. An Employee incurs a Vesting
Break in Service on the last day of a Vesting Computation Period in which he has
a Vesting Break in Service.

Vesting Computation Period means a consecutive 12-month period ending on the
last day of each Plan Year, including corresponding consecutive 12-month periods
before the effective date of the Plan.

Vesting Percentage means the percentage used to determine the nonforfeitable
portion of a Participant’s Account attributable to Employer Contributions that
were not 100% vested when made.

A Participant’s Vesting Percentage is shown in the following schedule opposite
the number of whole years of his Vesting Service.

 

RESTATEMENT MAY 15, 2014    17    ARTICLE I (5-22134)



--------------------------------------------------------------------------------

VESTING SERVICE    VESTING   (whole years)    PERCENTAGE  

Less than 2

     0   

2

     20   

3

     40   

4

     60   

5

     80   

6 or more

     100   

The Vesting Percentage for a Participant who is an Employee on or after the date
he reaches Normal Retirement Age or Early Retirement Age shall be 100%. The
Vesting Percentage for a Participant who is an Employee on the date he dies
shall be 100%. The Vesting Percentage for a Participant who dies while
performing Qualified Military Service shall be 100%. The Vesting Percentage for
a Participant who is an Employee on the date he becomes disabled shall be
100%. The Vesting Percentage for a Participant who becomes disabled while
performing Qualified Military Service shall be 100%. For purposes of this
paragraph, disabled means the disability is subsequently determined to meet the
definition of Totally and Permanently Disabled.

The schedule(s) used to determine a Participant’s Vesting Percentage shall
provide a percentage of nonforfeitable rights which is not less than the
percentage that would have been provided under one of the options under Code
Section 411(a)(2).

If the schedule used to determine a Participant’s Vesting Percentage is changed,
the new schedule shall not apply to a Participant unless he is credited with an
Hour of Service on or after the date of the change and the Participant’s
nonforfeitable percentage on the day before the date of the change is not
reduced under this Plan. The provisions of the AMENDMENTS SECTION of Article X
regarding changes in the computation of the Vesting Percentage shall apply.

Vesting Service means an Employee’s Period of Service. An Employee’s Period of
Service shall be measured from his Employment Commencement Date to his most
recent Severance Date. This Period of Service shall be reduced by any Period of
Severance that occurred prior to his most recent Severance Date, unless such
Period of Severance is included under the service spanning rule below. This
Period of Service shall be expressed as years and fractional parts of a year (to
four decimal places) on the basis that 365 days equal one year.

Vesting Service means one year of service for each Vesting Computation Period in
which an Employee is credited with at least 1,000 Hours of Service.

However, Vesting Service is modified as follows:

Service with a Predecessor Employer that did not maintain this Plan included:

An Employee’s service with a Predecessor Employer that did not maintain this
Plan shall be included as service with the Employer.

Period of Military Duty included:

A Period of Military Duty shall be included as service with the Employer to the
extent it has not already been credited. For purposes of crediting Hours of
Service during the Period of Military Duty, an Hour of Service shall be credited
(without regard to the 501 Hour of Service limitation) for each hour an Employee
would normally have been scheduled to work for the Employer during such period.

 

RESTATEMENT MAY 15, 2014    18    ARTICLE I (5-22134)



--------------------------------------------------------------------------------

Controlled Group service included:

An Employee’s service with a member firm of a Controlled Group while both that
firm and the Employer were members of the Controlled Group shall be included as
service with the Employer.

Yearly Date means January 1, 1982, and the same day of each following year.

Years of Service means an Employee’s Vesting Service disregarding any
modifications that exclude service.

 

RESTATEMENT MAY 15, 2014    19    ARTICLE I (5-22134)



--------------------------------------------------------------------------------

ARTICLE II

PARTICIPATION

SECTION 2.01—ACTIVE PARTICIPANT.

 

  (a) For purposes of Elective Deferral Contributions, an Employee shall first
become an Active Participant (begin active participation in the Plan) on the
earliest Monthly Date on which he is an Eligible Employee. This date is his
Entry Date for purposes of such Contributions.

For purposes of Qualified Nonelective Contributions, an Employee shall first
become an Active Participant (begin active participation in the Plan) on the
earliest Quarterly Date on which he is an Eligible Employee and has met the
eligibility requirement set forth below. This date is his Entry Date for
purposes of such Contributions.

 

  (1) He has completed six months of Eligibility Service before his Entry Date.

For purposes of Contributions other than Elective Deferral Contributions and
Qualified Nonelective Contributions, an Employee shall first become an Active
Participant (begin active participation in the Plan) on the earliest Semi-yearly
Date on which he is an Eligible Employee and has met the eligibility requirement
set forth below. This date is his Entry Date for purposes of such Contributions.

 

  (1) He has completed one year of Eligibility Service before his Entry Date.

A Participant’s earliest Entry Date shall be used to determine if he is an
Active Participant for purposes of any minimum contribution or allocation under
the MODIFICATION OF CONTRIBUTIONS SECTION of Article XI.

If the Plan’s eligibility requirements are changed, an Employee who was an
Active Participant immediately prior to the effective date of the change is
deemed to satisfy the new requirements and his Entry Date shall not change.

Each Employee who was an Active Participant on the day before the effective date
of this restatement (as determined in the Introduction) shall continue to be an
Active Participant if he is still an Eligible Employee on such restatement
effective date and his Entry Date shall not change.

If service with a Predecessor Employer is counted for purposes of Eligibility
Service, an Employee shall be credited with such service on the date he becomes
an Employee and shall become an Active Participant for purposes of specified
Contributions which have an Eligibility Service requirement on the earliest
Entry Date for such Contributions on which he is an Eligible Employee and has
met all of the eligibility requirements for such Contributions above. This date
is his Entry Date for purposes of such Contributions.

If a person has been an Eligible Employee who has met all of the eligibility
requirements for purposes of specified Contributions above, but is not an
Eligible Employee on the date that would have been his Entry Date for purposes
of such Contributions, he shall become an Active Participant for purposes of
such Contributions on the date he again becomes an Eligible Employee. This date
is his Entry Date for such Contributions.

 

RESTATEMENT MAY 15, 2014    20    ARTICLE II (5-22134)



--------------------------------------------------------------------------------

In the event an Employee who is not an Eligible Employee becomes an Eligible
Employee, he shall become an Active Participant for purposes of specified
Contributions immediately if he has satisfied the eligibility requirements for
such Contributions and would have otherwise previously become an Active
Participant had he met the definition of Eligible Employee. This date is his
Entry Date for such Contributions.

 

  (b) An Inactive Participant shall again become an Active Participant (resume
active participation in the Plan) for purposes of the Contributions for which he
previously had an Entry Date on the date he again performs an Hour of Service as
an Eligible Employee. This date is his Reentry Date for such Contributions.

Upon again becoming an Active Participant, he shall cease to be an Inactive
Participant.

 

  (c) A former Participant shall again become an Active Participant (resume
active participation in the Plan) for purposes of the Contributions for which he
previously had an Entry Date on the date he again performs an Hour of Service as
an Eligible Employee. This date is his Reentry Date for such Contributions.

SECTION 2.02—INACTIVE PARTICIPANT.

An Active Participant shall become an Inactive Participant on the earlier of the
following:

 

  (a) the date he ceases to be an Eligible Employee, or

 

  (b) the effective date of complete termination of the Plan under Article VIII.

An Employee or former Employee who was an Inactive Participant on the day before
the effective date of this restatement (as determined in the Introduction) shall
continue to be an Inactive Participant on such restatement effective
date. Eligibility for any benefits payable to the Participant or on his behalf
and the amount of the benefits shall be determined according to the provisions
of the prior document, unless otherwise stated in this document or any
subsequent documents.

SECTION 2.03—CESSATION OF PARTICIPATION.

A Participant shall cease to be a Participant on the date he is no longer an
Eligible Employee and his Account is zero.

 

RESTATEMENT MAY 15, 2014    21    ARTICLE II (5-22134)



--------------------------------------------------------------------------------

ARTICLE III

CONTRIBUTIONS

SECTION 3.01—EMPLOYER CONTRIBUTIONS.

Employer Contributions shall be made without regard to Net
Profits. Notwithstanding the foregoing, the Plan shall continue to be designed
to qualify as a profit sharing plan for purposes of Code Sections 401(a), 402,
412, and 417. Such Contributions shall be equal to the Employer Contributions as
described below:

 

  (a) The amount of each Elective Deferral Contribution for a Participant shall
be equal to a portion of Compensation as specified in an Elective Deferral
Agreement. Such Elective Deferral Contribution shall not be made before the
later of (i) the adoption or effective date of the cash or deferred arrangement
(CODA) or (ii) the date the Participant signs the Elective Deferral
Agreement. An Employee who is eligible to participate in the Plan for purposes
of Elective Deferral Contributions may file an Elective Deferral Agreement with
the Employer. The Participant shall modify or terminate an Elective Deferral
Agreement by filing a new Elective Deferral Agreement. An Elective Deferral
Agreement shall remain in effect until modified or terminated by a
Participant. An Elective Deferral Agreement may also be terminated according to
the terms of an automatic contribution arrangement.

An Elective Deferral Agreement to start or modify Elective Deferral
Contributions shall be effective as soon as administratively feasible on or
after the Participant’s Entry Date (Reentry Date, if applicable) or any
following Quarterly Date. An Elective Deferral Agreement must be entered into on
or before the date it is effective.

An Elective Deferral Agreement to stop Elective Deferral Contributions may be
entered into on any date. Such Elective Deferral Agreement shall be effective as
soon as administratively feasible following the date on which the Elective
Deferral Agreement is entered into.

Elective Deferral Contributions made pursuant to an Elective Deferral Agreement
or the terms of an automatic contribution arrangement shall not be made earlier
than the date (i) the Participant performs the services that relate to such
Elective Deferral Contributions or (ii) the Compensation used to calculate such
Elective Deferral Contributions would be payable to the Participant if not
contributed to the Plan.

Elective Deferral Contributions cannot be more than 100% of Compensation. The
maximum deferral percentage shall apply to all Elective Deferral Contributions,
including Catch-up Contributions.

A Participant who is age 50 or older by the end of the taxable year shall be
eligible to make Catch-up Contributions.

A Participant may elect to designate all or any portion of his future Elective
Deferral Contributions as Roth Elective Deferral Contributions.

For Eligible Employees hired on or after January 1, 2007, the Plan provides for
an automatic election to have Elective Deferral Contributions made. The
automatic Elective Deferral Contribution shall be Pre-tax Elective Deferral
Contributions and shall be 3% of Compensation. The automatic Elective Deferral
Contribution shall be automatically increased as soon as

 

RESTATEMENT MAY 15, 2014    22    ARTICLE III (5-22134)



--------------------------------------------------------------------------------

administratively feasible on or after each July 1 by 1% up to a maximum
automatic Elective Deferral Contribution of 10%. The Participant may
affirmatively elect a different percentage or elect not to make Elective
Deferral Contributions, and may elect to designate all or any portion of his
Elective Deferral Contributions as Roth Elective Deferral Contributions. The
automatic increase will not apply to Eligible Employees hired prior to January
1, 2007, unless such Employee affirmatively elects application of the automatic
increase.

The automatic election shall apply when a Participant first becomes eligible to
make Elective Deferral Contributions (or again becomes eligible after a period
during which he was not an Active Participant).

The Participant shall be provided a notice that explains the automatic election
and his right to elect a different rate of Elective Deferral Contributions or to
elect not to make Elective Deferral Contributions, and his right to designate
all or any portion of his Elective Deferral Contributions as Roth Elective
Deferral Contributions. The notice shall include the procedure for exercising
those rights and the timing for implementing any such elections. The Participant
shall be given a reasonable period thereafter to elect a different rate of
Elective Deferral Contributions or to elect not to make Elective Deferral
Contributions, and to designate all or any portion of his Elective Deferral
Contributions as Roth Elective Deferral Contributions.

Each Active Participant affected by the automatic election and automatic
increase shall be provided an annual notice that explains the automatic election
and his right to elect a different rate of Elective Deferral Contributions or to
elect not to make Elective Deferral Contributions, and his right to designate
all or any portion of his Elective Deferral Contributions as Roth Elective
Deferral Contributions. The notice shall include the procedure for exercising
those rights and the timing for implementing any such elections.

No Participant shall be permitted to have Elective Deferral Contributions, as
defined in the EXCESS AMOUNTS SECTION of this article, made under this Plan, or
any other plan, contract, or arrangement maintained by the Employer, during any
calendar year, in excess of the dollar limitation contained in Code Section
402(g) in effect for the Participant’s taxable year beginning in such calendar
year. The dollar limitation in the preceding sentence shall be increased by the
dollar limit on Catch-up Contributions under Code Section 414(v)(2)(B)(i) for
the taxable year for any Participant who will be age 50 or older by the end of
the taxable year.

The dollar limitation contained in Code Section 402(g) was $15,000 for taxable
years beginning in 2006. After 2006, the $15,000 limit is adjusted by the
Secretary of the Treasury for cost-of-living increases under Code Section
402(g)(4). Any such adjustments will be in multiples of $500.

Catch-up Contributions for a Participant for a taxable year may not exceed the
dollar limit on Catch-up Contributions under Code Section 414(v)(2)(B)(i) for
the taxable year. The dollar limit on Catch-up Contributions under Code Section
414(v)(2)(B)(i) was $5,000 for taxable years beginning in 2006. After 2006, the
$5,000 limit is adjusted by the Secretary of the Treasury for cost-of-living
increases under Code Section 414(v)(2)(C). Any such adjustments will be in
multiples of $500.

Elective Deferral Contributions are 100% vested and nonforfeitable.

 

  (b) The Employer shall make Qualified Nonelective Contributions in an amount
equal to 3% of Compensation for the Plan Year for persons who were Active
Participants at any time during the Plan Year.

Qualified Nonelective Contributions are 100% vested when made.

 

RESTATEMENT MAY 15, 2014    23    ARTICLE III (5-22134)



--------------------------------------------------------------------------------

  (c) Discretionary Contributions may be made for each Plan Year in an amount
determined by the Employer.

Discretionary Contributions are subject to the Vesting Percentage.

Employer Contributions are allocated according to the provisions of the
ALLOCATION SECTION of this article.

The Employer may make all or a part of an annual Employer Contribution before
the end of the Plan Year. An annual Employer Contribution is an Employer
Contribution that is either (i) allocated as of the last day of the Plan Year or
(ii) is based on Annual Compensation or Compensation for the Plan Year. Such
Contributions that are made for or allocated to each person who was an Active
Participant at any time during the Plan Year shall be allocated when made in a
manner that approximates the allocation that would otherwise have been made as
of the last day of the Plan Year. Succeeding allocations shall take into account
amounts previously allocated for the Plan Year. The percentage of the Employer
Contribution allocated to the Participant for the Plan Year shall be the same
percentage that would have been allocated to him if the entire allocation had
been made as of the last day of the Plan Year. Excess allocations shall be
forfeited and reallocated as necessary to provide the percentage applicable to
each Participant. Any other annual Employer Contributions made before the end of
the Plan Year shall be held unallocated until the last day of the Plan
Year. Then, as of the last day of the Plan Year, the advance Contributions shall
be allocated according to the provisions of the ALLOCATION SECTION of this
article.

A portion of the Plan assets resulting from Employer Contributions (but not more
than the original amount of those Contributions) may be returned if the Employer
Contributions are made because of a mistake of fact or are more than the amount
deductible under Code Section 404 (excluding any amount which is not deductible
because the Plan is disqualified). The amount involved must be returned to the
Employer within one year after the date the Employer Contributions are made by
mistake of fact or the date the deduction is disallowed, whichever
applies. Except as provided under this paragraph and in Article VIII, the assets
of the Plan shall never be used for the benefit of the Employer and are held for
the exclusive purpose of providing benefits to Participants and their
Beneficiaries and for defraying reasonable expenses of administering the Plan.

SECTION 3.02—ROLLOVER CONTRIBUTIONS.

A Rollover Contribution may be made by an Eligible Employee or an Inactive
Participant if the following conditions are met:

 

  (a) The Contribution is a Participant Rollover Contribution or a direct
rollover of an Eligible Rollover Distribution made from the types of plans and
types of contributions specified below.

Direct Rollovers. The Plan will accept a direct rollover of an Eligible Rollover
Distribution from:

 

  (i) A qualified plan described in Code Section 401(a) or 403(a), including
after-tax employee contributions and including any portion of a designated Roth
account.

 

  (ii) An annuity contract described in Code Section 403(b), including after-tax
employee contributions and including any portion of a designated Roth account.

 

RESTATEMENT MAY 15, 2014    24    ARTICLE III (5-22134)



--------------------------------------------------------------------------------

  (iii) An eligible plan under Code Section 457(b) which is maintained by a
state, political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state, including any portion of a designated
Roth account.

Participant Rollover Contributions from Other Plans. The Plan will accept a
Participant contribution of an Eligible Rollover Distribution from:

 

  (i) A qualified plan described in Code Section 401(a) or 403(a), excluding
after-tax employee contributions and including distributions of a designated
Roth account only to the extent such amount would otherwise be includible in a
Participant’s gross income.

 

  (ii) An annuity contract described in Code Section 403(b), excluding after-tax
employee contributions and including distributions of a designated Roth account
only to the extent such amount would otherwise be includible in a Participant’s
gross income.

 

  (iii) An eligible plan under Code Section 457(b) which is maintained by a
state, political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state, including distributions of a
designated Roth account only to the extent such amount would otherwise be
includible in a Participant’s gross income.

Participant Rollover Contributions from IRAs. The Plan will accept a Participant
Rollover Contribution of the portion of a distribution from an individual
retirement account or individual retirement annuity described in Code Section
408(a) or (b) that is eligible to be rolled over and would otherwise be
includible in the Participant’s gross income.

 

  (b) The Contribution is of amounts that the Code permits to be transferred to
a plan that meets the requirements of Code Section 401(a).

 

  (c) The Contribution is made in the form of a direct rollover under Code
Section 401(a)(31) or is a rollover made under Code Section 402(c) or
408(d)(3)(A) within 60 days after an Eligible Employee or Inactive Participant
receives the distribution.

 

  (d) The Eligible Employee or Inactive Participant furnishes evidence
satisfactory to the Plan Administrator that the proposed rollover meets
conditions (a), (b), and (c) above.

 

  (e) In the case of an Inactive Participant, the Contribution must be of an
amount distributed from another plan of the Employer or a plan of a Controlled
Group member.

A Rollover Contribution shall be allowed in cash only and must be made according
to procedures set up by the Plan Administrator.

A Rollover Contribution may include a direct rollover of an outstanding loan
balance under the American Security Bank 401(k) Plan that is not in default for
a Participant impacted by a business event in accordance with nondiscriminatory
procedures set up by the Loan Administrator. For this purpose, a business event
means an acquisition, merger, or similar transaction involving a change in the
employer of the employees of a trade or business.

If the Eligible Employee is not an Active Participant when the Rollover
Contribution is made, he shall be deemed to be an Active Participant only for
the purpose of investment and distribution of the Rollover
Contribution. Employer Contributions shall not be made for or allocated to the
Eligible Employee until the time he meets all of the requirements to become an
Active Participant.

 

RESTATEMENT MAY 15, 2014    25    ARTICLE III (5-22134)



--------------------------------------------------------------------------------

Rollover Contributions made by an Eligible Employee or Inactive Participant
shall be credited to his Account. The part of the Participant’s Account
resulting from Rollover Contributions is 100% vested and nonforfeitable at all
times. Separate accounting records shall be maintained for those parts of his
Rollover Contributions consisting of (i) voluntary contributions which were
deducted from the Participant’s gross income for Federal income tax purposes;
(ii) after-tax employee contributions, including the portion that would not have
been includible in the Participant’s gross income if the contributions were not
rolled over into this Plan; and (iii) any portion of a designated Roth account,
including the portion that would not have been includible in the Participant’s
gross income if the contributions were not rolled over into this Plan.

SECTION 3.03—FORFEITURES.

The Nonvested Account of a Participant shall be forfeited as of the earlier of
the following:

 

  (a) the date the record keeper is notified that the Participant died (if prior
to such date he has had a Severance from Employment), or

 

  (b) the Participant’s Forfeiture Date.

A Participant’s Nonvested Account shall be forfeited before the earlier of (a)
or (b) above if, after he has a Severance from Employment, he receives, or is
deemed to receive, a distribution of his entire Vested Account under the
RETIREMENT BENEFITS SECTION of Article V, the VESTED BENEFITS SECTION of Article
V, or the SMALL AMOUNTS SECTION of Article X. The forfeiture shall occur as of
the date the Participant receives, or is deemed to receive, the distribution.

A Forfeiture shall also occur as provided in the EXCESS AMOUNTS SECTION of this
article.

Forfeitures shall be determined at least once during each Plan Year. Forfeitures
may be used to pay administrative expenses or to reduce Employer Contributions
(other than Elective Deferral Contributions and Qualified Nonelective
Contributions) made after the Forfeitures are determined. Forfeitures that have
not been used to pay administrative expenses or used to reduce Employer
Contributions shall be allocated as of the last day of the Plan Year in which
such Forfeitures are determined as provided in the ALLOCATION SECTION of this
article. Upon their allocation to Accounts, or application to reduce Employer
Contributions, Forfeitures shall be deemed to be Employer Contributions.

If a Participant again becomes an Eligible Employee after receiving a
distribution which caused all of his Nonvested Account to be forfeited, he shall
have the right to repay to the Plan the entire amount of the distribution he
received (excluding the portion of the distribution resulting from Rollover
Contributions). The repayment must be made in a single sum (repayment in
installments is not permitted) before the earlier of the date five years after
the date he again becomes an Eligible Employee or the end of the first period of
five consecutive Vesting Break in Service periods which begin after the date of
the distribution of his entire Vested Account.

If the Participant makes the repayment above, the Plan Administrator shall
restore to his Account an amount equal to his Nonvested Account that was
forfeited on the date of distribution, unadjusted for any investment gains or
losses. If no amount is to be repaid because the Participant was deemed to have
received a distribution or only received a distribution of Rollover
Contributions, and he again performs an Hour of Service as an Eligible Employee
within the repayment period, the Plan Administrator shall restore the
Participant’s Account as if he had made a required repayment on the date he
performed such Hour of Service. Restoration of the Participant’s Account shall
include restoration of all Code Section 411(d)(6) protected benefits with
respect to the restored Account, according to applicable Treasury regulations.
Provided,

 

RESTATEMENT MAY 15, 2014    26    ARTICLE III (5-22134)



--------------------------------------------------------------------------------

however, the Plan Administrator shall not restore the Nonvested Account if (i) a
Forfeiture Date has occurred after the date of the distribution and on or before
the date of repayment and (ii) that Forfeiture Date would result in a complete
forfeiture of the amount the Plan Administrator would otherwise restore.

The Plan Administrator shall restore the Participant’s Account by the close of
the Plan Year following the Plan Year in which repayment is made. The
permissible sources for restoration of the Participant’s Account are Forfeitures
or special Employer Contributions. Such special Employer Contributions shall be
made without regard to profits. The repaid and restored amounts are not included
in the Participant’s Annual Additions, as defined in the CONTRIBUTION LIMITATION
SECTION of this article.

SECTION 3.04—ALLOCATION.

A person meets the allocation requirements of this section if he is an Active
Participant on the last day of the Plan Year and has at least 1,000 Hours of
Service during the latest Accrual Computation Period ending on or before that
date. A person shall also meet the requirements of this section if he was an
Active Participant at any time during the Plan Year and (i) dies or (ii) has a
Severance from Employment after he reaches his Normal Retirement Date, or
becomes disabled (and such disability is determined to meet the definition of
Totally and Permanently Disabled). A person who dies or becomes disabled (and
such disability is determined to meet the definition of Totally and Permanently
Disabled) while performing Qualified Military Service shall also meet the
requirements of this section if he is a Participant at any time during the Plan
Year.

Elective Deferral Contributions shall be allocated to the Participants for whom
such Contributions are made under the EMPLOYER CONTRIBUTIONS SECTION of this
article. Such Contributions shall be allocated when made and credited to the
Participant’s Account.

Qualified Nonelective Contributions shall be allocated to the persons for whom
such Contributions are made. Such Contributions shall be allocated as of the
last day of the Plan Year and credited to the person’s Account.

Discretionary Contributions plus any Forfeitures shall be allocated as of the
last day of the Plan Year, using Annual Compensation for the Plan Year. In years
in which the Plan is a Top-heavy Plan, as defined in the DEFINITIONS SECTION of
Article XI, and the minimum contribution under the MODIFICATION OF CONTRIBUTIONS
SECTION of Article XI is not being provided by other contributions to this Plan
or another plan of the Employer, the allocation shall be made to each person
meeting the allocation requirements of this section and each person entitled to
a minimum contribution under the MODIFICATION OF CONTRIBUTIONS SECTION of
Article XI. In all other years, the allocation shall be made to each person
meeting the allocation requirements of this section. The amount allocated shall
be equal to the Discretionary Contributions plus any Forfeitures multiplied by
the ratio of such person’s Annual Compensation to the total Annual Compensation
for all such persons. The allocation for any person who does not meet the
allocation requirements of this section shall be limited to the amount necessary
to fund the minimum contribution.

In years in which the Plan is a Top-heavy Plan, the minimum contribution under
the MODIFICATION OF CONTRIBUTIONS SECTION of Article XI is not being provided by
other contributions to this Plan or another plan of the Employer, and the
allocation described above (or any subsequent allocation described below) would
provide an allocation for any person less than the minimum contribution required
for such person in the MODIFICATION OF CONTRIBUTIONS SECTION of Article XI, such
minimum contribution shall first be allocated to all such persons. Then any
amount remaining shall be allocated to the remaining persons sharing in the
allocation based on Annual Compensation as described above, as if they were the
only persons sharing in the allocation for the Plan Year.

This amount shall be credited to the person’s Account.

 

RESTATEMENT MAY 15, 2014    27    ARTICLE III (5-22134)



--------------------------------------------------------------------------------

If Leased Employees are Eligible Employees, in determining the amount of
Employer Contributions allocated to a person who is a Leased Employee,
contributions provided by the leasing organization that are attributable to
services such Leased Employee performs for the Employer shall be treated as
provided by the Employer. Those contributions shall not be duplicated under this
Plan.

SECTION 3.05—CONTRIBUTION LIMITATION.

Contributions to the Plan shall be limited in accordance with Code Section 415
and the regulations thereunder. The limitations of this section shall apply to
Limitation Years beginning on or after July 1, 2007, except as otherwise
provided herein.

 

  (a) Definitions. For the purpose of determining the contribution limitation
set forth in this section, the following terms are defined.

Annual Additions means the sum of the following amounts credited to a
Participant’s account for the Limitation Year:

 

  (1) employer contributions;

 

  (2) employee contributions; and

 

  (3) forfeitures.

Annual Additions to a defined contribution plan, as defined in section
1.415(c)-1(a)(2)(i) of the regulations, shall also include the following:

 

  (4) mandatory employee contributions, as defined in Code Section 411(c)(2)(C)
and section 1.411(c)-1(c)(4) of the regulations, to a defined benefit plan;

 

  (5) contributions allocated to any individual medical benefit account, as
defined in Code Section 415(l)(2), which is part of a pension or annuity plan
maintained by the Employer;

 

  (6) amounts attributable to post-retirement medical benefits, allocated to the
separate account of a key employee, as defined in Code Section 419A(d)(3), under
a welfare benefit fund, as defined in Code Section 419(e), maintained by the
Employer; and

 

  (7) annual additions under an annuity contract described in Code Section
403(b).

Compensation means wages within the meaning of Code Section 3401(a) for the
purposes of income tax withholding at the source but determined without regard
to any rules that limit the remuneration included in wages based on the nature
or location of the employment or the services performed (such as the exception
for agricultural labor in Code Section 3401(a)(2)).

For any Self-employed Individual, Compensation shall mean Earned Income.

Except as provided herein, Compensation for a Limitation Year is the
Compensation actually paid or made available (or if earlier, includible in gross
income) during such Limitation Year.

 

RESTATEMENT MAY 15, 2014    28    ARTICLE III (5-22134)



--------------------------------------------------------------------------------

Compensation for a Limitation Year shall also include Compensation paid by the
later of 2 1/2 months after an employee’s Severance from Employment with the
Employer maintaining the plan or the end of the Limitation Year that includes
the date of the employee’s Severance from Employment with the Employer
maintaining the plan, if (i) the payment is regular Compensation for services
during the employee’s regular working hours, or Compensation for services
outside the employee’s regular working hours (such as overtime or shift
differential), commissions, bonuses, or other similar payments, and, absent a
Severance from Employment, the payments would have been paid to the employee
while the employee continued in employment with the Employer; (ii) the payment
is for unused accrued bona fide sick, vacation or other leave that the employee
would have been able to use if employment had continued; or (iii) the payment is
received by the employee pursuant to a nonqualified unfunded deferred
compensation plan and would have been paid at the same time if employment had
continued, but only to the extent includible in gross income.

Any payments not described above shall not be considered Compensation if paid
after Severance from Employment, even if they are paid by the later of 2 1/2
months after the date of Severance from Employment or the end of the Limitation
Year that includes the date of Severance from Employment.

Back pay, within the meaning of section 1.415(c)-2(g)(8) of the regulations,
shall be treated as Compensation for the Limitation Year to which the back pay
relates to the extent the back pay represents wages and compensation that would
otherwise be included in this definition.

Compensation paid or made available during such Limitation Year shall include
amounts that would otherwise be included in Compensation but for an election
under Code Section 125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k), or
457(b).

Compensation shall not include amounts paid as Compensation to a nonresident
alien, as defined in Code Section 7701(b)(1)(B), who is not a Participant in the
Plan to the extent the Compensation is excludible from gross income and is not
effectively connected with the conduct of a trade or business within the United
States.

Defined Contribution Dollar Limitation means $40,000, automatically adjusted
under Code Section 415(d), effective January 1 of each year, as published in the
Internal Revenue Bulletin. The new limitation shall apply to Limitation Years
ending with or within the calendar year of the date of the adjustment, but a
Participant’s Annual Additions for a Limitation Year cannot exceed the currently
applicable dollar limitation (as in effect before the January 1 adjustment)
prior to January 1. However, after a January 1 adjustment is made, Annual
Additions for the entire Limitation Year are permitted to reflect the dollar
limitation as adjusted on January 1.

Employer means the employer that adopts this Plan, and all members of a
controlled group of corporations (as defined in Code Section 414(b) as modified
by Code Section 415(h)), all commonly controlled trades or businesses (as
defined in Code Section 414(c), as modified, except in the case of a
brother-sister group of trades or businesses under common control, by Code
Section 415(h)), or affiliated service groups (as defined in Code Section
414(m)) of which the adopting employer is a part, and any other entity required
to be aggregated with the employer pursuant to Code Section 414(o).

Limitation Year means the consecutive 12-month period ending on the last day of
each Plan Year, including corresponding consecutive 12-month periods before the
original effective date of the Plan. All qualified plans maintained by the
Employer must use the same Limitation Year. If the Limitation Year is other than
the calendar year, execution of this Plan (or any amendment to this Plan
changing the Limitation Year) constitutes the Employer’s adoption of a written
resolution electing the Limitation Year. If the Limitation Year is amended to a
different consecutive 12-month period, the new Limitation Year must begin on a
date within the Limitation Year in which the amendment is made.

 

RESTATEMENT MAY 15, 2014    29    ARTICLE III (5-22134)



--------------------------------------------------------------------------------

Maximum Annual Addition means, except for catch-up contributions described in
Code Section 414(v), the Annual Addition that may be contributed or allocated to
a Participant’s Account under the Plan for any Limitation Year. This amount
shall not exceed the lesser of:

 

  (1) The Defined Contribution Dollar Limitation, or

 

  (2) 100 percent of the Participant’s Compensation for the Limitation Year.

A Participant’s Compensation for a Limitation Year shall not include
Compensation in excess of the limitation under Code Section 401(a)(17) that is
in effect for the calendar year in which the Limitation Year begins.

The compensation limitation referred to in (2) shall not apply to an individual
medical benefit account (as defined in Code Section 415(l); or a post-retirement
medical benefits account for a key employee (as defined in Code Section
419A(d)(1)).

If a short Limitation Year is created because of an amendment changing the
Limitation Year to a different consecutive 12-month period, the Maximum Annual
Addition will not exceed the Defined Contribution Dollar Limitation multiplied
by the following fraction:

Number of months (including any fractional parts of a month)

in the short Limitation Year

12

If the Plan is terminated as of a date other than the last day of the Limitation
Year, the Plan is treated as if the Plan was amended to change the Limitation
Year and create a short Limitation Year ending on the date the Plan is
terminated.

If a short Limitation Year is created, the limitation under Code Section
401(a)(17) shall be prorated in the same manner as the Defined Contribution
Dollar Limitation.

Predecessor Employer means, with respect to a Participant, a former employer if
the Employer maintains a plan that provides a benefit which the Participant
accrued while performing services for the former employer. Predecessor Employer
also means, with respect to a Participant, a former entity that antedates the
Employer if, under the facts and circumstances, the Employer constitutes a
continuation of all or a portion of the trade or business of the former entity.

Severance from Employment means an employee has ceased to be an employee of the
Employer maintaining the plan. An employee does not have a Severance from
Employment if, in connection with a change of employment, the employee’s new
employer maintains the plan with respect to the employee.

 

  (b) If the Participant does not participate in another defined contribution
plan, as defined in section 1.415(c)-1(a)(2)(i) of the regulations (without
regard to whether the plan(s) have been terminated) maintained by the Employer,
the amount of Annual Additions that may be credited to the Participant’s Account
for any Limitation Year shall not exceed the lesser of the Maximum Annual
Addition or any other limitation contained in this Plan. If the Employer
Contribution that would

 

RESTATEMENT MAY 15, 2014    30    ARTICLE III (5-22134)



--------------------------------------------------------------------------------

  otherwise be contributed or allocated to the Participant’s Account would cause
the Annual Additions for the Limitation Year to exceed the Maximum Annual
Addition, the amount contributed or allocated shall be reduced so that the
Annual Additions for the Limitation Year will equal the Maximum Annual Addition.

 

  (c) If, in addition to this Plan, the Participant is covered under another
defined contribution plan, as defined in section 1.415(c)-1(a)(2)(i) of the
regulations, (without regard to whether the plan(s) have been terminated)
maintained by the Employer that provides an Annual Addition during any
Limitation Year, the Annual Additions that may be credited to a Participant’s
Account under this Plan for any such Limitation Year will not exceed the Maximum
Annual Addition, reduced by the Annual Additions credited to a Participant’s
account under the other defined contribution plan(s) for the same Limitation
Year. If the Annual Additions with respect to the Participant under the other
defined contribution plan(s) maintained by the Employer are less than the
Maximum Annual Addition, and the Employer Contribution that would otherwise be
contributed or allocated to the Participant’s Account under this Plan would
cause the Annual Additions for the Limitation Year to exceed this limitation,
the amount contributed or allocated will be reduced so that the Annual Additions
under all such plans and funds for the Limitation Year will equal the Maximum
Annual Addition. If the Annual Additions with respect to the Participant under
the other defined contribution plan(s) in the aggregate are equal to or greater
than the Maximum Annual Addition, no amount will be contributed or allocated to
the Participant’s Account under this Plan for the Limitation Year.

 

  (d) The limitation of this section shall be determined and applied taking into
account the rules in subparagraph (e) below.

 

  (e) Other Rules

 

  (1) Aggregating Plans. For purposes of applying the limitations of this
section for a Limitation Year, all defined contribution plans (as defined in
section 1.415(c)-1(a)(2)(i) of the regulations and without regard to whether the
plan(s) have been terminated) ever maintained by the Employer and all defined
contribution plans of a Predecessor Employer (in the Limitation Year in which
such Predecessor Employer is created) under which a Participant receives Annual
Additions are treated as one defined contribution plan.

 

  (2) Break-up of Affiliated Employers. The Annual Additions under a formerly
affiliated plan (as defined in section 1.415(f)-1(b)(2)(ii) of the regulations)
of the Employer are taken into account for purposes of applying the limitations
of this section for the Limitation Year in which the cessation of affiliation
took place.

 

  (3) Previously Unaggregated Plans. The limitations of this section are not
exceeded for the first Limitation Year in which two or more existing plans,
which previously were not required to be aggregated pursuant to section 1.415(f)
of the regulations, are aggregated, provided that no Annual Additions are
credited to a Participant after the date on which the plans are required to be
aggregated if the Annual Additions already credited to the Participant in the
existing plans equal or exceed the Maximum Annual Addition.

 

  (4) Aggregation with Multiemployer Plan. If the Employer maintains a
multiemployer plan, as defined in Code Section 414(f), and the multiemployer
plan so provides, only the Annual Additions under the multiemployer plan that
are provided by the Employer shall be treated as Annual Additions provided under
a plan maintained by the Employer for purposes of this section.

 

RESTATEMENT MAY 15, 2014    31    ARTICLE III (5-22134)



--------------------------------------------------------------------------------

SECTION 3.06—EXCESS AMOUNTS.

 

  (a) Definitions. For purposes of this section, the following terms are
defined:

ADP means, for a specified group of Participants (either Highly Compensated
Employees or Nonhighly Compensated Employees) for a Plan Year, the average
(expressed as a percentage) of the Deferral Percentages of the Eligible
Participants in the group.

Deferral Percentage means the ratio (expressed as a percentage) of Elective
Deferral Contributions (other than Catch-up Contributions and Elective Deferral
Contributions withheld from Differential Wage Payments) under this Plan on
behalf of the Eligible Participant for the Plan Year to the Eligible
Participant’s Compensation (excluding Differential Wage Payments) for the Plan
Year (whether or not the Eligible Participant was an Eligible Participant for
the entire Plan Year). In modification of the foregoing, Compensation shall be
determined excluding Compensation for the portion of the Plan Year in which an
Employee was not an Eligible Participant. The Elective Deferral Contributions
used to determine the Deferral Percentage shall include Excess Elective
Deferrals (other than Excess Elective Deferrals of Nonhighly Compensated
Employees that arise solely from Elective Deferral Contributions made under this
Plan or any other plans of the Employer or a Controlled Group member). Under
such rules as the Secretary of the Treasury shall prescribe, the Employer may
elect to include Qualified Nonelective Contributions and Qualified Matching
Contributions under this Plan in computing the Deferral Percentage. Qualified
Matching Contributions cannot be taken into account for a Plan Year for a
Nonhighly Compensated Employee to the extent they are disproportionate matching
contributions as defined in section 1.401(m)-2(a)(5)(ii) of the regulations.
Qualified Nonelective Contributions cannot be taken into account for a Plan Year
for a Nonhighly Compensated Employee to the extent they are disproportionate
contributions as defined in section 1.401(k)-2(a)(6)(iv) of the regulations. For
an Eligible Participant for whom such contributions on his behalf for the Plan
Year are zero, the percentage is zero.

Elective Deferral Contributions means any employer contributions made to a plan
at the election of a participant in lieu of cash compensation. With respect to
any taxable year, a participant’s Elective Deferral Contributions are the sum of
all employer contributions made on behalf of such participant pursuant to an
election to defer under any qualified cash or deferred arrangement (CODA)
described in Code Section 401(k), any salary reduction simplified employee
pension plan described in Code Section 408(k)(6), any SIMPLE IRA plan described
in Code Section 408(p), any plan described under Code Section 501(c)(18), and
any employer contributions made on behalf of a participant for the purchase of
an annuity contract under Code Section 403(b) pursuant to a salary reduction
agreement. Elective Deferral Contributions include Pre-tax Elective Deferral
Contributions and Roth Elective Deferral Contributions. Elective Deferral
Contributions shall not include any deferrals properly distributed as excess
annual additions.

Eligible Participant means, for purposes of determining the Deferral Percentage,
any Employee who is otherwise entitled to make Elective Deferral Contributions
under the terms of the plan for the plan year.

Excess Contributions means, with respect to any Plan Year, the excess of:

 

  (1) The aggregate amount of employer contributions actually taken into account
in computing the Deferral Percentage of Highly Compensated Employees for such
Plan Year, over

 

RESTATEMENT MAY 15, 2014    32    ARTICLE III (5-22134)



--------------------------------------------------------------------------------

  (2) The maximum amount of such contributions permitted by the ADP Test
(determined by hypothetically reducing contributions made on behalf of Highly
Compensated Employees in the order of the Deferral Percentages, beginning with
the highest of such percentages).

Excess Elective Deferrals means those Elective Deferral Contributions of a
Participant that either (i) are made during the Participant’s taxable year and
exceed the dollar limitation under Code Section 402(g) or (ii) are made during a
calendar year and exceed the dollar limitation under Code Section 402(g) for the
Participant’s taxable year beginning in such calendar year, counting only
Elective Deferral Contributions made under this Plan and any other plan,
contract, or arrangement maintained by the Employer. The dollar limitation shall
be increased by the dollar limit on Catch-up Contributions under Code
Section 414(v), if applicable.

Excess Elective Deferrals shall be treated as Annual Additions, as defined in
the CONTRIBUTION LIMITATION SECTION of this article, under the Plan, unless such
amounts are distributed no later than the first April 15 following the close of
the Participant’s taxable year.

Matching Contributions means employer contributions made to this or any other
defined contribution plan, or to a contract described in Code Section 403(b), on
behalf of a participant on account of a Participant Contribution made by such
participant, or on account of a participant’s Elective Deferral Contributions,
under a plan maintained by the Employer or a Controlled Group member.

Participant Contributions means contributions (other than Roth Elective Deferral
Contributions) made to the plan by or on behalf of a participant that are
included in the participant’s gross income in the year in which made and that
are maintained under a separate account to which the earnings and losses are
allocated.

Pre-tax Elective Deferral Contributions means a participant’s Elective Deferral
Contributions that are not includible in the participant’s gross income at the
time deferred.

Qualified Matching Contributions means Matching Contributions that are
nonforfeitable when made to the plan and that are distributable only in
accordance with the distribution provisions applicable to Elective Deferral
Contributions, to the extent Qualified Matching Contributions can be distributed
under such distribution provision.

Qualified Nonelective Contributions means any employer contributions (other than
Matching Contributions) that an Employee may not elect to have paid to him in
cash instead of being contributed to the plan and that are nonforfeitable when
made to the plan and that are distributable only in accordance with the
distribution provisions applicable to Elective Deferral Contributions, to the
extent Qualified Nonelective Contributions can be distributed under such
distribution provision.

Roth Elective Deferral Contributions means a participant’s Elective Deferral
Contributions that are not excludible from the participant’s gross income at the
time deferred and have been irrevocably designated as Roth Elective Deferral
Contributions by the participant in his elective deferral agreement. Whether an
Elective Deferral Contribution is not excludible from a participant’s gross
income will be determined in accordance with section 1.401(k)-1(f)(2) of the
regulations. In the case of a self-employed individual, an Elective Deferral
Contribution is not excludible from gross income only if the individual does not
claim a deduction for such amount.

 

RESTATEMENT MAY 15, 2014    33    ARTICLE III (5-22134)



--------------------------------------------------------------------------------

  (b) Excess Elective Deferrals. A Participant may assign to this Plan any
Excess Elective Deferrals made during a taxable year of the Participant by
notifying the Plan Administrator in writing on or before the first following
March 1 of the amount of the Excess Elective Deferrals to be assigned to the
Plan. A Participant is deemed to notify the Plan Administrator of any Excess
Elective Deferrals that arise by taking into account only those Elective
Deferral Contributions made to this Plan and any other plan, contract, or
arrangement of the Employer or a Controlled Group member. The Participant’s
claim for Excess Elective Deferrals shall be accompanied by the Participant’s
written statement that if such amounts are not distributed, such Excess Elective
Deferrals will exceed the limit imposed on the Participant by Code
Section 402(g) (including, if applicable, the dollar limitation on Catch-up
Contributions under Code Section 414(v)) for the year in which the deferral
occurred. The Excess Elective Deferrals assigned to this Plan cannot exceed the
Elective Deferral Contributions allocated under this Plan for such taxable year.

Notwithstanding any other provisions of the Plan, Elective Deferral
Contributions in an amount equal to the Excess Elective Deferrals assigned to
this Plan, plus any income and minus any loss allocable thereto, shall be
distributed no later than April 15 to any Participant to whose Account Excess
Elective Deferrals were assigned for the preceding year and who claims Excess
Elective Deferrals for such taxable year or calendar year.

Distribution of Excess Elective Deferral Contributions shall be made on a pro
rata basis from the Participant’s Account resulting from Pre-tax Elective
Deferral Contributions and Roth Elective Deferral Contributions in the same
proportion that such Contributions were made for the applicable year.

The Excess Elective Deferrals shall be adjusted for any income or loss. The
income or loss allocable to such Excess Elective Deferrals shall be equal to the
income or loss allocable to the Participant’s Elective Deferral Contributions
for the taxable year in which the excess occurred multiplied by a fraction. The
numerator of the fraction is the Excess Elective Deferrals. The denominator of
the fraction is the closing balance without regard to any income or loss
occurring during such taxable year (as of the end of such taxable year) of the
Participant’s Account resulting from Elective Deferral Contributions.

For purposes of determining income or loss on Excess Elective Deferrals, no
adjustment shall be made for income or loss for the gap period.

 

  (c) ADP Test. As of the end of each Plan Year after Excess Elective Deferrals
have been determined, the Plan must satisfy the ADP Test. The ADP Test shall be
satisfied using the prior year testing method or the current year testing
method, as elected by the Employer in subparagraph (d) of this section.

 

  (1) Prior Year Testing Method. The ADP for a Plan Year for Eligible
Participants who are Highly Compensated Employees for each Plan Year and the
prior year’s ADP for Eligible Participants who were Nonhighly Compensated
Employees for the prior Plan Year must satisfy one of the following tests:

 

  (i) The ADP for a Plan Year for Eligible Participants who are Highly
Compensated Employees for the Plan Year shall not exceed the prior year’s ADP
for Eligible Participants who were Nonhighly Compensated Employees for the prior
Plan Year multiplied by 1.25; or

 

RESTATEMENT MAY 15, 2014    34    ARTICLE III (5-22134)



--------------------------------------------------------------------------------

  (ii) The ADP for a Plan Year for Eligible Participants who are Highly
Compensated Employees for the Plan Year:

 

  A. shall not exceed the prior year’s ADP for Eligible Participants who were
Nonhighly Compensated Employees for the prior Plan Year multiplied by 2, and

 

  B. the difference between such ADPs is not more than 2.

If this is not a successor plan, for the first Plan Year the Plan permits any
Participant to make Elective Deferral Contributions, for purposes of the
foregoing tests, the prior year’s Nonhighly Compensated Employees’ ADP shall be
3 percent or the Plan Year’s ADP for these Eligible Participants, as elected by
the Employer in subparagraph (d) of this section.

 

  (2) Current Year Testing Method. The ADP for a Plan Year for Eligible
Participants who are Highly Compensated Employees for each Plan Year and the ADP
for Eligible Participants who are Nonhighly Compensated Employees for the Plan
Year must satisfy one of the following tests:

 

  (i) The ADP for a Plan Year for Eligible Participants who are Highly
Compensated Employees for the Plan Year shall not exceed the ADP for Eligible
Participants who are Nonhighly Compensated Employees for the Plan Year
multiplied by 1.25; or

 

  (ii) The ADP for a Plan Year for Eligible Participants who are Highly
Compensated Employees for the Plan Year:

 

  A. shall not exceed the ADP for Eligible Participants who are Nonhighly
Compensated Employees for the Plan Year multiplied by 2, and

 

  B. the difference between such ADPs is not more than 2.

If the Employer has elected to use the current year testing method, that
election cannot be changed unless (i) the Plan has been using the current year
testing method for the preceding five Plan Years, or if less, the number of Plan
Years the Plan has been in existence; or (ii) if as a result of a merger or
acquisition described in Code Section 410(b)(6(C)(i), the Employer maintains
both a plan using the prior year testing method and a plan using the current
year testing method and the change is made within the transition period
described in Code Section 410(b)(6)(C)(ii).

A Participant is a Highly Compensated Employee for a particular Plan Year if he
meets the definition of a Highly Compensated Employee in effect for that Plan
Year. Similarly, a Participant is a Nonhighly Compensated Employee for a
particular Plan Year if he does not meet the definition of a Highly Compensated
Employee in effect for that Plan Year.

The Deferral Percentage for any Eligible Participant who is a Highly Compensated
Employee for the Plan Year and who is eligible to have Elective Deferral
Contributions (and Qualified Nonelective Contributions or Qualified Matching
Contributions, or both, if treated as Elective Deferral Contributions for
purposes of the ADP Test) allocated to his account under two or more
arrangements described in Code Section 401(k) that are maintained by the
Employer or a Controlled Group member shall be determined as if such Elective
Deferral Contributions (and, if applicable, such Qualified Nonelective
Contributions or Qualified Matching Contributions, or both)

 

RESTATEMENT MAY 15, 2014    35    ARTICLE III (5-22134)



--------------------------------------------------------------------------------

were made under a single arrangement. If a Highly Compensated Employee
participates in two or more cash or deferred arrangements of the Employer or of
a Controlled Group member that have different plan years, all Elective Deferral
Contributions made during the Plan Year shall be aggregated. The foregoing
notwithstanding, certain plans shall be treated as separate if mandatorily
disaggregated under the regulations of Code Section 401(k).

In the event this Plan satisfies the requirements of Code Section 401(k),
401(a)(4), or 410(b) only if aggregated with one or more other plans, or if one
or more other plans satisfy the requirements of such Code sections only if
aggregated with this Plan, then this section shall be applied by determining the
Deferral Percentage of Employees as if all such plans were a single plan. If
more than 10 percent of the Employer’s Nonhighly Compensated Employees are
involved in a plan coverage change as defined in section 1.401(k)-2(c)(4) of the
regulations, then any adjustments to the Nonhighly Compensated Employee ADP for
the prior year shall be made in accordance with such regulations if the Employer
has elected to use the prior year testing method. Plans may be aggregated in
order to satisfy Code Section 401(k) only if they have the same plan year and
use the same testing method for the ADP Test.

For purposes of the ADP Test, Elective Deferral Contributions, Qualified
Nonelective Contributions, and Qualified Matching Contributions must be made
before the end of the 12-month period immediately following the Plan Year to
which the contributions relate.

If the Plan Administrator should determine during the Plan Year that the ADP
Test is not being met, the Plan Administrator may limit the amount of future
Elective Deferral Contributions of the Highly Compensated Employees.

Notwithstanding any other provisions of this Plan, Excess Contributions, plus
any income and minus any loss allocable thereto, shall be distributed no later
than 12 months after the last day of a Plan Year to Participants to whose
Accounts such Excess Contributions were allocated for such Plan Year, except to
the extent such Excess Contributions are classified as Catch-up Contributions.
Excess Contributions are allocated to the Highly Compensated Employees with the
largest amounts of employer contributions taken into account in calculating the
ADP Test for the year in which the excess arose, beginning with the Highly
Compensated Employee with the largest amount of such employer contributions and
continuing in descending order until all of the Excess Contributions have been
allocated. If a Highly Compensated Employee participates in two or more cash or
deferred arrangements of the Employer or of a Controlled Group member, the
amount distributed shall not exceed the amount of the employer contributions
taken into account in calculating the ADP test and made to this Plan for the
year in which the excess arose. If Catch-up Contributions are allowed for the
Plan Year being tested, to the extent a Highly Compensated Employee has not
reached his Catch-up Contribution limit under the Plan for such year, Excess
Contributions allocated to such Highly Compensated Employee are Catch-up
Contributions and will not be treated as Excess Contributions. If such excess
amounts (other than Catch-up Contributions) are distributed more than 2 1/2
months after the last day of the Plan Year in which such excess amounts arose, a
10 percent excise tax shall be imposed on the employer maintaining the plan with
respect to such amounts.

Excess Contributions shall be treated as Annual Additions, as defined in the
CONTRIBUTION LIMITATION SECTION of this article, even if distributed.

The Excess Contributions shall be adjusted for any income or loss. The income or
loss allocable to such Excess Contributions allocated to each Participant shall
be equal to the income or loss allocable to the Participant’s Elective Deferral
Contributions (and, if applicable, Qualified

 

RESTATEMENT MAY 15, 2014    36    ARTICLE III (5-22134)



--------------------------------------------------------------------------------

Nonelective Contributions or Qualified Matching Contributions, or both) for the
Plan Year in which the excess occurred multiplied by a fraction. The numerator
of the fraction is the Excess Contributions. The denominator of the fraction is
the closing balance without regard to any income or loss occurring during such
Plan Year (as of the end of such Plan Year) of the Participant’s Account
resulting from Elective Deferral Contributions (and Qualified Nonelective
Contributions or Qualified Matching Contributions, or both, if such
contributions are included in the ADP Test).

For purposes of determining income or loss on Excess Contributions, no
adjustment shall be made for income or loss for the gap period.

Excess Contributions allocated to a Participant shall be distributed from the
Participant’s Account resulting from Elective Deferral Contributions. If such
Excess Contributions exceed the amount of Excess Contributions in the
Participant’s Account resulting from Elective Deferral Contributions, the
balance shall be distributed from the Participant’s Account resulting from
Qualified Matching Contributions (if applicable) and Qualified Nonelective
Contributions, respectively.

Distribution of Excess Contributions shall be made on a pro rata basis from the
Participant’s Account resulting from Pre-tax Elective Deferral Contributions and
Roth Elective Deferral Contributions in the same proportion that such
Contributions were made for the applicable year.

 

  (d) Employer Elections. The Employer has made an election to use the current
year testing method.

SECTION 3.07—401(k) SAFE HARBOR PROVISIONS.

 

  (a) Rules of Application.

 

  (1) Any provisions relating to the ADP Test in the EXCESS AMOUNTS SECTION of
this article do not apply for any Plan Year in which the provisions of this
section apply unless:

 

  (i) the plan is amended to reduce or suspend the Qualified Nonelective
Contributions during the Plan Year in accordance with the provisions of this
section; or

 

  (ii) a Highly Compensated Employee is part of the group of otherwise
excludable employees as defined in section 1.410(b)- 6(b)(3) of the regulations
for purposes of testing the group of otherwise excludable employees.

 

  (2) The provisions of this section shall not apply unless the Plan Year is 12
months long except as provided below:

 

  (i) In the case of the first Plan Year of a newly established plan (other than
a successor plan), the Plan Year is at least 3 months long (or any shorter
period if the Employer is a newly established employer that establishes the Plan
as soon as administratively feasible after the Employer came into existence).

 

  (ii) In the case of a cash or deferred arrangmement (CODA) that is added to an
existing profit sharing, stock bonus, or pre-ERISA money purchase pension plan
for the first time during a plan year, provided the Plan is not a successor plan
and the CODA is made effective no later than 3 months prior to the end of the
Plan Year.

 

RESTATEMENT MAY 15, 2014    37    ARTICLE III (5-22134)



--------------------------------------------------------------------------------

  (iii) If the Plan has a short Plan Year as a result of changing its Plan Year,
provided that:

 

  A. the Plan satisfied the safe harbor requirements under section 1.401(k)-3 of
the regulations for the immediately preceding Plan Year; and

 

  B. the Plan satisfies the safe harbor requirements under section 1.401(k)-3 of
the regulations (determined without regard to paragraph (g) of that section) for
the immediately following Plan Year (or the immediately following 12 months if
the immediately following Plan Year is less than 12 months).

 

  (iv) If the Plan has a short Plan Year due to Plan termination, provided that
the Plan satisfies the safe harbor requirements of section 1.401(k)-3 of the
regulations through the date of termination and either:

 

  A. the Plan would satisfy the requirements of section 1.401(k)-3(g) of the
regulations treating the termination of the Plan as a reduction or suspension of
safe harbor matching contributions, other than the requirement that Active
Participants have a reasonable opportunity to change the amount of their cash or
deferred elections; or

 

  B. the Plan termination is in connection with a transaction described in Code
Section 410(b)(6)(C) or the Employer incurs a substantial business hardship
comparable to a substantial business hardship described in Code Section 412(c).

 

  (3) To the extent that any other provision of the Plan is inconsistent with
the provisions of this section, the provisions of this section shall govern.

 

  (b) ADP Test Safe Harbor.

 

  (1) Contributions. The Plan is satisfying the ADP Test Safe Harbor using
Qualified Nonelective Contributions as provided in the EMPLOYER CONTRIBUTIONS
SECTION of this article. The Employer shall pay to the Insurer or Trustee, as
applicable, such Contributions for each Plan Year not later than the end of the
12-month period immediately following the Plan Year for which they are deemed to
be paid.

 

  (2) Notice Requirement. At least 30 days, but not more than 90 days, before
the beginning of the Plan Year, the Employer shall provide each Active
Participant a comprehensive notice of his rights and obligations under the Plan,
including a description of the Qualified Nonelective Contributions that will be
made to the Plan to satisfy the ADP Test Safe Harbor.

The notice shall be written in a manner calculated to be understood by the
average Active Participant.

If an Employee becomes an Active Participant after the 90th day before the
beginning of the Plan Year and does not receive this notice for that reason, the
notice must be provided no more than 90 days before he becomes an Active
Participant but not later than the date he becomes an Active Participant.

 

RESTATEMENT MAY 15, 2014    38    ARTICLE III (5-22134)



--------------------------------------------------------------------------------

  (3) Election Periods. In addition to any other election periods provided under
the Plan, each Active Participant may make or modify a deferral election during
the 30-day period immediately following receipt of the notice described in
(2) above.

 

  (c) Reduction or Suspension of the 401(k) Safe Harbor Contribution. After
May 18, 2009, the Employer may amend the Plan to reduce or suspend the amount of
the Qualified Nonelective Contributions during any Plan Year if the following
conditions are met:

 

  (1) The Employer either

 

  (i) is operating at an economic loss as described in Code Section 412(c)(2)(A)
for the Plan Year, or

 

  (ii) includes in the notice described in (b)(2) above a statement that the
Plan may be amended during the Plan Year to reduce or suspend the Qualified
Nonelective Contributions and that the reduction or suspension will not apply
until at least 30 days after all Active Participants are provided notice of the
reduction or suspension.

 

  (2) All Active Participants shall be provided a supplemental notice that
explains the consequences of the amendment, informs them of the effective date
of the reduction or suspension of the Qualified Nonelective Contributions and
explains the procedures to change their Elective Deferral Agreement.

 

  (3) The effective date of the reduction or suspension of the Qualified
Nonelective Contributions is no earlier than the later of (i) 30 days after the
Active Participants are given such notice, and (ii) the date the amendment is
adopted.

 

  (4) Active Participants are given a reasonable opportunity (including a
reasonable period after receipt of the supplemental notice) prior to the
reduction or suspension of the Qualified Nonelective Contributions to change
their Elective Deferral Agreement.

If the Qualified Nonelective Contributions are reduced or suspended, the
Employer shall perform the ADP Test for the entire Plan Year in which the
reduction or suspension occurred using the current year testing method described
in the EXCESS AMOUNTS SECTION of this article. The Employer shall make the
Qualified Nonelective Contributions with respect to Compensation paid through
the effective date of the reduction or suspension.

 

  (d) Top-heavy Rules. The Plan is deemed to not be a Top-heavy Plan, as defined
in the DEFINITIONS SECTION of ARTICLE XI, for a Plan Year if the exception under
Code Section 416(g)(4)(H) applies for such year.

 

RESTATEMENT MAY 15, 2014    39    ARTICLE III (5-22134)



--------------------------------------------------------------------------------

ARTICLE IV

INVESTMENT OF CONTRIBUTIONS

SECTION 4.01—INVESTMENT OF CONTRIBUTIONS.

The handling of Contributions and Plan assets is governed by the provisions of
the Trust Agreement and any other relevant document, such as an Annuity Contract
(for the purposes of this paragraph alone, the Trust Agreement and such other
documents will each be referred to as a “document” or collectively as the
“documents”), duly entered into by or with regard to the Plan that govern such
matters. To the extent permitted by the documents, the parties named below shall
direct the Contributions for investment in any of the investment options
available to the Plan under or through the documents, and may request the
transfer of amounts resulting from those Contributions between such investment
options.

A Participant may not direct the investment of all or any portion of his Account
in collectibles. Collectibles mean any work of art, rug or antique, metal or
gem, stamp or coin, alcoholic beverage, or other tangible personal property
specified by the Secretary of the Treasury. However, for tax years beginning
after December 31, 1997, certain coins and bullion as provided in Code
Section 408(m)(3) shall not be considered collectibles.

If a Participant has provided investment direction for all or certain specific
Contributions made to his Account, such Contributions shall be invested in
accordance with such direction to the extent possible. If an investment option
selected by the Participant in that investment direction is no longer available
and a new investment option is not selected by the Participant (in lieu of the
one that is no longer available) by the deadline set by a fiduciary of the Plan
(or by the date the investment option is no longer available), all amounts
currently held in the investment option that is no longer available and future
Contributions directed to such investment option by the Participant (and made
after such deadline or date) shall be invested in the appropriate default
investment option, unless otherwise directed by a fiduciary of the Plan.

If an investment option selected by the Participant is no longer available for
future Contributions only and a new investment option is not selected by the
Participant (in lieu of the one that is no longer available) by the deadline set
by a fiduciary of the Plan (or by the date the investment option is no longer
available), all future Contributions directed to such investment option that is
not available for future Contributions (and made after such deadline or date)
shall be invested in the appropriate default investment option, unless otherwise
directed by a fiduciary of the Plan.

To the extent that a Participant who has the ability to provide investment
direction (either on an ongoing basis or in response to a notice from a
fiduciary of the Plan) fails to give timely investment direction, the amount in
the Participant’s Account for which no investment direction is received shall be
invested in the appropriate default investment option, unless otherwise directed
by a fiduciary of the Plan.

If the Primary Employer has investment direction, the Contributions shall be
invested in accordance with such direction. The Employer shall have investment
direction for amounts that have not been allocated to Participants. To the
extent an investment option is no longer available, a fiduciary of the Plan may
require that amounts currently held in such investment option be reinvested in
other investment options. To the extent that the Employer has not given
investment direction, and no Plan fiduciary gives direction regarding the
reinvestment of such amounts, the amounts held in an investment option that is
no longer available or which had been directed to be invested in an investment
option that is not available for future Contributions shall be invested in the
appropriate default investment option.

 

RESTATEMENT MAY 15, 2014    40    ARTICLE IV (5-22134)



--------------------------------------------------------------------------------

Default investment options are defined in documents duly entered into by or with
regard to the Plan that govern such matters.

At least annually, the Named Fiduciary shall review all pertinent Employee
information and Plan data in order to establish the funding policy of the Plan
and to determine appropriate methods of carrying out the Plan’s objectives. The
Named Fiduciary shall inform the Trustee and any Investment Manager of the
Plan’s short-term and long-term financial needs so the investment policy can be
coordinated with the Plan’s financial requirements.

The Participant shall direct the investment of all Contributions and the
transfer of amounts resulting from those Contributions.

However, the Named Fiduciary may delegate to the Investment Manager investment
direction for Contributions and amounts that are not subject to Participant
direction.

All Contributions are forwarded by the Employer to (i) the Trustee to be
deposited in the Trust Fund or otherwise invested by the Trustee in accordance
with the relevant documents; or (ii) the Insurer to be deposited under the
Annuity Contract, as applicable.

 

RESTATEMENT MAY 15, 2014    41    ARTICLE IV (5-22134)



--------------------------------------------------------------------------------

ARTICLE V

BENEFITS

SECTION 5.01—RETIREMENT BENEFITS.

On a Participant’s Retirement Date, his Vested Account shall be distributed to
him according to the distribution of benefits provisions of Article VI and the
provisions of the SMALL AMOUNTS SECTION of Article X.

SECTION 5.02—DEATH BENEFITS.

If a Participant dies before his Annuity Starting Date, his Vested Account shall
be distributed according to the distribution of benefits provisions of Article
VI and the provisions of the SMALL AMOUNTS SECTION of Article X.

SECTION 5.03—VESTED BENEFITS.

If an Inactive Participant’s Vested Account is not payable under the SMALL
AMOUNTS SECTION of Article X, he may elect, but is not required, to receive a
distribution of any part of his Vested Account after he has a Severance from
Employment. The Participant’s election shall be subject to his spouse’s consent
as provided in the ELECTION PROCEDURES SECTION of Article VI. A distribution
under this paragraph shall be a retirement benefit and shall be distributed to
the Participant according to the distribution of benefits provisions of Article
VI.

A Participant may not elect to receive a distribution under the provisions of
this section after he again becomes an Employee until he subsequently has a
Severance from Employment and meets the requirements of this section.

A Participant who has been performing Qualified Military Service for a period of
more than 30 days is deemed to have had a severance from employment (as
described in Code Section 414(u)(12)(B)(i)) for purposes of requesting a
distribution of his Vested Account resulting from Elective Deferral
Contributions. The Plan will suspend Elective Deferral Contributions for six
months after receipt of the distribution. If the Participant is also eligible to
receive a Qualified Reservist Distribution and the distribution could be either
type of distribution, the distribution will be treated as a Qualified Reservist
Distribution.

If an Inactive Participant does not receive an earlier distribution, upon his
Retirement Date or death, his Vested Account shall be distributed according to
the provisions of the RETIREMENT BENEFITS SECTION or the DEATH BENEFITS SECTION
of this article.

The Nonvested Account of an Inactive Participant who has had a Severance from
Employment shall remain a part of his Account until it becomes a Forfeiture.
However, if he again becomes an Employee so that his Vesting Percentage can
increase, the Nonvested Account may become a part of his Vested Account.

SECTION 5.04—WHEN BENEFITS START.

 

  (a) Unless otherwise elected, benefits shall begin no later than the 60th day
following the close of the Plan Year in which the latest date below occurs:

 

  (1) The date the Participant attains age 65 (or Normal Retirement Age, if
earlier).

 

RESTATEMENT MAY 15, 2014    42    ARTICLE V (5-22134)



--------------------------------------------------------------------------------

  (2) The 10th anniversary of the Participant’s earliest Entry Date.

 

  (3) The date the Participant terminates service with the Employer.

Notwithstanding the foregoing, the failure of a Participant and spouse to
consent to a distribution while a benefit is immediately distributable, within
the meaning of the ELECTION PROCEDURES SECTION of Article VI, shall be deemed to
be an election to defer the start of benefits sufficient to satisfy this
section.

The Participant may elect to have benefits begin after the latest date for
beginning benefits described above, subject to the following provisions of this
section. The Participant shall make the election in writing. Such election must
be made before his Normal Retirement Date or the date he has a Severance from
Employment, if later. The Participant shall not elect a date for beginning
benefits or a form of distribution that would result in a benefit payable when
he dies which would be more than incidental within the meaning of governmental
regulations.

Benefits shall begin on an earlier date if otherwise provided in the Plan. For
example, the Participant’s Retirement Date or Required Beginning Date, as
defined in the DEFINITIONS SECTION of Article VII.

 

  (b) The Participant’s Vested Account resulting from the following
Contributions:

Elective Deferral Contributions

Qualified Nonelective Contributions

may not be distributed earlier than Severance from Employment, death, or
disability. However, such amount may be distributed upon:

 

  (1) Termination of the Plan, as permitted in Article VIII.

 

  (2) The attainment of age 59 1/2 as permitted in the WITHDRAWAL BENEFITS
SECTION of this article.

 

  (3) The attainment of Normal Retirement Age, provided such age is at least age
59 1/2 and such distribution is permitted in the definition of Normal Retirement
Date in the DEFINITIONS SECTION of Article I.

 

  (4) A federally declared disaster, where resulting legislation authorizes such
a distribution.

The Participant’s Vested Account resulting from Elective Deferral Contributions
may also be distributed:

 

  (5) As a hardship withdrawal, as permitted in the WITHDRAWAL BENEFITS SECTION
of this article.

 

  (6) As a Qualified Reservist Distribution, as permitted in the WITHDRAWAL
BENEFITS SECTION of this article.

 

  (7) Upon a Participant’s deemed severance from employment as described in Code
Section 414(u)(12)(B)(i) and as permitted in the VESTED BENEFITS SECTION of this
article.

 

RESTATEMENT MAY 15, 2014    43    ARTICLE V (5-22134)



--------------------------------------------------------------------------------

All distributions that may be made pursuant to one or more of the foregoing
distributable events will be a retirement benefit and shall be distributed to
the Participant according to the distribution of benefits provisions of Article
VI. In addition, distributions that are triggered by the termination of the Plan
must be made in a lump sum. A lump sum shall include a distribution of an
annuity contract.

SECTION 5.05—WITHDRAWAL BENEFITS.

A request for withdrawal shall be made in such manner and in accordance with
such rules as the Employer shall prescribe for this purpose (including by means
of voice response or other electronic means under circumstances the Employer
permits). Withdrawals shall be a retirement benefit and shall be distributed to
the Participant according to the distribution of benefits provisions of Article
VI. A forfeiture shall not occur solely as a result of a withdrawal.

A Participant may withdraw any part of his Vested Account resulting from
Rollover Contributions. A Participant may make only two such withdrawals in any
12-month period.

A Participant who has attained age 59 1/2 may withdraw any part of his Vested
Account resulting from the following Contributions:

Elective Deferral Contributions

Qualified Nonelective Contributions

Discretionary Contributions

A Participant may make only two such withdrawals in any 12-month period.

A Participant may withdraw any part of his Vested Account resulting from the
following Contributions:

Elective Deferral Contributions

in the event of hardship due to an immediate and heavy financial need.
Withdrawals from the Participant’s Account resulting from Elective Deferral
Contributions shall be limited to the amount of the Participant’s Elective
Deferral Contributions plus income allocable thereto credited to his Account as
of December 31, 1988.

Immediate and heavy financial need shall be limited to: (i) expenses incurred or
necessary for medical care that would be deductible under Code Section 213(a)
(determined without regard to whether the expenses exceed the stated limit on
adjusted gross income); (ii) the purchase (excluding mortgage payments) of a
principal residence for the Participant; (iii) payment of tuition, related
educational fees, and room and board expenses, for up to the next 12 months of
post-secondary education for the Participant, his spouse, children, or
dependents (as defined in Code Section 152 without regard to Code Sections
152(b)(1), (b)(2), and (d)(1)(B)); (iv) payments necessary to prevent the
eviction of the Participant from, or foreclosure on the mortgage of, the
Participant’s principal residence; (v) payments for funeral or burial expenses
for the Participant’s deceased parent, spouse, child, or dependent (as defined
in Code Section 152 without regard to Code Section 152(d)(1)(B)); (vi) expenses
to repair damage to the Participant’s principal residence that would qualify for
a casualty loss deduction under Code Section 165 (determined without regard to
whether the loss exceeds 10% of adjusted gross income); or (vii) any other
distribution which is deemed by the Commissioner of Internal Revenue to be made
on account of immediate and heavy financial need as provided in Treasury
regulations.

 

RESTATEMENT MAY 15, 2014    44    ARTICLE V (5-22134)



--------------------------------------------------------------------------------

No withdrawal shall be allowed which is not necessary to satisfy such immediate
and heavy financial need. Such withdrawal shall be deemed necessary only if all
of the following requirements are met: (i) the distribution is not in excess of
the amount of the immediate and heavy financial need (including amounts
necessary to pay any Federal, state, or local income taxes or penalties
reasonably anticipated to result from the distribution); (ii) the Participant
has obtained all distributions, other than hardship distributions, and all
nontaxable loans currently available under all plans maintained by the Employer;
and (iii) the Plan, and all other plans maintained by the Employer, provide that
the Participant’s elective contributions and participant contributions will be
suspended for at least six months after receipt of the hardship distribution.
The Plan will suspend elective contributions and participant contributions for
six months as provided in the preceding sentence. A Participant shall not cease
to be an Eligible Participant, as defined in the EXCESS AMOUNTS SECTION of
Article III, merely because his elective contributions or participant
contributions are suspended.

A Participant may withdraw any part of his Vested Account resulting from
Elective Deferral Contributions if such distribution meets the requirements to
be a Qualified Reservist Distribution.

SECTION 5.06—LOANS TO PARTICIPANTS.

Loans shall be made available to all Participants on a reasonably equivalent
basis. Loans shall be made available only in the event of hardship due to an
immediate and heavy financial need, and limited to the amount needed to satisfy
such need as defined in the WITHDRAWAL OF BENEFITS SECTION of this article. For
purposes of this section, and unless otherwise specified, Participant means any
Participant or Beneficiary who is a party-in-interest as defined in ERISA. Loans
shall not be made to Highly Compensated Employees in an amount greater than the
amount made available to other Participants.

A loan to a Participant shall be a Participant-directed investment of his
Account. The loan is a Trust Fund investment but no Account other than the
borrowing Participant’s Account shall share in the interest paid on the loan or
bear any expense or loss incurred because of the loan.

The number of outstanding loans shall be limited to one.

No more than one loan shall be approved for any Participant in any 12-month
period.

The minimum amount of any loan shall be $1,000.

Loans must be adequately secured and bear a reasonable rate of interest.

The amount of the loan shall not exceed the maximum amount that may be treated
as a loan under Code Section 72(p) (rather than a distribution) to the
Participant and shall be equal to the lesser of (a) or (b) below:

 

  (a) $50,000, reduced by the highest outstanding loan balance of loans during
the one-year period ending on the day before the new loan is made.

 

  (b) The greater of (1) or (2), reduced by (3) below:

 

  (1) One-half of the Participant’s Vested Account (without regard to any
accumulated deductible employee contributions, as defined in Code
Section 72(o)(5)(B)).

 

  (2) $10,000.

 

  (3) Any outstanding loan balance on the date the new loan is made.

 

RESTATEMENT MAY 15, 2014    45    ARTICLE V (5-22134)



--------------------------------------------------------------------------------

For purposes of this maximum, all qualified employer plans, as defined in Code
Section 72(p)(4), of the Employer and any Controlled Group member shall be
treated as one plan.

The foregoing notwithstanding, the amount of such loan shall not exceed 50
percent of the amount of the Participant’s Vested Account. For purposes of this
maximum, a Participant’s Vested Account does not include any accumulated
deductible employee contributions, as defined in Code Section 72(o)(5)(B). No
collateral other than a portion of the Participant’s Vested Account (as limited
above) shall be accepted.

The Participant’s outstanding loan balance shall include any deemed
distribution, along with accrued interest, that has not been repaid or offset.

A Participant must obtain the consent of his spouse, if any, to the use of the
Vested Account as security for the loan. Spousal consent shall be obtained no
earlier than the beginning of the 180-day period that ends on the date on which
the loan to be so secured is made. The consent must be in writing, must
acknowledge the effect of the loan, and must be witnessed by a plan
representative or a notary public. Such consent shall thereafter be binding with
respect to the consenting spouse or any subsequent spouse with respect to that
loan. A new consent shall be required if the Vested Account is used for
collateral upon renegotiation, extension, renewal, or other revision of the
loan. No consent shall be required if the Plan is not subject to the survivor
annuity requirements of Code Sections 401(a)(11) and 417.

If a valid spousal consent has been obtained in accordance with the above, or
spousal consent is not required, then, notwithstanding any other provision of
this Plan, the portion of the Participant’s Vested Account used as a security
interest held by the Plan by reason of a loan outstanding to the Participant
shall be taken into account for purposes of determining the amount of the Vested
Account payable at the time of death or distribution, but only if the reduction
is used as repayment of the loan. If spousal consent is required and less than
100 percent of the Participant’s Vested Account (determined without regard to
the preceding sentence) is payable to the surviving spouse, then the Vested
Account shall be adjusted by first reducing the Vested Account by the amount of
the security used as repayment of the loan, and then determining the benefit
payable to the surviving spouse.

Each loan shall bear a reasonable fixed rate of interest to be determined by the
Loan Administrator. In determining the interest rate, the Loan Administrator
shall take into consideration fixed interest rates currently being charged by
commercial lenders for loans of comparable risk on similar terms and for similar
durations, so that the interest will provide for a return commensurate with
rates currently charged by commercial lenders for loans made under similar
circumstances. The Loan Administrator shall not discriminate among Participants
in the matter of interest rates; but loans granted at different times may bear
different interest rates in accordance with the current appropriate standards.

The loan shall by its terms require that repayment (principal and interest) be
amortized in level payments, not less frequently than quarterly, over a period
not extending beyond five years from the date of the loan. If the loan is used
to acquire a dwelling unit, which within a reasonable time (determined at the
time the loan is made) will be used as the principal residence of the
Participant, the repayment period may extend beyond five years from the date of
the loan, but the extended period shall be the lesser of ten years or a
repayment period consistent with commercial home loan practices.

The Participant shall make an application for a loan in such manner and in
accordance with such rules as the Employer shall prescribe for this purpose
(including by means of voice response or other electronic means under
circumstances the Employer permits). The application must specify the amount and
duration requested.

 

RESTATEMENT MAY 15, 2014    46    ARTICLE V (5-22134)



--------------------------------------------------------------------------------

Information contained in the application for the loan concerning the income,
liabilities, and assets of the Participant will be evaluated to determine
whether there is a reasonable expectation that the Participant will be able to
satisfy payments on the loan as due.

Each loan shall be fully documented in the form of a promissory note signed by
the Participant for the face amount of the loan, together with interest
determined as specified above.

There will be an assignment of collateral to the Plan executed at the time the
loan is made.

In those cases where repayment through payroll deduction is available,
installments are so payable, and a payroll deduction agreement shall be executed
by the Participant at the time the loan is made. If the Participant has
previously been treated as having received a deemed distribution and the
subsequent loan is being made before the deemed distribution, along with accrued
interest, has been repaid (or offset), a payroll deduction agreement shall be
required. If a payroll deduction agreement is required because of a previous
deemed distribution and the Participant later revokes such agreement, the
outstanding loan balance at the time of the revocation shall be treated as a
deemed distribution.

Where payroll deduction is not available, payments in cash are to be timely
made. Any payment that is not by payroll deduction shall be made payable to the
Employer or the Trustee, as specified in the promissory note, and delivered to
the Loan Administrator, including prepayments, service fees and penalties, if
any, and other amounts due under the note.

The promissory note may provide for reasonable late payment penalties and
service fees. Any penalties or service fees shall be applied to all Participants
in a nondiscriminatory manner. If the promissory note so provides, such amounts
may be assessed and collected from the Account of the Participant as part of the
loan balance.

Each loan may be paid prior to maturity, in part or in full, without penalty or
service fee, except as may be set out in the promissory note.

The Plan may suspend loan payments for a period not exceeding one year during
which an approved unpaid leave of absence occurs other than a military leave of
absence. The Loan Administrator shall provide the Participant a written
explanation of the effect of the suspension of payments upon his loan.

If a Participant separates from service (or takes a leave of absence) from the
Employer because of service in the military and does not receive a distribution
of his Vested Account, the Plan may suspend loan payments until the
Participant’s completion of military service or until the Participant’s fifth
anniversary of commencement of military service, if earlier, as permitted under
Code Section 414(u). The Loan Administrator shall provide the Participant a
written explanation of the effect of his military service upon his loan.

If any payment of principal and interest, or any portion thereof, remains unpaid
for more than 90 days after due, the loan shall be in default. For purposes of
Code Section 72(p), the Participant shall then be treated as having received a
deemed distribution regardless of whether or not a distributable event has
occurred.

Upon default, the Plan has the right to pursue any remedy available by law to
satisfy the amount due, along with accrued interest, including the right to
enforce its claim against the security pledged and execute upon the collateral
as allowed by law. The entire principal balance whether or not otherwise then
due, along with accrued interest, shall become immediately due and payable
without demand or notice, and subject to collection or satisfaction by any
lawful means, including specifically, but not limited to, the right to enforce
the claim against the security pledged and to execute upon the collateral as
allowed by law.

 

RESTATEMENT MAY 15, 2014    47    ARTICLE V (5-22134)



--------------------------------------------------------------------------------

In the event of default, foreclosure on the note and attachment of security or
use of amounts pledged to satisfy the amount then due shall not occur until a
distributable event occurs in accordance with the Plan, and shall not occur to
an extent greater than the amount then available upon any distributable event
which has occurred under the Plan.

All reasonable costs and expenses, including but not limited to attorney’s fees,
incurred by the Plan in connection with any default or in any proceeding to
enforce any provision of a promissory note or instrument by which a promissory
note for a Participant loan is secured, shall be assessed and collected from the
Account of the Participant as part of the loan balance.

If payroll deduction is being utilized, in the event that a Participant’s
available payroll deduction amounts in any given month are insufficient to
satisfy the total amount due, there will be an increase in the amount taken
subsequently, sufficient to make up the amount that is then due. If any amount
remains past due more than 90 days, the entire principal amount, whether or not
otherwise then due, along with interest then accrued, shall become due and
payable, as above.

If no distributable event has occurred under the Plan at the time that the
Participant’s Vested Account would otherwise be used under this provision to pay
any amount due under the outstanding loan, this will not occur until the time,
or in excess of the extent to which, a distributable event occurs under the
Plan. An outstanding loan will become due and payable in full 60 days after a
Participant has a Severance from Employment and ceases to be a party-in-interest
as defined in ERISA or after complete termination of the Plan.

SECTION 5.07—DISTRIBUTIONS UNDER QUALIFIED DOMESTIC RELATIONS ORDERS.

The Plan specifically permits distributions to an Alternate Payee under a
qualified domestic relations order as defined in Code Section 414(p), at any
time, irrespective of whether the Participant has attained his earliest
retirement age, as defined in Code Section 414(p), under the Plan. A
distribution to an Alternate Payee before the Participant has attained his
earliest retirement age is available only if the order specifies that
distribution shall be made prior to the earliest retirement age or allows the
Alternate Payee to elect a distribution prior to the earliest retirement age.

Nothing in this section shall permit a Participant to receive a distribution at
a time otherwise not permitted under the Plan nor shall it permit the Alternate
Payee to receive a form of payment not permitted under the Plan.

The benefit payable to an Alternate Payee shall be subject to the provisions of
the SMALL AMOUNTS SECTION of Article X, as they apply to the Participant.

The Plan Administrator shall establish reasonable procedures to determine the
qualified status of a domestic relations order. Upon receiving a domestic
relations order, the Plan Administrator shall promptly notify the Participant
and each Alternate Payee named in the order, in writing, of the receipt of the
order and the Plan’s procedures for determining the qualified status of the
order. Within a reasonable period of time after receiving the domestic relations
order, the Plan Administrator shall determine the qualified status of the order
and shall notify the Participant and each Alternate Payee, in writing, of its
determination. The Plan Administrator shall provide notice under this paragraph
by mailing to the individual’s address specified in the domestic relations
order, or in a manner consistent with Department of Labor regulations. The Plan
Administrator may treat as qualified any domestic relations order entered before
January 1, 1985, irrespective of whether it satisfies all the requirements
described in Code Section 414(p).

 

RESTATEMENT MAY 15, 2014    48    ARTICLE V (5-22134)



--------------------------------------------------------------------------------

If any portion of the Participant’s Vested Account is payable during the period
the Plan Administrator is making its determination of the qualified status of
the domestic relations order, a separate accounting shall be made of the amount
payable. If the Plan Administrator determines the order is a qualified domestic
relations order within 18 months of the date amounts are first payable following
receipt of the order, the payable amounts shall be distributed in accordance
with the order. If the Plan Administrator does not make its determination of the
qualified status of the order within the 18-month determination period, the
payable amounts shall be distributed in the manner the Plan would distribute if
the order did not exist and the order shall apply prospectively if the Plan
Administrator later determines the order is a qualified domestic relations
order.

The Plan shall make payments or distributions required under this section by
separate benefit checks or other separate distribution to the Alternate
Payee(s).

 

RESTATEMENT MAY 15, 2014    49    ARTICLE V (5-22134)



--------------------------------------------------------------------------------

ARTICLE VI

DISTRIBUTION OF BENEFITS

The provisions of this article shall apply to any Participant who is credited
with at least one Hour of Service on or after August 23, 1984, and to such other
Participants as provided in the TRANSITIONAL RULES SECTION of this article.

SECTION 6.01—AUTOMATIC FORMS OF DISTRIBUTION.

Unless an optional form of benefit is selected pursuant to a qualified election
within the election period (see the ELECTION PROCEDURES SECTION of this
article), the automatic form of benefit payable to or on behalf of a Participant
is determined as follows:

 

  (a) Retirement Benefits. The automatic form of retirement benefit for a
Participant who does not die before his Annuity Starting Date shall be:

 

  (1) The Qualified Joint and Survivor Annuity for a Participant who has a
spouse.

 

  (2) The Normal Form for a Participant who does not have a spouse.

 

  (b) Death Benefits. The automatic form of death benefit for a Participant who
dies before his Annuity Starting Date shall be:

 

  (1) A Qualified Preretirement Survivor Annuity for a Participant who has a
spouse to whom he has been continuously married throughout the one-year period
ending on the date of his death. The spouse may elect to start receiving the
death benefit on any first day of the month on or after the Participant dies and
by the date the Participant would have been age 70 1/2. If the spouse dies
before benefits start, the Participant’s Vested Account, determined as of the
date of the spouse’s death, shall be paid to the spouse’s Beneficiary.

 

  (2) A single sum payment to the Participant’s Beneficiary for a Participant
who does not have a spouse who is entitled to a Qualified Preretirement Survivor
Annuity.

Before a death benefit will be paid on account of the death of a Participant who
does not have a spouse who is entitled to a Qualified Preretirement Survivor
Annuity, it must be established to the satisfaction of a plan representative
that the Participant does not have such a spouse.

SECTION 6.02—OPTIONAL FORMS OF DISTRIBUTION.

 

  (a) Retirement Benefits. The optional forms of retirement benefit shall be the
following: (i) a straight life annuity; (ii) single life annuities with certain
periods of 5, 10, or 15 years; (iii) a single life annuity with installment
refund; (iv) survivorship life annuities with installment refund and
survivorship percentages of 50%, 66 2/3%, 75%, or 100%; and (v) fixed period
annuities for any period of whole months that is not less than 60. A single sum
payment is also available.

Election of an optional form is subject to the qualified election provisions of
the ELECTION PROCEDURES SECTION of this article and the distribution
requirements of Article VII.

 

RESTATEMENT MAY 15, 2014    50    ARTICLE VI (5-22134)



--------------------------------------------------------------------------------

Any annuity contract distributed shall be nontransferable. The terms of any
annuity contract purchased and distributed by the Plan to a Participant or
spouse shall comply with the requirements of this Plan.

 

  (b) Death Benefits. The optional forms of death benefit are a single sum
payment and any annuity that is an optional form of retirement benefit, except
for survivorship life annuities.

Election of an optional form is subject to the qualified election provisions of
the ELECTION PROCEDURES SECTION of this article and the distribution
requirements of Article VII.

SECTION 6.03—ELECTION PROCEDURES.

The Participant, Beneficiary, or spouse shall make any election under this
section in writing. The Plan Administrator may require such individual to
complete and sign any necessary documents as to the provisions to be made. Any
election permitted under (a) and (b) below shall be subject to the qualified
election provisions of (c) below.

 

  (a) Retirement Benefits. A Participant may elect his Beneficiary or Contingent
Annuitant and may elect to have retirement benefits distributed under any of the
optional forms of retirement benefit available in the OPTIONAL FORMS OF
DISTRIBUTION SECTION of this article.

 

  (b) Death Benefits. A Participant may elect his Beneficiary and may elect to
have death benefits distributed under any of the optional forms of death benefit
available in the OPTIONAL FORMS OF DISTRIBUTION SECTION of this article.

If the Participant has not elected an optional form of distribution for the
death benefit payable to his Beneficiary, the Beneficiary may, for his own
benefit, elect the form of distribution, in like manner as a Participant.

The Participant may waive the Qualified Preretirement Survivor Annuity by naming
someone other than his spouse as Beneficiary.

In lieu of the Qualified Preretirement Survivor Annuity described in the
AUTOMATIC FORMS OF DISTRIBUTION SECTION of this article, the spouse may, for his
own benefit, waive the Qualified Preretirement Survivor Annuity by electing to
have the benefit distributed under any of the optional forms of death benefit
available in the OPTIONAL FORMS OF DISTRIBUTION SECTION of this article.

 

  (c) Qualified Election. The Participant, Beneficiary or spouse may make an
election at any time during the election period. The Participant, Beneficiary,
or spouse may revoke the election made (or make a new election) at any time and
any number of times during the election period. An election is effective only if
it meets the consent requirements below.

 

  (1) Election Period for Retirement Benefits. The election period as to
retirement benefits is the 180-day period ending on the Annuity Starting Date.
An election to waive the Qualified Joint and Survivor Annuity may not be made
before the date the Participant is provided with the notice of the ability to
waive the Qualified Joint and Survivor Annuity.

 

  (2) Election Period for Death Benefits. A Participant may make an election as
to death benefits at any time before he dies. The spouse’s election period
begins on the date the Participant dies and ends on the date benefits begin. The
Beneficiary’s election period begins on the date the Participant dies and ends
on the date benefits begin.

 

RESTATEMENT MAY 15, 2014    51    ARTICLE VI (5-22134)



--------------------------------------------------------------------------------

An election to waive the Qualified Preretirement Survivor Annuity may not be
made by the Participant before the date he is provided with the notice of the
ability to waive the Qualified Preretirement Survivor Annuity. A Participant’s
election to waive the Qualified Preretirement Survivor Annuity that is made
before the first day of the Plan Year in which he reaches age 35 shall become
invalid on such date. An election made by a Participant after he has a Severance
from Employment will not become invalid on the first day of the Plan Year in
which he reaches age 35 with respect to death benefits from that part of his
Account resulting from Contributions made before he had a Severance from
Employment.

 

  (3) Consent to Election. If the Participant’s Vested Account (disregarding the
portion, if any, of his Account resulting from Rollover Contributions) exceeds
$5,000, any benefit that is (i) immediately distributable or (ii) payable in a
form other than a Qualified Joint and Survivor Annuity or a Qualified
Preretirement Survivor Annuity, requires the consent of the Participant and the
Participant’s spouse (or where either the Participant or the spouse has died,
the survivor). Such consent shall also be required if the Participant had
previously had an Annuity Starting Date with respect to any portion of such
Vested Account.

The consent of the Participant or spouse to a benefit that is immediately
distributable must not be made before the date the Participant or spouse is
provided with the notice of the ability to defer the distribution. Such consent
shall be in writing.

The consent shall not be made more than 180 days before the Annuity Starting
Date. Spousal consent is not required for a benefit that is immediately
distributable in a Qualified Joint and Survivor Annuity. Furthermore, if spousal
consent is not required because the Participant is electing an optional form of
retirement benefit that is not a life annuity pursuant to (d) below, only the
Participant need consent to the distribution of a benefit payable in a form that
is not a life annuity and which is immediately distributable. Neither the
consent of the Participant nor the Participant’s spouse shall be required to the
extent that a distribution is required to satisfy Code Section 401(a)(9) or 415.

In addition, upon termination of this Plan, if the Plan does not offer an
annuity option (purchased from a commercial provider), and if the Employer (or
any entity within the same Controlled Group) does not maintain another defined
contribution plan (other than an employee stock ownership plan as defined in
Code Section 4975(e)(7)), the Participant’s Account balance will, without the
Participant’s consent, be distributed to the Participant. However, if any entity
within the same Controlled Group maintains another defined contribution plan
(other than an employee stock ownership plan as defined in Code
Section 4975(e)(7)) the Participant’s Account will be transferred, without the
Participant’s consent, to the other plan if the Participant does not consent to
an immediate distribution.

A benefit is immediately distributable if any part of the benefit could be
distributed to the Participant (or surviving spouse) before the Participant
attains (or would have attained if not deceased) the older of Normal Retirement
Age or age 62.

If the Qualified Joint and Survivor Annuity is waived, the spouse has the right
to limit consent only to a specific Beneficiary or a specific form of benefit.
The spouse can relinquish one or both such rights. Such consent shall be in
writing. The consent shall not be made more than 180 days before the Annuity
Starting Date. If the Qualified

 

RESTATEMENT MAY 15, 2014    52    ARTICLE VI (5-22134)



--------------------------------------------------------------------------------

Preretirement Survivor Annuity is waived, the spouse has the right to limit
consent only to a specific Beneficiary. Such consent shall be in writing. The
spouse’s consent shall be witnessed by a plan representative or notary public.
The spouse’s consent must acknowledge the effect of the election, including that
the spouse had the right to limit consent only to a specific Beneficiary or a
specific form of benefit, if applicable, and that the relinquishment of one or
both such rights was voluntary. Unless the consent of the spouse expressly
permits designations by the Participant without a requirement of further consent
by the spouse, the spouse’s consent must be limited to the form of benefit, if
applicable, and the Beneficiary (including any Contingent Annuitant), class of
Beneficiaries, or contingent Beneficiary named in the election.

Spousal consent is not required, however, if the Participant establishes to the
satisfaction of the plan representative that the consent of the spouse cannot be
obtained because there is no spouse or the spouse cannot be located. A spouse’s
consent under this paragraph shall not be valid with respect to any other
spouse. A Participant may revoke a prior election without the consent of the
spouse. Any new election will require a new spousal consent, unless the consent
of the spouse expressly permits such election by the Participant without further
consent by the spouse. A spouse’s consent may be revoked at any time within the
Participant’s election period.

 

  (d) Special Rule for Profit Sharing Plans. This subparagraph (d) applies if
the Plan is not a direct or indirect transferee after December 31, 1984, of a
defined benefit plan, money purchase plan, target benefit plan, stock bonus
plan, or profit sharing plan which is subject to the survivor annuity
requirements of Code Sections 401(a)(11) and 417. If the above condition is met,
spousal consent is not required for electing an optional form of retirement
benefit that is not a life annuity. If such condition is not met, such consent
requirements shall be operative.

SECTION 6.04—NOTICE REQUIREMENTS.

 

  (a) Optional Forms of Retirement Benefit and Right to Defer. The Plan
Administrator shall furnish to the Participant and the Participant’s spouse a
written explanation of the right of the Participant and the Participant’s spouse
to defer distribution until such time it is no longer immediately distributable.
Such notice shall include a written explanation of the optional forms of
retirement benefit in the OPTIONAL FORMS OF DISTRIBUTION SECTION of this
article, including a general description of the material features, and a
description of the consequences of not deferring the distribution. The
explanation shall be written in a manner that would satisfy the notice
requirements of Code Section 417(a)(3) and section 1.417(a)(3)-1 of the
regulations.

The Plan Administrator shall furnish the written explanation by a method
reasonably calculated to reach the attention of the Participant and the
Participant’s spouse no less than 30 days, and no more than 180 days, before the
Annuity Starting Date.

The Participant (and spouse, if applicable) may waive the 30-day election period
if the distribution of the elected form of retirement benefit begins more than 7
days after the Plan Administrator provides the Participant (and spouse, if
applicable) the written explanation provided that: (i) the Participant has been
provided with information that clearly indicates that the Participant has at
least 30 days to consider the decision of whether or not to elect a distribution
and a particular distribution option, (ii) the Participant is permitted to
revoke any affirmative distribution election at least until the Annuity Starting
Date or, if later, at any time prior to the expiration of the 7-day period that
begins the day after the explanation is provided to the Participant, and
(iii) the Annuity Starting Date is a date after the date that the written
explanation was provided to the Participant.

 

RESTATEMENT MAY 15, 2014    53    ARTICLE VI (5-22134)



--------------------------------------------------------------------------------

  (b) Qualified Joint and Survivor Annuity. The Plan Administrator shall furnish
to the Participant a written explanation of the following: the terms and
conditions of the Qualified Joint and Survivor Annuity; the Participant’s right
to make, and the effect of, an election to waive the Qualified Joint and
Survivor Annuity; the rights of the Participant’s spouse; and the right to
revoke an election and the effect of such a revocation.

The Plan Administrator shall furnish the written explanation by a method
reasonably calculated to reach the attention of the Participant no less than 30
days, and no more than 180 days, before the Annuity Starting Date.

The Participant (and spouse, if applicable) may waive the 30-day election period
if the distribution of the elected form of retirement benefit begins more than 7
days after the Plan Administrator provides the Participant (and spouse, if
applicable) the written explanation provided that: (i) the Participant has been
provided with information that clearly indicates that the Participant has at
least 30 days to consider whether to waive the Qualified Joint and Survivor
Annuity and elect (with spousal consent, if applicable) a form of distribution
other than a Qualified Joint and Survivor Annuity, (ii) the Participant is
permitted to revoke any affirmative distribution election at least until the
Annuity Starting Date or, if later, at any time prior to the expiration of the
7-day period that begins the day after the explanation of the Qualified Joint
and Survivor Annuity is provided to the Participant, and (iii) the Annuity
Starting Date is a date after the date that the written explanation was provided
to the Participant.

After the written explanation is given, a Participant or spouse may make a
written request for additional information. The written explanation must be
personally delivered or mailed (first class mail, postage prepaid) to the
Participant or spouse within 30 days from the date of the written request. The
Plan Administrator does not need to comply with more than one such request by a
Participant or spouse.

The Plan Administrator’s explanation shall be written in nontechnical language
and will explain the terms and conditions of the Qualified Joint and Survivor
Annuity and the financial effect upon the Participant’s benefit (in terms of
dollars per benefit payment) of electing not to have benefits distributed in
accordance with the Qualified Joint and Survivor Annuity. The written
explanation shall comply with the requirements of section 1.417(a)(3)-1 of the
regulations.

 

  (c) Qualified Preretirement Survivor Annuity. The Plan Administrator shall
furnish to the Participant a written explanation of the following: the terms and
conditions of the Qualified Preretirement Survivor Annuity; the Participant’s
right to make, and the effect of, an election to waive the Qualified
Preretirement Survivor Annuity; the rights of the Participant’s spouse; and the
right to revoke an election and the effect of such a revocation.

The Plan Administrator shall furnish the written explanation by a method
reasonably calculated to reach the attention of the Participant within the
applicable period. The applicable period for a Participant is whichever of the
following periods ends last:

 

  (1) the period beginning one year before the date the individual becomes a
Participant and ending one year after such date; or

 

  (2) the period beginning one year before the date the Participant’s spouse is
first entitled to a Qualified Preretirement Survivor Annuity and ending one year
after such date.

 

RESTATEMENT MAY 15, 2014    54    ARTICLE VI (5-22134)



--------------------------------------------------------------------------------

If such notice is given before the period beginning with the first day of the
Plan Year in which the Participant attains age 32 and ending with the close of
the Plan Year preceding the Plan Year in which the Participant attains age 35,
an additional notice shall be given within such period. If a Participant has a
Severance from Employment before attaining age 35, an additional notice shall be
given within the period beginning one year before the date he has a Severance
from Employment and ending one year after such date.

After the written explanation is given, a Participant or spouse may make a
written request for additional information. The written explanation must be
personally delivered or mailed (first class mail, postage prepaid) to the
Participant or spouse within 30 days from the date of the written request. The
Plan Administrator does not need to comply with more than one such request by a
Participant or spouse.

The Plan Administrator’s explanation shall be written in nontechnical language
and will explain the terms and conditions of the Qualified Preretirement
Survivor Annuity and the financial effect upon the spouse’s benefit (in terms of
dollars per benefit payment) of electing not to have benefits distributed in
accordance with the Qualified Preretirement Survivor Annuity. The written
explanation shall comply with the requirements of section 1.417(a)(3)-1 of the
regulations.

SECTION 6.05—TRANSITIONAL RULES.

 

  (a) Any living Participant not receiving benefits on August 23, 1984, who
would otherwise not receive the benefits prescribed by the previous sections of
this article, must be given the opportunity to elect to have the prior sections
of this article apply if such Participant is credited with at least one Hour of
Service under this Plan, or a predecessor plan, in a Plan Year beginning on or
after January 1, 1976, and such Participant had at least ten Years of Service
when he separated from service.

 

  (b) Any living Participant not receiving benefits on August 23, 1984, who was
credited with at least one Hour of Service under this Plan, or a predecessor
plan, on or after September 2, 1974, and who is not otherwise credited with any
service in a Plan Year beginning on or after January 1, 1976, must be given the
opportunity to elect to have his benefits paid in accordance with (d) below.

 

  (c) The respective opportunities to elect (as described in (a) and (b) above)
must be afforded to the appropriate Participants during the period beginning on
August 23, 1984, and ending on the date benefits would otherwise begin to such
Participants.

 

  (d) Any Participant who has elected according to (b) above and any Participant
who does not elect under (a) above or who meets the requirements of (a) above
except that such Participant does not have at least ten Years of Service when he
separates from service, shall have his benefits distributed in accordance with
all of the following requirements if benefits would have been payable in the
form of a life annuity:

 

  (1) Automatic Joint and Survivor Annuity. If benefits in the form of a life
annuity become payable to a married Participant who:

 

  (i) begins to receive payments under the Plan on or after his Normal
Retirement Age; or

 

  (ii) dies on or after his Normal Retirement Age while still working for the
Employer; or

 

RESTATEMENT MAY 15, 2014    55    ARTICLE VI (5-22134)



--------------------------------------------------------------------------------

  (iii) begins to receive payments on or after his qualified early retirement
age; or

 

  (iv) separates from service on or after attaining his Normal Retirement Age
(or his qualified early retirement age) and after satisfying the eligibility
requirements for the payment of benefits under the Plan and thereafter dies
before beginning to receive such benefits;

then such benefits shall be paid under the Qualified Joint and Survivor Annuity,
unless the Participant has elected otherwise during the election period. The
election period must begin at least six months before the Participant attains
his qualified early retirement age and end not more than 90 days before benefits
begin. Any election hereunder shall be in writing and may be changed by the
Participant at any time.

 

  (2) Election of Early Survivor Annuity. A Participant who is employed after
attaining his qualified early retirement age shall be given the opportunity to
elect, during the election period, to have a Qualified Preretirement Survivor
Annuity payable on death. If the Participant elects the Qualified Preretirement
Survivor Annuity, payments under such annuity must not be less than the payments
that would have been made to the spouse under the Qualified Joint and Survivor
Annuity if the Participant had retired on the day before his death.

Any election under this provision shall be in writing and may be changed by the
Participant at any time. The election period begins on the later of (i) the 90th
day before the Participant attains his qualified early retirement age, or
(ii) the date on which participation begins, and ends on the date he terminates
employment.

 

  (3) For purposes of this subparagraph (d), qualified early retirement age is
the latest of:

 

  (i) the earliest date, under the Plan, on which the Participant may elect to
receive retirement benefits,

 

  (ii) the first day of the 120th month beginning before the Participant reaches
his Normal Retirement Age, or

 

  (iii) the date the Participant begins participation.

 

RESTATEMENT MAY 15, 2014    56    ARTICLE VI (5-22134)



--------------------------------------------------------------------------------

ARTICLE VII

REQUIRED MINIMUM DISTRIBUTIONS

SECTION 7.01—APPLICATION.

The optional forms of distribution are only those provided in Article VI. An
optional form of distribution shall not be permitted unless it meets the
requirements of this article. The timing of any distribution must meet the
requirements of this article.

SECTION 7.02—DEFINITIONS.

For purposes of this article, the following terms are defined:

Distribution Calendar Year means a calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first Distribution Calendar Year is the calendar year immediately
preceding the calendar year that contains the Participant’s Required Beginning
Date. For distributions beginning after the Participant’s death, the first
Distribution Calendar Year is the calendar year in which distributions are
required to begin under (b)(2) of the REQUIRED MINIMUM DISTRIBUTIONS SECTION of
this article. The required minimum distribution for the Participant’s first
Distribution Calendar Year will be made on or before the Participant’s Required
Beginning Date. The required minimum distribution for other Distribution
Calendar Years, including the required minimum distribution for the Distribution
Calendar Year in which the Participant’s Required Beginning Date occurs, will be
made on or before December 31 of that Distribution Calendar Year.

5-percent Owner means a Participant who is treated as a 5-percent Owner for
purposes of this article. A Participant is treated as a 5-percent Owner for
purposes of this article if such Participant is a 5-percent owner as defined in
Code Section 416 at any time during the Plan Year ending with or within the
calendar year in which such owner attains age 70 1/2.

Once distributions have begun to a 5-percent Owner under this article, they must
continue to be distributed, even if the Participant ceases to be a 5-percent
Owner in a subsequent year.

Life Expectancy means life expectancy as computed by use of the Single Life
Table in Q&A-1 in section 1.401(a)(9)-9 of the regulations.

Participant’s Account Balance means the Account balance as of the last Valuation
Date in the calendar year immediately preceding the Distribution Calendar Year
(valuation calendar year) increased by the amount of any contributions made and
allocated or forfeitures allocated to the Account as of dates in the valuation
calendar year after the Valuation Date and decreased by distributions made in
the valuation calendar year after the Valuation Date. The Account balance for
the valuation calendar year includes any amounts rolled over or transferred to
the Plan either in the valuation calendar year or in the Distribution Calendar
Year if distributed or transferred in the valuation calendar year.

Required Beginning Date means, for a Participant who is a 5-percent Owner,
April 1 of the calendar year following the calendar year in which he attains age
70 1/2.

Required Beginning Date means, for any Participant who is not a 5-percent Owner,
April 1 of the calendar year following the later of the calendar year in which
he attains age 70 1/2 or the calendar year in which he retires.

 

RESTATEMENT MAY 15, 2014    57   

ARTICLE VII (5-22134)



--------------------------------------------------------------------------------

The preretirement age 70 1/2 distribution option is only eliminated with respect
to Participants who reach age 70 1/2 in or after a calendar year that begins
after the later of December 31, 1998, or the adoption date of the amendment
which eliminated such option. The preretirement age 70 1/2 distribution option
is an optional form of benefit under which benefits payable in a particular
distribution form (including any modifications that may be elected after
benefits begin) begin at a time during the period that begins on or after
January 1 of the calendar year in which the Participant attains age 70 1/2 and
ends April 1 of the immediately following calendar year.

The options available for Participants who are not 5-percent Owners and attained
age 70 1/2 in calendar years before the calendar year that begins after the
later of December 31, 1998, or the adoption date of the amendment which
eliminated the preretirement age 70 1/2 distribution option shall be the
following. Any such Participant attaining age 70 1/2 in years after 1995 may
elect by April 1 of the calendar year following the calendar year in which he
attained age 70 1/2 (or by December 31, 1997 in the case of a Participant
attaining age 70 1/2 in 1996) to defer distributions until April 1 of the
calendar year following the calendar year in which he retires. If no such
election is made, the Participant shall begin receiving distributions by April 1
of the calendar year following the year in which he attained age 70 1/2 (or by
December 31, 1997 in the case of a Participant attaining age 70 1/2 in 1996).
Any such Participant attaining age 70 1/2 in years prior to 1997 may elect to
stop distributions that are not purchased annuities and recommence by April 1 of
the calendar year following the calendar year in which he retires. To satisfy
the joint and survivor annuity requirements described in Article VI, the
requirements in Notice 97-75, Q&A-8, must be satisfied for any Participant who
elects to stop distributions, including the requirement that such distributions
stop before the end of the Plan’s remedial amendment period under Code
Section 401(b) for changes in plan qualification requirements made by the Small
Business Job Protection Act of 1996. There shall be a new Annuity Starting Date
upon recommencement.

SECTION 7.03—REQUIRED MINIMUM DISTRIBUTIONS.

 

  (a) General Rules.

 

  (1) Subject to the AUTOMATIC FORMS OF DISTRIBUTION SECTION of Article VI
(including the joint and survivor annuity requirements), the requirements of
this article shall apply to any distribution of a Participant’s interest and
will take precedence over any inconsistent provisions of this Plan. Unless
otherwise specified, the provisions of this article apply to calendar years
beginning after December 31, 2002.

 

  (2) All distributions required under this article shall be determined and made
in accordance with the regulations under Code Section 401(a)(9), including the
incidental death benefit requirement in Code Section 401(a)(9)(G), and the
regulations thereunder.

 

  (b) Time and Manner of Distribution.

 

  (1) Required Beginning Date. The Participant’s entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant’s Required Beginning Date.

 

RESTATEMENT MAY 15, 2014    58    ARTICLE VII (5-22134)



--------------------------------------------------------------------------------

  (2) Death of Participant Before Distributions Begin. If the Participant dies
before distributions begin, the Participant’s entire interest will be
distributed, or begin to be distributed, no later than as follows:

 

  (i) If the Participant’s surviving spouse is the Participant’s sole Designated
Beneficiary, distributions to the surviving spouse will begin by December 31 of
the calendar year immediately following the calendar year in which the
Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70 1/2, if later, except to the extent that
an election is made to receive distributions in accordance with the 5-year rule
under (e) below. Under the 5-year rule, the Participant’s entire interest will
be distributed to the Designated Beneficiary by December 31 of the calendar year
containing the fifth anniversary of the Participant’s death.

 

  (ii) If the Participant’s surviving spouse is not the Participant’s sole
Designated Beneficiary, distributions to the Designated Beneficiary will begin
by December 31 of the calendar year immediately following the calendar year in
which the Participant died, except to the extent that an election is made to
receive distributions in accordance with the 5-year rule under (e) below. Under
the 5-year rule, the Participant’s entire interest will be distributed to the
Designated Beneficiary by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.

 

  (iii) If there is no Designated Beneficiary as of September 30 of the year
following the year of the Participant’s death, the Participant’s entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.

 

  (iv) If the Participant’s surviving spouse is the Participant’s sole
Designated Beneficiary and the surviving spouse dies after the Participant but
before distributions to the surviving spouse are required to begin, this (b)(2),
other than (b)(2)(i), will apply as if the surviving spouse were the
Participant.

For purposes of this (b)(2) and (d) below, unless (b)(2)(iv) above applies,
distributions are considered to begin on the Participant’s Required Beginning
Date. If (b)(2)(iv) above applies, distributions are considered to begin on the
date distributions are required to begin to the surviving spouse under (b)(2)(i)
above. If distributions under an annuity purchased from an insurance company
irrevocably commence to the Participant before the Participant’s Required
Beginning Date (or to the Participant’s surviving spouse before the date
distributions are required to begin to the surviving spouse under (b)(2)(i)
above), the date distributions are considered to begin is the date distributions
actually commence.

 

  (3) Forms of Distribution. Unless the Participant’s interest is distributed in
the form of an annuity purchased from an insurance company or in a single sum on
or before the Required Beginning Date, as of the first Distribution Calendar
Year distributions will be made in accordance with (c) and (d) below. If the
Participant’s interest is distributed in the form of an annuity purchased from
an insurance company, distributions thereunder will be made in accordance with
the requirements of Code Section 401(a)(9) and the regulations thereunder.

 

RESTATEMENT MAY 15, 2014    59    ARTICLE VII (5-22134)



--------------------------------------------------------------------------------

  (c) Required Minimum Distributions During Participant’s Lifetime.

 

  (1) Amount of Required Minimum Distribution For Each Distribution Calendar
Year. During the Participant’s lifetime, the minimum amount that will be
distributed for each Distribution Calendar Year is the lesser of:

 

  (i) the quotient obtained by dividing the Participant’s Account Balance by the
distribution period in the Uniform Lifetime Table set forth in Q&A-2 in section
1.401(a)(9)-9 of the regulations, using the Participant’s age as of the
Participant’s birthday in the Distribution Calendar Year; or

 

  (ii) if the Participant’s sole Designated Beneficiary for the Distribution
Calendar Year is the Participant’s spouse, the quotient obtained by dividing the
Participant’s Account Balance by the number in the Joint and Last Survivor Table
set forth in Q&A-3 in section 1.401(a)(9)-9 of the regulations, using the
Participant’s and spouse’s attained ages as of the Participant’s and spouse’s
birthdays in the Distribution Calendar Year.

 

  (2) Lifetime Required Minimum Distributions Continue Through Year of
Participant’s Death. Required minimum distributions will be determined under
this (c) beginning with the first Distribution Calendar Year and continuing up
to, and including, the Distribution Calendar Year that includes the
Participant’s date of death.

 

  (d) Required Minimum Distributions After Participant’s Death.

 

  (1) Death On or After Date Distributions Begin.

 

  (i) Participant Survived by Designated Beneficiary. If the Participant dies on
or after the date distributions begin and there is a Designated Beneficiary, the
minimum amount that will be distributed for each Distribution Calendar Year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s Account Balance by the longer of the remaining Life Expectancy
of the Participant or the remaining Life Expectancy of the Participant’s
Designated Beneficiary, determined as follows:

 

  A. The Participant’s remaining Life Expectancy is calculated using the age of
the Participant in the year of death, reduced by one for each subsequent year.

 

  B. If the Participant’s surviving spouse is the Participant’s sole Designated
Beneficiary, the remaining Life Expectancy of the surviving spouse is calculated
for each Distribution Calendar Year after the year of the Participant’s death
using the surviving spouse’s age as of the spouse’s birthday in that year. For
Distribution Calendar Years after the year of the surviving spouse’s death, the
remaining Life Expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse’s birthday in the calendar year of the
spouse’s death, reduced by one for each subsequent calendar year.

 

  C. If the Participant’s surviving spouse is not the Participant’s sole
Designated Beneficiary, the Designated Beneficiary’s remaining Life Expectancy
is calculated using the age of the Beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.

 

  (ii)

No Designated Beneficiary. If the Participant dies on or after the date
distributions begin and there is no Designated Beneficiary as of September 30 of
the year after the year of the Participant’s death, the minimum amount that will
be distributed for

 

RESTATEMENT MAY 15, 2014    60    ARTICLE VII (5-22134)



--------------------------------------------------------------------------------

  each Distribution Calendar Year after the year of the Participant’s death is
the quotient obtained by dividing the Participant’s Account Balance by the
Participant’s remaining Life Expectancy calculated using the age of the
Participant in the year of death, reduced by one for each subsequent year.

 

  (2) Death Before Date Distributions Begin.

 

  (i) Participant Survived by Designated Beneficiary. If the Participant dies
before the date distributions begin and there is a Designated Beneficiary, the
minimum amount that will be distributed for each Distribution Calendar Year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s Account Balance by the remaining Life Expectancy of the
Participant’s Designated Beneficiary, determined as provided in (d)(1) above,
except to the extent that an election is made to receive distributions in
accordance with the 5-year rule under (e) below. Under the 5-year rule, the
Participant’s entire interest will be distributed to the Designated Beneficiary
by December 31 of the calendar year containing the fifth anniversary of the
Participant’s death.

 

  (ii) No Designated Beneficiary. If the Participant dies before the date
distributions begin and there is no Designated Beneficiary as of September 30 of
the year following the year of the Participant’s death, distribution of the
Participant’s entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.

 

  (iii) Death of Surviving Spouse Before Distributions to Surviving Spouse Are
Required to Begin. If the Participant dies before the date distributions begin,
the Participant’s surviving spouse is the Participant’s sole Designated
Beneficiary, and the surviving spouse dies before distributions are required to
begin to the surviving spouse under (b)(2)(i) above, this (d)(2) will apply as
if the surviving spouse were the Participant.

 

  (e) Election of 5-year Rule. Participants or Beneficiaries may elect on an
individual basis whether the 5-year rule in (b)(2) and (d)(2) above applies to
distributions after the death of a Participant who has a Designated Beneficiary.
The election must be made no later than the earlier of September 30 of the
calendar year in which the distribution would be required to begin under (b)(2)
above if no such election is made, or by September 30 of the calendar year which
contains the fifth anniversary of the Participant’s (or, if applicable,
surviving spouse’s) death.

SECTION 7.04—TEFRA SECTION 242(b)(2) ELECTIONS.

 

  (a) Notwithstanding the other requirements of this article and subject to the
joint and survivor annuity requirements of Article VI, distribution on behalf of
any Participant, including a 5-percent Owner, who has made a designation under
section 242(b)(2) of the Tax Equity and Fiscal Responsibility Act (a section
242(b)(2) election) may be made in accordance with all of the following
requirements (regardless of when such distribution commences):

 

  (1) The distribution by the Plan is one that would not have disqualified such
Plan under Code Section 401(a)(9) as in effect prior to amendment by the Deficit
Reduction Act of 1984.

 

  (2) The distribution is in accordance with a method of distribution designated
by the Participant whose interest in the Plan is being distributed or, if the
Participant is deceased, by a Beneficiary of such Participant.

 

RESTATEMENT MAY 15, 2014    61    ARTICLE VII (5-22134)



--------------------------------------------------------------------------------

  (3) Such designation was in writing, was signed by the Participant or the
Beneficiary, and was made before January 1, 1984.

 

  (4) The Participant had accrued a benefit under the Plan as of December 31,
1983.

 

  (5) The method of distribution designated by the Participant or the
Beneficiary specifies the time at which distribution will commence, the period
over which distributions will be made, and in the case of any distribution upon
the Participant’s death, the Beneficiaries of the Participant listed in order of
priority.

 

  (b) A distribution upon death will not be covered by this transitional rule
unless the information in the designation contains the required information
described above with respect to the distributions to be made upon the death of
the Participant.

 

  (c) For any distribution which commences before January 1, 1984, but continues
after December 31, 1983, the Participant, or the Beneficiary, to whom such
distribution is being made, will be presumed to have designated the method of
distribution under which the distribution is being made if the method of
distribution was specified in writing and the distribution satisfies the
requirements in (a)(1) and (5) above.

 

  (d) If a designation is revoked, any subsequent distribution must satisfy the
requirements of Code Section 401(a)(9) and the regulations thereunder. If a
designation is revoked subsequent to the date distributions are required to
begin, the Plan must distribute by the end of the calendar year following the
calendar year in which the revocation occurs the total amount not yet
distributed which would have been required to have been distributed to satisfy
Code Section 401(a)(9) and the regulations thereunder, but for the section
242(b)(2) election. For calendar years beginning after December 31, 1988, such
distributions must meet the minimum distribution incidental benefit
requirements. Any changes in the designation will be considered to be a
revocation of the designation. However, the mere substitution or addition of
another Beneficiary (one not named in the designation) under the designation
will not be considered to be a revocation of the designation, so long as such
substitution or addition does not alter the period over which distributions are
to be made under the designation, directly or indirectly (for example, by
altering the relevant measuring life).

 

  (e) In the case in which an amount is transferred or rolled over from one plan
to another plan, the rules in Q&A-14 and Q&A-15 in section 1.401(a)(9)-8 of the
regulations shall apply.

 

RESTATEMENT MAY 15, 2014    62    ARTICLE VII (5-22134)



--------------------------------------------------------------------------------

ARTICLE VIII

TERMINATION OF THE PLAN

The Employer expects to continue the Plan indefinitely but reserves the right to
terminate the Plan in whole or in part at any time upon giving written notice to
all parties concerned.

The Account of each Participant shall be 100% vested and nonforfeitable as of
the effective date of the complete termination of the Plan. The Account of each
Participant shall also be 100% vested and nonforfeitable upon complete
discontinuance of Contributions as of the effective date of the amendment to
cease Contributions or the date determined by the Internal Revenue Service.
Further, the Account of each Participant who is included in the group of
Participants deemed to be affected by a partial termination of the Plan (as
determined by the Plan Administrator or a governmental entity authorized to make
such determination) shall be 100% vested and nonforfeitable as of the effective
date of such event. The Participant’s Vested Account shall continue to
participate in the earnings credited, expenses charged, and any appreciation or
depreciation of the Investment Fund until his Vested Account is distributed.

A Participant’s Vested Account that does not result from the Contributions
listed below may be distributed to the Participant after the effective date of
the complete termination of the Plan:

Elective Deferral Contributions

Qualified Nonelective Contributions

A Participant’s Vested Account resulting from such Contributions may be
distributed upon complete termination of the Plan, but only if neither the
Employer nor any Controlled Group member maintain another defined contribution
plan (other than an employee stock ownership plan as defined in Code
Section 4975(e)(7) or 409(a), a simplified employee pension plan as defined in
Code Section 408(k), a SIMPLE IRA plan as defined in Code Section 408(p), a plan
or contract that satisfies the requirements of Code Section 403(b), or a plan
described in Code Section 457(b) or (f)) at any time during the period beginning
on the date of complete termination of the Plan and ending 12 months after all
assets have been distributed from the Plan. Such distribution is made in a lump
sum. A distribution under this article shall be a retirement benefit and shall
be distributed to the Participant according to the provisions of Article VI.

The Participant’s entire Vested Account shall be paid in a single sum to the
Participant as of the effective date of complete termination of the Plan if
(i) the requirements for distribution of Elective Deferral Contributions in the
above paragraph are met and (ii) consent of the Participant is not required in
the ELECTION PROCEDURES SECTION of Article VI to distribute a benefit that is
immediately distributable. This is a small amounts payment. The small amounts
payment is in full settlement of all benefits otherwise payable.

Upon complete termination of the Plan, no more Employees shall become
Participants and no more Contributions shall be made.

The assets of this Plan shall not be paid to the Employer at any time, except
that, after the satisfaction of all liabilities under the Plan, any assets
remaining may be paid to the Employer. The payment may not be made if it would
contravene any provision of law.

 

RESTATEMENT MAY 15, 2014    63    ARTICLE VIII (5-22134)



--------------------------------------------------------------------------------

ARTICLE IX

ADMINISTRATION OF THE PLAN

SECTION 9.01—ADMINISTRATION.

Subject to the provisions of this article, the Plan Administrator has complete
control of the administration of the Plan. The Plan Administrator has all the
powers necessary for it to properly carry out its administrative duties. Not in
limitation, but in amplification of the foregoing, the Plan Administrator has
complete discretion to construe or interpret the provisions of the Plan,
including ambiguous provisions, if any, and to determine all questions that may
arise under the Plan, including all questions relating to the eligibility of
Employees to participate in the Plan and the amount of benefit to which any
Participant, Beneficiary, spouse, or Contingent Annuitant may become entitled.
The Plan Administrator’s decisions upon all matters within the scope of its
authority shall be final.

Unless otherwise set out in the Plan or Annuity Contract, the Plan Administrator
may delegate recordkeeping and other duties that are necessary to assist it with
the administration of the Plan to any person or firm which agrees to accept such
duties. The Plan Administrator shall be entitled to rely upon all tables,
valuations, certificates and reports furnished by the consultant or actuary
appointed by the Plan Administrator and upon all opinions given by any counsel
selected or approved by the Plan Administrator.

The Plan Administrator shall receive all claims for benefits by Participants,
former Participants, Beneficiaries, spouses, and Contingent Annuitants. The Plan
Administrator shall determine all facts necessary to establish the right of any
Claimant to benefits and the amount of those benefits under the provisions of
the Plan. The Plan Administrator may establish rules and procedures to be
followed by Claimants in filing claims for benefits, in furnishing and verifying
proofs necessary to determine age, and in any other matters required to
administer the Plan.

SECTION 9.02—EXPENSES.

Expenses of the Plan, to the extent that the Employer does not pay such
expenses, may be paid out of the assets of the Plan provided that such payment
is consistent with ERISA. Expenses of the Plan will be paid in accordance with
the most recent service and expense agreement or such other documents duly
entered into by or with regard to the Plan that govern such matters. Such
expenses include, but are not limited to, expenses for bonding required by
ERISA; expenses for recordkeeping and other administrative services; fees and
expenses of the Trustee or Annuity Contract; expenses for investment education
service; and direct costs that the Employer incurs with respect to the Plan.
Expenses that relate solely to a specific Participant or Alternate Payee may be
assessed against such Participant or Alternate Payee as provided in the service
and expense agreement or such other documents duly entered into by or with
regard to the Plan that govern such matters.

SECTION 9.03—RECORDS.

All acts and determinations of the Plan Administrator shall be duly recorded.
All these records, together with other documents necessary for the
administration of the Plan, shall be preserved in the Plan Administrator’s
custody.

Writing (handwriting, typing, printing), photostating, photographing,
microfilming, magnetic impulse, mechanical or electrical recording, or other
forms of data compilation shall be acceptable means of keeping records.

 

RESTATEMENT MAY 15, 2014    64    ARTICLE IX (5-22134)



--------------------------------------------------------------------------------

SECTION 9.04—INFORMATION AVAILABLE.

Any Participant in the Plan or any Beneficiary may examine copies of the summary
plan description, latest annual report, any bargaining agreement, this Plan, the
Annuity Contract, or any other instrument under which the Plan was established
or is operated. The Plan Administrator shall maintain all of the items listed in
this section in its office, or in such other place or places as it may designate
in order to comply with governmental regulations. These items may be examined
during reasonable business hours. Upon the written request of a Participant or
Beneficiary receiving benefits under the Plan, the Plan Administrator shall
furnish him with a copy of any of these items. The Plan Administrator may make a
reasonable charge to the requesting person for the copy.

SECTION 9.05—CLAIM PROCEDURES.

A Claimant must submit any necessary forms and needed information when making a
claim for benefits under the Plan.

If a claim for benefits under the Plan is wholly or partially denied, the Plan
Administrator shall provide adequate written notice to the Claimant whose claim
for benefits under the Plan has been denied. The notice must be furnished within
90 days of the date that the claim is received by the Plan without regard to
whether all of the information necessary to make a benefit determination is
received. The Claimant shall be notified in writing within this initial 90-day
period if special circumstances require an extension of the time needed to
process the claim. The notice shall indicate the special circumstances requiring
an extension of time and the date by which the Plan Administrator’s decision is
expected to be rendered. In no event shall such extension exceed a period of 90
days from the end of the initial 90-day period.

The Plan Administrator’s notice to the Claimant shall: (i) specify the reason or
reasons for the denial; (ii) reference the specific Plan provisions on which the
denial is based; (iii) describe any additional material and information needed
for the Claimant to perfect his claim for benefits; (iv) explain why the
material and information is needed; and (v) inform the Claimant of the Plan’s
appeal procedures and the time limits applicable to such procedures, including a
statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on appeal.

Any appeal made by a Claimant must be made in writing to the Plan Administrator
within 60 days after receipt of the Plan Administrator’s notice of denial of
benefits. If the Claimant appeals to the Plan Administrator, the Claimant may
submit written comments, documents, records, and other information relating to
the claim for benefits. The Claimant shall be provided, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the Claimant’s claim for benefits. The Plan
Administrator shall review the claim taking into account all comments,
documents, records, and other information submitted by the Claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

The Plan Administrator shall provide adequate written notice to the Claimant of
the Plan’s benefit determination on review. The notice must be furnished within
60 days of the date that the request for review is received by the Plan without
regard to whether all of the information necessary to make a benefit
determination on review is received. The Claimant shall be notified in writing
within this initial 60-day period if special circumstances require an extension
of the time needed to process the claim. The notice shall indicate the special
circumstances requiring an extension of time and the date by which the Plan
Administrator expects to render the determination on review. In no event shall
such extension exceed a period of 60 days from the end of the initial 60-day
period.

 

RESTATEMENT MAY 15, 2014    65    ARTICLE IX (5-22134)



--------------------------------------------------------------------------------

In the event the benefit determination is being made by a committee or board of
trustees that hold regularly scheduled meetings at least quarterly, the above
paragraph shall not apply. The benefit determination must be made by the date of
the meeting of the committee or board that immediately follows the Plan’s
receipt of a request for review, unless the request for review is filed within
30 days preceding the date of such meeting. In such case, the benefit
determination must be made by the date of the second meeting following the
Plan’s receipt of the request for review. The date of the receipt of the request
for review shall be determined without regard to whether all of the information
necessary to make a benefit determination on review is received. The Claimant
shall be notified in writing within this initial period if special circumstances
require an extension of the time needed to process the claim. The notice shall
indicate the special circumstances requiring an extension of time and the date
by which the committee or board expects to render the determination on review.
In no event shall such benefit determination be made later than the third
meeting of the committee or board following the Plan’s receipt of the request
for review. The Plan Administrator shall provide adequate written notice to the
Claimant of the Plan’s benefit determination on review as soon as possible, but
not later than five days after the benefit determination is made.

If the claim for benefits is wholly or partially denied on review, the Plan
Administrator’s notice to the Claimant shall: (i) specify the reason or reasons
for the denial; (ii) reference the specific Plan provisions on which the denial
is based; (iii) include a statement that the Claimant is entitled to receive,
upon request and free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to the Claimant’s claim for
benefits; and (iv) include a statement of the Claimant’s right to bring a civil
action under ERISA Section 502(a). Any civil action under (iv) must be filed no
later than one year after the date on the Plan Administrator’s notice.

A Claimant may authorize a representative to act on the Claimant’s behalf with
respect to a benefit claim or appeal of an adverse benefit determination. Such
authorization shall be made by completion of a form furnished for that purpose.
In the absence of any contrary direction from the Claimant, all information and
notifications to which the Claimant is entitled shall be directed to the
authorized representative.

The Plan Administrator shall perform periodic examinations, reviews, or audits
of benefit claims to determine whether claims determinations are made in
accordance with the governing Plan documents and, where appropriate, Plan
provisions have been consistently applied with respect to similarly situated
Claimants.

SECTION 9.06—DELEGATION OF AUTHORITY.

All or any part of the administrative duties and responsibilities under this
article may be delegated by the Plan Administrator to a retirement committee.
The duties and responsibilities of the retirement committee shall be set out in
a separate written agreement.

SECTION 9.07—EXERCISE OF DISCRETIONARY AUTHORITY.

The Employer, Plan Administrator, and any other person or entity who has
authority with respect to the management, administration, or investment of the
Plan may exercise that authority in its/his full discretion, subject only to the
duties imposed under ERISA. This discretionary authority includes, but is not
limited to, the authority to make any and all factual determinations and
interpret all terms and provisions of the Plan documents relevant to the issue
under consideration. The exercise of authority will be binding upon all persons.

 

RESTATEMENT MAY 15, 2014    66    ARTICLE IX (5-22134)



--------------------------------------------------------------------------------

SECTION 9.08—TRANSACTION PROCESSING.

Transactions (including, but not limited to, investment directions, trades,
loans, and distributions) shall be processed as soon as administratively
practicable after proper directions are received from the Participant or other
parties. No guarantee is made by the Plan, Plan Administrator, Trustee, Insurer,
or Employer that such transactions will be processed on a daily or other basis,
and no guarantee is made in any respect regarding the processing time of such
transactions.

Notwithstanding any other provision of the Plan, the Employer, the Plan
Administrator, or the Trustee reserves the right to not value an investment
option on any given Valuation Date for any reason deemed appropriate by the
Employer, the Plan Administrator, or the Trustee, except that such investment
option shall be valued as of the last day of the Plan Year as stated in the
definition of Valuation Date in Article I.

Administrative practicality will be determined by legitimate business factors
(including, but not limited to, failure of systems or computer programs, failure
of the means of the transmission of data, force majeure, the failure of a
service provider to timely receive values or prices, and correction for errors
or omissions or the errors or omissions of any service provider) and in no event
will be deemed to be less than 14 days. The processing date of a transaction
shall be binding for all purposes of the Plan and considered the applicable
Valuation Date for any transaction.

 

RESTATEMENT MAY 15, 2014    67    ARTICLE IX (5-22134)



--------------------------------------------------------------------------------

ARTICLE X

GENERAL PROVISIONS

SECTION 10.01—AMENDMENTS.

The Employer may amend this Plan at any time, including any remedial retroactive
changes (within the time specified by Internal Revenue Service regulations), to
comply with any law or regulation issued by any governmental agency to which the
Plan is subject.

An amendment may not allow reversion or diversion of Plan assets to the Employer
at any time, except as may be required to comply with any law or regulation
issued by any governmental agency to which the Plan is subject.

An amendment may not eliminate or reduce a section 411(d)(6) protected benefit,
as defined in Q&A-1 in section 1.411(d)-4 of the regulations, that has already
accrued, except as provided in section 1.411(d)-3 or 1.411(d)-4 of the
regulations. This is generally the case even if such elimination or reduction is
contingent upon the Employee’s consent. However, the Plan may be amended to
eliminate or reduce section 411(d)(6) protected benefits with respect to
benefits not yet accrued as of the later of the amendment’s adoption date or
effective date without violating Code Section 411(d)(6).

No amendment to the Plan shall be effective to eliminate or restrict an optional
form of benefit. The preceding sentence shall not apply to a Plan amendment that
eliminates or restricts the ability of a Participant to receive payment of his
Account balance under a particular optional form of benefit if the amendment
provides a single sum distribution form that is otherwise identical to the
optional form of benefit being eliminated or restricted. For this purpose, a
single sum distribution form is otherwise identical only if the single sum
distribution form is identical in all respects to the eliminated or restricted
optional form of benefit (or would be identical except that it provides greater
rights to the Participant) except with respect to the timing of payments after
commencement.

If, as a result of an amendment, an Employer Contribution is removed that is not
100% immediately vested when made, the applicable vesting schedule in effect as
of the last day such Contributions were permitted shall remain in effect with
respect to that part of the Participant’s Account resulting from such
Contributions. The Participant shall not become immediately 100% vested in such
Contributions as a result of the elimination of such Contribution except as
otherwise specifically provided in the Plan.

An amendment shall not decrease a Participant’s vested interest in the Plan. If
an amendment to the Plan changes the computation of the percentage used to
determine that portion of a Participant’s Account attributable to Employer
Contributions which is nonforfeitable (whether directly or indirectly), in the
case of an Employee who is a Participant as of the later of the date such
amendment or change is adopted or the date it becomes effective, the
nonforfeitable percentage (determined as of such date) of such Employee’s right
to his Account attributable to Employer Contributions shall not be less than the
percentage computed under the Plan without regard to such amendment or change.
Furthermore, each Participant or former Participant

 

  (a) who has completed at least three Years of Service on the date the election
period described below ends (five Years of Service if the Participant does not
have at least one Hour of Service in a Plan Year beginning after December 31,
1988) and

 

RESTATEMENT MAY 15, 2014    68    ARTICLE X (5-22134)



--------------------------------------------------------------------------------

  (b) whose nonforfeitable percentage will be determined on any date after the
date of the change may elect, during the election period, to have the
nonforfeitable percentage of his Account resulting from Employer Contributions
determined without regard to the amendment. This election may not be revoked. If
after the Plan is changed, the Participant’s nonforfeitable percentage will at
all times be as great as it would have been if the change had not been made, no
election needs to be provided. The election period shall begin no later than the
date the Plan amendment is adopted and end no earlier than the 60th day after
the latest of the date the amendment is adopted or becomes effective, or the
date the Participant is issued written notice of the amendment by the Employer
or the Plan Administrator.

With respect to a Participant’s Account attributable to Employer Contributions
accrued as of the later of the adoption or effective date of the amendment and
earnings, the vested percentage of each Participant will be the greater of the
vested percentage under the old vesting schedule or the vested percentage under
the new vesting schedule.

SECTION 10.02—DIRECT ROLLOVERS.

Notwithstanding any provision of the Plan to the contrary that would otherwise
limit a Distributee’s election under this section, a Distributee may elect, at
the time and in the manner prescribed by the Plan Administrator, to have any
portion of an Eligible Rollover Distribution paid directly to an Eligible
Retirement Plan specified by the Distributee in a Direct Rollover.

In the event of a Mandatory Distribution of an Eligible Rollover Distribution
greater than $1,000 in accordance with the SMALL AMOUNTS SECTION of this article
(or which is a small amounts payment under Article VIII at complete termination
of the Plan), if the Participant does not elect to have such distribution paid
directly to an Eligible Retirement Plan specified by the Participant in a Direct
Rollover or to receive the distribution directly, the Plan Administrator will
pay the distribution in a Direct Rollover to an individual retirement plan
designated by the Plan Administrator.

For purposes of determining whether a Mandatory Distribution is greater than
$1,000, a Designated Roth Account and all other accounts under the Plan shall be
treated as accounts held under two separate plans and shall not be combined, and
Rollover Contributions shall be disregarded.

In the event of any other Eligible Rollover Distribution to a Distributee in
accordance with the SMALL AMOUNTS SECTION of this article (or which is a small
amounts payment under Article VIII at complete termination of the Plan), if the
Distributee does not elect to have such distribution paid directly to an
Eligible Retirement Plan specified by the Distributee in a Direct Rollover or to
receive the distribution directly, the Plan Administrator will pay the
distribution to the Distributee.

SECTION 10.03—MERGERS AND DIRECT TRANSFERS.

The Plan may not be merged or consolidated with, nor have its assets or
liabilities transferred to, any other retirement plan, unless each Participant
in this Plan would (if that plan then terminated) receive a benefit immediately
after the merger, consolidation, or transfer that is equal to or greater than
the benefit the Participant would have been entitled to receive immediately
before the merger, consolidation, or transfer (if this Plan had then
terminated). The Employer may enter into merger agreements or direct transfer of
assets agreements with the employers under other retirement plans which are
qualifiable under Code Section 401(a), including an elective transfer, and may
accept the direct transfer of plan assets, or may transfer plan assets, as a
party to any such agreement. The Employer shall not consent to, or be a party to
a merger, consolidation, or transfer of assets with a defined benefit plan if
such action would result in a defined benefit feature being maintained under
this Plan. The Employer will not transfer any amounts attributable to elective
deferral contributions, qualified matching contributions, qualified nonelective
contributions, and contributions used to satisfy Code Section 401(k)(13) safe
harbors unless the transferee plan provides that the limitations of

 

RESTATEMENT MAY 15, 2014    69    ARTICLE X (5-22134)



--------------------------------------------------------------------------------

section 1.401(k)-1(d) of the regulations shall apply to such amounts (including
post-transfer earnings thereon), unless the amounts could have been distributed
at the time of the transfer (other than for hardships as described in the
WITHDRAWAL BENEFITS SECTION of Article V or deemed severance from employment, as
described in the VESTED BENEFITS SECTION of Article V), and the transfer is an
elective transfer described in Q&A-3(b)(1) in section 1.411(d)-4 of the
regulations.

Notwithstanding any provision of the Plan to the contrary, to the extent any
optional form of benefit under the Plan permits a distribution prior to the
Employee’s retirement, death, disability, or Severance from Employment, and
prior to plan termination, the optional form of benefit is not available with
respect to benefits attributable to assets (including the post-transfer earnings
thereon) and liabilities that are transferred, within the meaning of Code
Section 414(l), to this Plan from a money purchase pension plan qualified under
Code Section 401(a) (other than any portion of those assets and liabilities
attributable to voluntary employee contributions). In addition, benefits
attributable to such assets (and post-transfer earnings) from a money purchase
plan must be distributed in accordance with the qualified preretirement survivor
annuity and qualified joint and survivor annuity requirements (including the
spousal consent requirement) of Code Section 401(a)(11) and the regulations
thereunder as stated in the money purchase plan from which the assets were
transferred.

The limitations of section 1.401(k)-1(d) of the regulations applicable to
elective deferral contributions, qualified matching contributions, qualified
nonelective contributions, and contributions used to satisfy Code
Section 401(k)(13) safe harbors shall continue to apply to any amounts
attributable to such contributions (including post-transfer earnings thereon)
transferred to this Plan, unless the amounts could have been distributed at the
time of the transfer (other than for hardships as described in the WITHDRAWAL
BENEFITS SECTION of Article V or deemed severance from employment, as described
in the VESTED BENEFITS SECTION of Article V), and the transfer is an elective
transfer described in Q&A-3(b)(1) in section 1.411(d)-4 of the regulations.

The Plan may accept a direct transfer of plan assets on behalf of an Eligible
Employee. If the Eligible Employee is not an Active Participant when the
transfer is made, the Eligible Employee shall be deemed to be an Active
Participant only for the purpose of investment and distribution of the
transferred assets. Employer Contributions shall not be made for or allocated to
the Eligible Employee, until the time he meets all of the requirements to become
an Active Participant.

The Plan shall hold, administer, and distribute the transferred assets as a part
of the Plan. The Plan shall maintain a separate account for the benefit of the
Employee on whose behalf the Plan accepted the transfer in order to reflect the
value of the transferred assets.

A Participant’s section 411(d)(6) protected benefits, as defined in Q&A-1 in
section 1.411(d)-4 of the regulations, may not be eliminated by reason of
transfer or any transaction amending or having the effect of amending a plan or
plans to transfer benefits except as provided below.

A Participant’s section 411(d)(6) protected benefits may be eliminated or
reduced upon transfer between qualified defined contribution plans if the
conditions in Q&A-3(b)(1) in section 1.411(d)-4 of the regulations are met. The
transfer must meet all of the other applicable qualification requirements.

A Participant’s section 411(d)(6) protected benefits may be eliminated or
reduced if a transfer is an elective transfer of certain distributable benefits
between qualified plans (both defined benefit and defined contribution) and the
conditions in Q&A-3(c)(1) in section 1.411(d)-4 of the regulations are met. The
rules applicable to distributions under the plan would apply to the transfer,
but the transfer would not be treated as a distribution for purposes of the
minimum distribution requirements of Code Section 401(a)(9). If the Participant
is eligible to receive an immediate distribution of his entire Vested Account in
a single sum distribution that would consist entirely of an eligible rollover
distribution under Code Section 401(a)(31), such transfer will be accomplished
as a direct rollover under Code Section 401(a)(31).

 

RESTATEMENT MAY 15, 2014    70    ARTICLE X (5-22134)



--------------------------------------------------------------------------------

SECTION 10.04—PROVISIONS RELATING TO THE INSURER AND OTHER PARTIES.

The obligations of an Insurer shall be governed solely by the provisions of the
Annuity Contract. The Insurer shall not be required to perform any act not
provided in or contrary to the provisions of the Annuity Contract. Each Annuity
Contract when purchased shall comply with the Plan. See the CONSTRUCTION SECTION
of this article.

Any issuer or distributor of investment contracts or securities is governed
solely by the terms of its policies, written investment contract, prospectuses,
security instruments, and any other written agreements entered into with the
Trustee with regard to such investment contracts or securities.

Such Insurer, issuer or distributor is not a party to the Plan, nor bound in any
way by the Plan provisions. Such parties shall not be required to look to the
terms of this Plan, nor to determine whether the Employer, the Plan
Administrator, the Trustee, or the Named Fiduciary have the authority to act in
any particular manner or to make any contract or agreement.

Until notice of any amendment or termination of this Plan or a change in Trustee
has been received by the Insurer at its home office or an issuer or distributor
at their principal address, they are and shall be fully protected in assuming
that the Plan has not been amended or terminated and in dealing with any party
acting as Trustee according to the latest information which they have received
at their home office or principal address.

SECTION 10.05—EMPLOYMENT STATUS.

Nothing contained in this Plan gives an Employee the right to be retained in the
Employer’s employ or to interfere with the Employer’s right to discharge any
Employee.

SECTION 10.06—RIGHTS TO PLAN ASSETS.

An Employee shall not have any right to or interest in any assets of the Plan
upon termination of employment or otherwise except as specifically provided
under this Plan, and then only to the extent of the benefits payable to such
Employee according to the Plan provisions.

Any final payment or distribution to a Participant or his legal representative
or to any Beneficiaries, spouse, or Contingent Annuitant of such Participant
under the Plan provisions shall be in full satisfaction of all claims against
the Plan, the Named Fiduciary, the Plan Administrator, the Insurer, the Trustee,
and the Employer arising under or by virtue of the Plan.

SECTION 10.07—BENEFICIARY.

Each Participant may name a Beneficiary to receive any death benefit (other than
any income payable to a Contingent Annuitant) that may arise out of his
participation in the Plan. The Participant may change his Beneficiary from time
to time. Unless a qualified election has been made, for purposes of distributing
any death benefits before the Participant’s Retirement Date, the Beneficiary of
a Participant who has a spouse who is entitled to a Qualified Preretirement
Survivor Annuity shall be the Participant’s spouse. The Participant’s
Beneficiary designation and any change of Beneficiary shall be subject to the
provisions of the ELECTION PROCEDURES SECTION of Article VI.

 

RESTATEMENT MAY 15, 2014    71    ARTICLE X (5-22134)



--------------------------------------------------------------------------------

It is the responsibility of the Participant to give written notice to the Plan
Administrator of the name of the Beneficiary on a form furnished for that
purpose. The Plan Administrator shall maintain records of Beneficiary
designations for Participants before their Retirement Dates. However, the Plan
Administrator may delegate to another party the responsibility of maintaining
records of Beneficiary designations. In that event, the written designations
made by Participants shall be filed with such other party. If a party other than
the Insurer maintains the records of Beneficiary designations and a Participant
dies before his Retirement Date, such other party shall certify to the Insurer
the Beneficiary designation on its records for the Participant.

If there is no Beneficiary named or surviving when a Participant dies, the
Participant’s Beneficiary shall be the Participant’s surviving spouse, or where
there is no surviving spouse, the executor or administrator of the Participant’s
estate.

SECTION 10.08—NONALIENATION OF BENEFITS.

Benefits payable under the Plan are not subject to the claims of any creditor of
any Participant, Beneficiary, spouse, or Contingent Annuitant. A Participant,
Beneficiary, spouse, or Contingent Annuitant does not have any rights to
alienate, anticipate, commute, pledge, encumber, or assign such benefits. Such
restrictions do not apply in the case of a loan as provided in the LOANS TO
PARTICIPANTS SECTION of Article V. The preceding sentences shall also apply to
the creation, assignment, or recognition of a right to any benefit payable with
respect to a Participant according to a domestic relations order, unless such
order is determined by the Plan Administrator to be a qualified domestic
relations order, as defined in Code Section 414(p), or any domestic relations
order entered before January 1, 1985. The preceding sentences shall not apply to
any offset of a Participant’s benefits provided under the Plan against an amount
the Participant is required to pay the Plan with respect to a judgment, order,
or decree issued, or a settlement entered into, on or after August 5, 1997,
which meets the requirements of Code Sections 401(a)(13)(C) or (D).

SECTION 10.09—CONSTRUCTION.

The validity of the Plan or any of its provisions is determined under and
construed according to Federal law and, to the extent permissible, according to
the laws of the state in which the Employer has its principal office. In case
any provision of this Plan is held illegal or invalid for any reason, such
determination shall not affect the remaining provisions of this Plan, and the
Plan shall be construed and enforced as if the illegal or invalid provision had
never been included.

In the event of any conflict between the provisions of the Plan and the terms of
any Annuity Contract issued hereunder, the provisions of the Plan control.

SECTION 10.10—LEGAL ACTIONS.

No person employed by the Employer; no Participant, former Participant, or their
Beneficiaries; nor any other person having or claiming to have an interest in
the Plan is entitled to any notice of process. A final judgment entered in any
such action or proceeding shall be binding and conclusive on all persons having
or claiming to have an interest in the Plan. Should any Participant, Beneficiary
or other person claiming an interest in the Plan pursue a legal action against
the Plan, such legal action may not be brought more than two years following the
date such cause of action or proceeding arose.

SECTION 10.11—SMALL AMOUNTS.

If the value of the Participant’s Vested Account (disregarding the portion, if
any, of his Account resulting from Rollover Contributions) does not exceed
$5,000, the Participant’s entire Vested Account shall be distributed as of the
earliest of his Retirement Date, the date he dies, or the date he has a
Severance from

 

RESTATEMENT MAY 15, 2014    72    ARTICLE X (5-22134)



--------------------------------------------------------------------------------

Employment for any other reason (the date the Employer provides notice to the
record keeper of the Plan of such event, if later). For purposes of this
section, if the Participant’s Vested Account is zero, the Participant shall be
deemed to have received a distribution of such Vested Account. This is a small
amounts payment.

In the event a Participant does not elect to have a small amounts payment paid
directly to an Eligible Retirement Plan specified by the Participant in a Direct
Rollover or to receive the distribution directly and his Vested Account is
greater than $1,000, a Mandatory Distribution will be made in accordance with
the DIRECT ROLLOVERS SECTION of this article. If his Vested Account is $1,000 or
less, the Participant’s entire Vested Account shall be paid directly to him.

If a small amounts payment is made on or after the date the Participant dies,
the small amounts payment shall be made to the Participant’s Beneficiary (spouse
if the death benefit is payable to the spouse). If a small amounts payment is
made while the Participant is living, the small amounts payment shall be made to
the Participant.

A small amounts payment is in full settlement of all benefits otherwise payable.
No other small amounts payment shall be made.

SECTION 10.12—WORD USAGE.

The masculine gender, where used in this Plan, shall include the feminine gender
and the singular words, where used in this Plan, shall include the plural,
unless the context indicates otherwise.

The words “in writing” and “written,” where used in this Plan, shall include any
other forms, such as voice response or other electronic system, as permitted by
any governmental agency to which the Plan is subject.

SECTION 10.13—CHANGE IN SERVICE METHOD.

 

  (a) Change of Service Method Under This Plan. If this Plan is amended to
change the method of crediting service from the elapsed time method to the hours
method for any purpose under this Plan, the Employee’s service shall be equal to
the sum of (1), (2), and (3) below:

 

  (1) The number of whole years of service credited to the Employee under the
Plan as of the date the change is effective.

 

  (2) One year of service for the computation period in which the change is
effective if he is credited with the required number of Hours of Service. For
that portion of the computation period ending on the date of the change (for the
first day of the computation period if the change is made on the first day of
the computation period), the Employee will be credited with the greater of
(i) his actual Hours of Service or (ii) the number of Hours of Service that is
equivalent to the fractional part of a year of elapsed time service credited as
of the date of the change, if any. In determining the equivalent Hours of
Service, the Employee shall be credited with 190 Hours of Service for each month
and any fractional part of a month in such fractional part of a year. The number
of months and any fractional part of a month shall be determined by multiplying
the fractional part of a year, expressed as a decimal, by 12. For the remaining
portion of the computation period (the period beginning on the second day of the
computation period and ending on the last day of the computation period if the
change is made on the first day of the computation period), the Employee will be
credited with his actual Hours of Service.

 

RESTATEMENT MAY 15, 2014    73    ARTICLE X (5-22134)



--------------------------------------------------------------------------------

  (3) The Employee’s service determined under this Plan using the hours method
after the end of the computation period in which the change in service method
was effective.

If this Plan is amended to change the method of crediting service from the hours
method to the elapsed time method for any purpose under this Plan, the
Employee’s service shall be equal to the sum of (4), (5), and (6) below:

 

  (4) The number of whole years of service credited to the Employee under the
Plan as of the beginning of the computation period in which the change in
service method is effective.

 

  (5) The greater of (i) the service that would be credited to the Employee for
that entire computation period using the elapsed time method or (ii) the service
credited to him under the Plan as of the date the change is effective.

 

  (6) The Employee’s service determined under this Plan using the elapsed time
method after the end of the applicable computation period in which the change in
service method was effective.

 

  (b) Transfers Between Plans with Different Service Methods. If an Employee has
been a participant in another plan of the Employer that credited service under
the elapsed time method for any purpose that under this Plan is determined using
the hours method, then the Employee’s service shall be equal to the sum of (1),
(2), and (3) below:

 

  (1) The number of whole years of service credited to the Employee under the
other plan as of the date he became an Eligible Employee under this Plan.

 

  (2) One year of service for the applicable computation period in which he
became an Eligible Employee if he is credited with the required number of Hours
of Service. For that portion of such computation period ending on the date he
became an Eligible Employee (for the first day of such computation period if he
became an Eligible Employee on the first day of such computation period), the
Employee will be credited with the greater of (i) his actual Hours of Service or
(ii) the number of Hours of Service that is equivalent to the fractional part of
a year of elapsed time service credited as of the date he became an Eligible
Employee, if any. In determining the equivalent Hours of Service, the Employee
shall be credited with 190 Hours of Service for each month and any fractional
part of a month in such fractional part of a year. The number of months and any
fractional part of a month shall be determined by multiplying the fractional
part of a year, expressed as a decimal, by 12. For the remaining portion of such
computation period (the period beginning on the second day of such computation
period and ending on the last day of such computation period if he became an
Eligible Employee on the first day of such computation period), the Employee
will be credited with his actual Hours of Service.

 

  (3) The Employee’s service determined under this Plan using the hours method
after the end of the computation period in which he became an Eligible Employee.

If an Employee has been a participant in another plan of the Employer that
credited service under the hours method for any purpose that under this Plan is
determined using the elapsed time method, then the Employee’s service shall be
equal to the sum of (4), (5), and (6) below:

 

  (4) The number of whole years of service credited to the Employee under the
other plan as of the beginning of the computation period under that plan in
which he became an Eligible Employee under this Plan.

 

RESTATEMENT MAY 15, 2014    74    ARTICLE X (5-22134)



--------------------------------------------------------------------------------

  (5) The greater of (i) the service that would be credited to the Employee for
that entire computation period using the elapsed time method or (ii) the service
credited to him under the other plan as of the date he became an Eligible
Employee under this Plan.

 

  (6) The Employee’s service determined under this Plan using the elapsed time
method after the end of the applicable computation period under the other plan
in which he became an Eligible Employee.

If an Employee has been a participant in a Controlled Group member’s plan that
credited service under a different method than is used in this Plan, in order to
determine entry and vesting, the provisions in (b) above shall apply as though
the Controlled Group member’s plan was a plan of the Employer.

Any modification of service contained in this Plan shall be applicable to the
service determined pursuant to this section.

SECTION 10.14—MILITARY SERVICE.

Notwithstanding any provision of this Plan to the contrary, the Plan shall
provide contributions, benefits, and service credit with respect to Qualified
Military Service in accordance with Code Section 414(u). Loan repayments may be
suspended under this Plan as permitted under Code Section 414(u).

A Participant who dies on or after January 1, 2007 while performing Qualified
Military Service is treated as having resumed and then terminated employment on
account of death, in accordance with Code Section 401(a)(37) and any subsequent
guidance. The survivors of such Participant are entitled to any additional
benefits provided under the Plan on account of death of the Participant.

 

RESTATEMENT MAY 15, 2014    75    ARTICLE X (5-22134)



--------------------------------------------------------------------------------

ARTICLE XI

TOP-HEAVY PLAN REQUIREMENTS

SECTION 11.01—APPLICATION.

The provisions of this article shall supersede all other provisions in the Plan
to the contrary.

For the purpose of applying the Top-heavy Plan requirements of this article, all
members of the Controlled Group shall be treated as one Employer. The term
Employer, as used in this article, shall be deemed to include all members of the
Controlled Group, unless the term as used clearly indicates only the Employer is
meant.

The accrued benefit or account of a participant resulting from deductible
employee contributions shall not be included for any purpose under this article.

The minimum contribution provisions of the MODIFICATION OF CONTRIBUTIONS SECTION
of this article shall not apply to any Employee who is included in a group of
Employees covered by a collective bargaining agreement that the Secretary of
Labor finds to be a collective bargaining agreement between employee
representatives and one or more employers, including the Employer, if there is
evidence that retirement benefits were the subject of good faith bargaining
between such representatives. For this purpose, the term “employee
representatives” does not include any organization more than half of whose
members are employees who are owners, officers, or executives.

SECTION 11.02—DEFINITIONS.

For purposes of this article the following terms are defined:

Aggregation Group means:

 

  (a) each of the Employer’s qualified plans in which a Key Employee is a
participant during the Plan Year containing the Determination Date or any of the
four preceding Plan Years (regardless of whether the plans have terminated),

 

  (b) each of the Employer’s other qualified plans which allows the plan(s)
described in (a) above to meet the nondiscrimination requirement of Code
Section 401(a)(4) or the minimum coverage requirement of Code Section 410, and

 

  (c) any of the Employer’s other qualified plans not included in (a) or
(b) above which the Employer desires to include as part of the Aggregation
Group. Such a qualified plan shall be included only if the Aggregation Group
would continue to satisfy the requirements of Code Sections 401(a)(4) and 410.

The plans in (a) and (b) above constitute the “required” Aggregation Group. The
plans in (a), (b), and (c) above constitute the “permissive” Aggregation Group.

Compensation means compensation as defined in the CONTRIBUTION LIMITATION
SECTION of Article III.

 

RESTATEMENT MAY 15, 2014    76    ARTICLE XI (5-22134)



--------------------------------------------------------------------------------

Determination Date means as to any plan, for any plan year subsequent to the
first plan year, the last day of the preceding plan year. For the first plan
year of the plan, the Determination Date is the last day of that year.

Key Employee means any Employee or former Employee (including any deceased
Employee) who at any time during the Plan Year that includes the Determination
Date is:

 

  (a) an officer of the Employer having Compensation for the Plan Year greater
than $130,000 (as adjusted under Code Section 416(i)(1) for Plan Years beginning
after December 31, 2002),

 

  (b) a 5-percent owner of the Employer, or

 

  (c) a 1-percent owner of the Employer having Compensation for the Plan Year of
more than $150,000.

The determination of who is a Key Employee shall be made according to Code
Section 416(i)(1) and the applicable regulations and other guidance of general
applicability issued thereunder.

Nonkey Employee means any Employee who is not a Key Employee.

Top-heavy Plan means a plan that is top-heavy for any plan year. This Plan shall
be top-heavy if any of the following conditions exist:

 

  (a) The Top-heavy Ratio for this Plan exceeds 60 percent and this Plan is not
part of any required Aggregation Group or permissive Aggregation Group.

 

  (b) This Plan is a part of a required Aggregation Group, but not part of a
permissive Aggregation Group, and the Top-heavy Ratio for the required
Aggregation Group exceeds 60 percent.

 

  (c) This Plan is a part of a required Aggregation Group and part of a
permissive Aggregation Group and the Top-heavy Ratio for the permissive
Aggregation Group exceeds 60 percent.

Top-heavy Ratio means:

 

  (a) If the Employer maintains one or more defined contribution plans
(including any simplified employee pension plan) and the Employer has not
maintained any defined benefit plan which during the five-year period ending on
the Determination Date(s) has or has had accrued benefits, the Top-heavy Ratio
for this Plan alone or for the required or permissive Aggregation Group, as
appropriate, is a fraction, the numerator of which is the sum of the account
balances of all Key Employees as of the Determination Date(s) (including any
part of any account balance distributed in the one-year period ending on the
Determination Date(s) and distributions under a terminated plan which if it had
not been terminated would have been required to be included in the Aggregation
Group), and the denominator of which is the sum of all account balances
(including any part of any account balance distributed in the one-year period
ending on the Determination Date(s) and distributions under a terminated plan
which if it had not been terminated would have been required to be included in
the Aggregation Group), both computed in accordance with Code Section 416 and
the regulations thereunder. In the case of a distribution made for a reason
other than Severance from Employment, death, or disability, this provision shall
be applied by substituting “five-year period” for “one-year period.” Both the
numerator and denominator of the Top-heavy Ratio are increased to reflect any
contribution not actually made as of the Determination Date, but which is
required to be taken into account on that date under Code Section 416 and the
regulations thereunder.

 

RESTATEMENT MAY 15, 2014    77    ARTICLE XI (5-22134)



--------------------------------------------------------------------------------

  (b) If the Employer maintains one or more defined contribution plans
(including any simplified employee pension plan) and the Employer maintains or
has maintained one or more defined benefit plans which during the five-year
period ending on the Determination Date(s) has or has had accrued benefits, the
Top-heavy Ratio for any required or permissive Aggregation Group, as
appropriate, is a fraction, the numerator of which is the sum of the account
balances under the aggregated defined contribution plan or plans of all Key
Employees, determined in accordance with (a) above, and the present value of
accrued benefits under the aggregated defined benefit plan or plans for all Key
Employees as of the Determination Date(s), and the denominator of which is the
sum of the account balances under the aggregated defined contribution plan or
plans for all participants, determined in accordance with (a) above, and the
present value of accrued benefits under the defined benefit plan or plans for
all participants as of the Determination Date(s), all determined in accordance
with Code Section 416 and the regulations thereunder. The accrued benefits under
a defined benefit plan in both the numerator and denominator of the Top-heavy
Ratio are increased for any distribution of an accrued benefit made in the
one-year period ending on the Determination Date (and distributions under a
terminated plan which if it had not been terminated would have been required to
be included in the Aggregation Group). In the case of a distribution made for a
reason other than Severance from Employment, death, or disability, this
provision shall be applied by substituting “five-year period” for “one-year
period.”

 

  (c) For purposes of (a) and (b) above, the value of account balances and the
present value of accrued benefits will be determined as of the most recent
Valuation Date that falls within or ends with the 12-month period ending on the
Determination Date, except as provided in Code Section 416 and the regulations
thereunder for the first and second plan years of a defined benefit plan. The
account balances and accrued benefits of a participant (i) who is not a Key
Employee but who was a Key Employee in a prior year or (ii) who has not been
credited with at least one hour of service with any employer maintaining the
plan at any time during the one-year period ending on the Determination Date
will be disregarded. The calculation of the Top-heavy Ratio and the extent to
which distributions, rollovers, and transfers are taken into account will be
made in accordance with Code Section 416 and the regulations thereunder.
Deductible employee contributions will not be taken into account for purposes of
computing the Top-heavy Ratio. When aggregating plans, the value of account
balances and accrued benefits will be calculated with reference to the
Determination Dates that fall within the same calendar year.

The accrued benefit of a participant other than a Key Employee shall be
determined under (i) the method, if any, that uniformly applies for accrual
purposes under all defined benefit plans maintained by the Employer, or (ii) if
there is no such method, as if such benefit accrued not more rapidly than the
slowest accrual rate permitted under the fractional rule of Code
Section 411(b)(1)(C).

SECTION 11.03—MODIFICATION OF CONTRIBUTIONS.

During any Plan Year in which this Plan is a Top-heavy Plan, the Employer shall
make a minimum contribution as of the last day of the Plan Year for each Nonkey
Employee who is an Employee on the last day of the Plan Year and who was an
Active Participant at any time during the Plan Year. A Nonkey Employee is not
required to have a minimum number of Hours of Service or minimum amount of
Compensation in order to be entitled to this minimum. A Nonkey Employee who
fails to be an Active Participant merely because his Compensation is less than a
stated amount or merely because of a failure to make mandatory participant
contributions or, in the case of a cash or deferred arrangement, elective
contributions shall be treated as if he were an Active Participant. The minimum
is the lesser of (a) or (b) below:

 

RESTATEMENT MAY 15, 2014    78    ARTICLE XI (5-22134)



--------------------------------------------------------------------------------

  (a) 3 percent of such person’s Compensation for such Plan Year.

 

  (b) The “highest percentage” of Compensation for such Plan Year at which the
Employer’s Contributions are made for or allocated to any Key Employee. The
highest percentage shall be determined by dividing the Employer Contributions
made for or allocated to each Key Employee during the Plan Year by the amount of
his Compensation for such Plan Year, and selecting the greatest quotient
(expressed as a percentage). To determine the highest percentage, all of the
Employer’s defined contribution plans within the Aggregation Group shall be
treated as one plan. The minimum shall be the amount in (a) above if this Plan
and a defined benefit plan of the Employer are required to be included in the
Aggregation Group and this Plan enables the defined benefit plan to meet the
requirements of Code Section 401(a)(4) or 410.

For purposes of (a) and (b) above, Compensation shall be limited by Code
Section 401(a)(17).

If the Employer’s contributions and allocations otherwise required under the
defined contribution plan(s) are at least equal to the minimum above, no
additional contribution shall be required. If the Employer’s total contributions
and allocations are less than the minimum above, the Employer shall contribute
the difference for the Plan Year.

The minimum contribution applies to all of the Employer’s defined contribution
plans in the aggregate which are Top-heavy Plans. A minimum contribution under a
profit sharing plan shall be made without regard to whether or not the Employer
has profits.

If a person who is otherwise entitled to a minimum contribution above is also
covered under another defined contribution plan of the Employer’s which is a
Top-heavy Plan during that same Plan Year, any additional contribution required
to meet the minimum above shall be provided in this Plan.

If a person who is otherwise entitled to a minimum contribution above is also
covered under a defined benefit plan of the Employer’s that is within the
Aggregation Group and this Plan is a Top-heavy Plan during that same Plan Year,
the minimum benefits for him shall not be duplicated. The defined benefit plan
shall provide an annual benefit for him on, or adjusted to, a straight life
basis equal to the lesser of:

 

  (c) 2 percent of his average compensation multiplied by his years of service,
or

 

  (d) 20 percent of his average compensation.

Average compensation and years of service shall have the meaning set forth in
such defined benefit plan for this purpose.

For purposes of this section, any employer contribution made according to a
salary reduction or similar arrangement shall not apply in determining if the
minimum contribution requirement has been met, but shall apply in determining
the minimum contribution required. Matching contributions, as defined in Code
Section 401(m), shall be taken into account for purposes of satisfying the
minimum contribution requirements of Code Section 416(c)(2) and the Plan.
Matching contributions that are used to satisfy the minimum contribution
requirements shall be treated as matching contributions for purposes of the
actual contribution percentage test and other requirements of Code
Section 401(m).

The requirements of this section shall be met without regard to any Social
Security contribution.

 

RESTATEMENT MAY 15, 2014    79    ARTICLE XI (5-22134)



--------------------------------------------------------------------------------

By executing this Plan, the Primary Employer acknowledges having counseled to
the extent necessary with selected legal and tax advisors regarding the Plan’s
legal and tax implications.

Executed this        day of                     ,        .

 

CVB FINANCIAL CORP.

By:

 

 

 

 

  Title

 

RESTATEMENT MAY 15, 2014    80   

PLAN EXECUTION (5-22134)

Subtype (110218)



--------------------------------------------------------------------------------

PROTECTED BENEFIT ADDENDUM

The following benefit(s) were included in this Plan and have been amended as of
January 1, 2003. According to Section 411(d)(6) of the Internal Revenue Code,
the benefit(s) described below shall be available to Plan Participants who had
an account balance on that date (or the date of adoption, if later). The
protected benefit(s) only apply to Participants or to the value of their
accounts as of that date (adjusted for earnings or losses since that date) as
described below.

 

Protected Benefit

  

Description

  

Operation

Definition of Totally and Permanently Disabled    A physical or mental condition
other than death which renders a Participant incapable of performing any
employment.    Participants who are disabled according to the plan’s definition
prior to the amendment effective date will continue to be considered disabled
under the amended definition. Participants who are not disabled as of the
effective date of the amendment must meet the definition in the plan as of the
date of their disability.

 

RESTATEMENT MAY 15, 2014    81    ADDENDUM (5-22134)



--------------------------------------------------------------------------------

AMENDMENT NO. 1

CVB FINANCIAL CORP. 401(k) & PROFIT SHARING PLAN

The Plan named above gives the Employer the right to amend it at any time.
According to that right, the Plan is amended effective January 1, 2016, as
follows:

By striking the 8th paragraph in subparagraph (a) under the EMPLOYER
CONTRIBUTIONS SECTION of Article III and substituting the following:

For Eligible Employees hired on or after January 1, 2007, the Plan provides for
an automatic election to have Elective Deferral Contributions made. The
automatic Elective Deferral Contribution shall be Pre-tax Elective Deferral
Contributions and shall be 3% of Compensation for Participants hired or rehired
prior to January 1, 2016. For Participants hired or rehired on or after
January 1, 2016, the automatic Elective Deferral Contribution shall be 4% of
Compensation. The automatic Elective Deferral Contribution shall be
automatically increased as soon as administratively feasible on or after each
July 1 by 1% up to a maximum automatic Elective Deferral Contribution of 10% for
Participants hired or rehired prior to January 1, 2016; and up to a maximum
automatic Elective Deferral Contribution of 15% for Participants hired or
rehired on or after January 1, 2016. The Participant may affirmatively elect a
different percentage or elect not to make Elective Deferral Contributions, and
may elect to designate all or any portion of his Elective Deferral Contributions
as Roth Elective Deferral Contributions. The automatic increase will not apply
to Eligible Employees hired prior to January 1, 2007, unless such Employee
affirmatively elects application of the automatic increase.

This amendment is made an integral part of the aforesaid Plan and is controlling
over the terms of said Plan with respect to the particular items addressed
expressly herein. All other provisions of the Plan remain unchanged and
controlling.

Unless otherwise stated on any page of this amendment, eligibility for benefits
and the amount of any benefits payable to or on behalf of an individual who is
an Inactive Participant on the effective date(s) stated above, shall be
determined according to the provisions of the aforesaid Plan as in effect on the
day before he became an Inactive, Participant.

Signing this amendment, the Employer, as plan sponsor, has made the decision to
adopt this plan amendment. The Employer is acting in reliance on its own
discretion and on the legal and tax advice of its own advisors, and not that of
any member of the Principal Financial Group or any representative of a member
company of the Principal Financial Group.

Signed this 14th day of December, 2015.

 

CVB FINANCIAL CORP. By    LOGO [g215042g90t10.jpg]

SVP, Director of Human Resources

Title

 

Amendment No. 1    1   

(5-22134)-1

Subtype 110217